Mr President, on a point of order. All our voting cards on these rows have been removed. It may be a plot by the PPE-DE Group to win the next vote, but something has gone wrong.
The Committee on the Environment, Public Health and Consumer Policy met in the Chamber last night. I am sure that the voting cards will now be returned.
Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I was present yesterday. I spoke in the plenary sitting, yet my name is not on the attendance register.
We will certainly rectify this.
(The Minutes were approved)
Broad economic guidelines for 2001
The next item is the report (A5-0165/2001) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the Commission's recommendation for the broad guidelines of the economic policies of the Member States and the Community in 2001 [COM(2001) 224 - C5-0169/2001 - 2001/2081(COS)].
. (DE) Mr President, ladies and gentlemen, the first of January 2002 will mark the start of a momentous chapter in the history of European integration, when twelve sovereign states exchange their national currencies for a common European currency. From that moment on, the people of those twelve Member States will use the same notes and the same coins.
It seems appropriate to find a term to describe this new stage in the integration of national economies, a stage which is characterised by a common market and a common currency and which is surely unique in the economic history of the world. We propose the use of the term 'European home market' as a synonym for Euroland or the euro zone. This European home market already has a common monetary policy. Since European economic and monetary union came into being on 1 January 1999, this policy has been in the hands of the European Central Bank. Today, however, we are faced with the challenge of formulating appropriate common economic policies for the European home market.
The Committee on Economic and Monetary Affairs agreed by a clear majority that these economic policies should be based on the principle of a socially committed market economy. The main instrument for the coordination of economic policies at European level is the procedure laid down in the Treaty for establishing the Broad Economic Policy Guidelines. The European Parliament has hitherto played a subordinate role in this procedure. I therefore believe it is absolutely essential to provide for a greater degree of participation by the European Parliament in future.
Another flaw in the procedure is its lack of flexibility. Recommendations are made on the basis of predicted economic trends. If, however, current economic data diverge from the forecast values, these recommendations lose some of their validity. The Member States must therefore be given some leeway to respond quickly to unexpected changes in economic indicators. The Guidelines are not legally binding, but it is certainly accurate to speak of the political binding force of the Broad Economic Policy Guidelines.
Although there is no disputing that defects must be corrected in everyone' s interest, a certain margin of discretion should exist here too. I believe there is a need, for example, when assessing a Member State' s economic policies, to consider the extent to which particular trends in that country will affect the euro zone as a whole.
Economic growth in the European Union has slowed down since last year. The Commission has now revised its predicted growth rate of 3% and has lowered its expectations to 2.8%. Other observers expect even lower growth rates. On the basis of these forecasts, we consider a figure of between 2 and 2.5% for this year to be entirely realistic. In view of the general slowdown in the world economy, I believe it is crucial that the European Union should look to its own strengths. How profoundly the bleak global economic climate will affect us is largely in our own hands. Particularly in view of developments in the United States and Japan, responsibility for the world economy falls on the European Union, and we must shoulder that responsibility.
What is the present state of play in the European Union? As far as inflation is concerned, current forecasts indicate that prices are set to rise by more than 2% in two consecutive years, thereby exceeding the bounds of price stability as defined by the European Central Bank itself. External factors, however, such as the increase in oil prices, are playing an important part in this development.
In this difficult environment, the European Central Bank is doing an excellent job. But it must continue to do everything in its power to avoid squandering the reserves of trust that have been vested in it. That is why we welcome its steady-handed policy, which we encourage it to keep pursuing. At this point, however, I must cast doubt on the consistency of last week' s interest-rate cut with this approach.
In the domain of budgetary policy, most Member States have managed in the course of the past year to achieve the balanced budget prescribed in the Stability and Growth Pact. This, however, has been done with the aid of the proceeds from the sale of licences for the operation of universal mobile telecommunications systems (UMTS) as well as low interest rates and the increased tax revenue generated by accelerated economic growth. Some of the Member States, however, have not capitalised sufficiently on these favourable economic conditions to reduce their public deficits and their national debt.
In view of the changes in the ageing pattern of the European population and the strain these are likely to put on the pension system, it is crucial that sufficient financial room for manoeuvre be created. Full use must be made, for example, of the potential for spending cuts in every area. This should not undermine the role of public investment, but such investment must be made judiciously in pursuit of defined strategic aims and must not be made at the expense of priority private investment.
Looking to our own strengths also involves continuing the structural reforms of the Member States' capital products and labour markets. The Stockholm summit failed to reach agreement on a firm timetable for the liberalisation of the European gas and electricity markets. I very much regret that. Nevertheless, we should make every effort to secure the liberalisation of the remaining state monopolies. This is essential if we are to achieve our avowed aim of making the European Union the most competitive and dynamic economic area in the world by the year 2010.
At the same time, it is imperative to push ahead with the completion of the internal market. I need cite only two major examples in this context: firstly, agreement must be reached at long last on the Community patent; secondly, Community rules on public procurement should be applied to defence procurement too, wherever their application is warranted.
Particularly at a time when the European Union is taking steps to establish a common defence policy, the ring-fencing of national defence markets is inefficient, anachronistic and quite simply too expensive.
The introduction of the euro on 1 January will affect the entire population of the European home market. If we want it to benefit the people of Europe, we need an economic policy that accords with the principles of social justice and market economics.
(Applause)
Mr President, ladies and gentlemen, I could not fail to endorse Mr von Wogau' s last sentence. On the whole, however, I do not believe that his report is as balanced as he presented it here. First of all, on behalf of my committee I must criticise the lack of opportunity we were given to cooperate on this report, to engage in proper parliamentary discussion and to draft an opinion. Public acceptance of the euro and of European economic policy, Mr von Wogau, will not simply depend on the coining of a new term such as 'home market' or the like. It will take a bit more than that to convince people. This point is emphasised in the opinion which the Committee on Employment and Social Affairs adopted by a large majority. Let me cite some examples of the interaction and evidence of reliability that are needed.
Of course we need stability, but, as you well know, we also need more extensive investments in education and science. We call for an increase in the activity rate, especially with regard to women, yet we do not provide sufficient childcare facilities throughout the Union. We have naturally looked long and hard at demographic trends in all 15 Member States and now in the applicant countries too, yet our health services and our care services for the elderly still leave much to be desired. Growth alone, as our committee noted very clearly, cannot guarantee the quality of jobs. All of these improvements are necessary to ensure that our economic and monetary policies win the approval of the general public and of the working people of Europe.
I am pleased to see that some Member States - and I believe this is underestimated by the Commission and its Economic Policy Committee - are working to improve and intensify the participation of employees in economic life, as demonstrated by the legislative bills that have been introduced in France and Germany, for example. It is also interesting that a number of Member States have already responded to the proposals that Parliament and the Commission have been making for some time - they are not being tabled for the first time today - such as the long-overdue opportunity for older employees to upgrade their qualifications rather than being more or less squeezed out of the labour market with the aid of statutory provisions as in past years.
Lastly, let me point out that our committee was scathingly critical of the Council' s dilatory implementation of the Lisbon strategy. The economic policy of the Union must clearly be consistent with the principles of its employment policy and the social agenda. I wish to thank my fellow committee members for the flexible and constructive manner in which they dealt with the drafting of an opinion in such unusual circumstances.
Mr President, Mr von Wogau, with characteristic expertise, has produced a balanced report on guidelines for the Community' s economic policy. His consistent support of the doctrine of the social market economy as the most suitable common socio-economic model for the Community only deserves our thanks and our endorsement of the ideas he has put forward.
The social market economy, however, does not mean adhering to outdated structures or building resistance to change on the pretext of preserving social services and jobs. Neither is this plea made in Mr von Wogau' s report. On the contrary, Community structures have to be continually questioned and modernised if we want to realise the solemn promise made at Lisbon of a Europe as the most competitive, knowledge-based area in the world.
The signs are bad, however, and in some respects getting worse. I do not accept that staff should not be told about structural changes and job losses as early on as possible, but if there is any intention of evolving a directive from the Marks & Spencer case, one that would essentially slow down the conversion of companies, I am against it. I am astonished at Germany' s official negative attitude - one I have only read about in the newspapers, it is true - towards the directive on mergers and takeovers, and at its aim to provide companies with artificial tools that will prevent the merger of companies which are aspiring to greater efficiency.
Like Mr von Wogau, I am tired of speaking about the much too slow deregulation and opening up to competition of the energy sector, transport sector and the Post Office in many different Member States. Nor, apparently, will the position regarding air transport become clear for years to come, and internal bolts have been drawn to prevent the advance of genuine, pan-European public procurement, which will tend to have a hampering effect on the real efficiency that results from genuine competition. The UMTS auctions were an unfortunately good example of how governments are also managing to shoot Europe and themselves in the foot in the building of an eEurope.
Mr President, well-balanced public finances, control of inflation and the monitoring of employment indicators are certainly important, even essential, but it is just as essential to clean the skeletons out of many of the national cupboards and put an end to the continued furtive glances from electorates.
Commissioner, ladies and gentlemen, Mr von Wogau' s report contains a very positive assessment of the prospects for the European economy, given the somewhat uncertain prospects for the global economy as a whole at present. The rapporteur and the Committee on Economic and Monetary Affairs have taken the usual care in drafting this report and I should like to thank Mr von Wogau for his efforts.
The Commission recommendation for 2001 was drafted when the rest of the world was going through a particularly difficult patch. We have seen a recurrence of monetary crisis in the developed countries, such as Argentina and Turkey. We have seen the technological bubble in the new economy burst in the United States. This has not been without a knock-on effect in Europe, in that numerous companies in the United States have cut back or shut up shop in Europe in an effort to reduce overheads. Generally speaking, the problems in the global economy have seriously reduced the prospects for the European economy, to 2.8% for 2001 and 2.9% for 2002, according to the Commission' s latest figures.
The main questions for the European economy, for the European institutions and for the Member States remain the same, despite the change in the international environment. The questions are whether economic policy innovations and methodology are sufficiently well designed to protect the economy of Europe from external disruption and give the European economy the chance to embark on the high road to sustained and stable economic development in the medium and long term.
There can be no doubt that permanently high rates of growth are vital; they are the sine qua non if we are to reduce what are still unacceptably high rates of unemployment and boost European competitiveness. The unemployment situation is not unrelated to the question of competitiveness; they are connected because an economy without full employment cannot be called a competitive economy because it is wasting a large part of its potential.
How can we achieve a higher rate of growth? The report tells us that we can only rely on monetary stability, a prudent budget and logical wage demands which take account of price stability. Most of the committee believes that mobilising the market will only increase investments in what are exclusively market tools.
That is why the report calls on the Member States to speed up the structural reforms of capital market, product and labour markets and expresses its regret that there is no timetable for liberalising the energy and gas markets in Europe. I should like to add here that, if and when this liberalisation comes about, the Member States must heed the lessons learned from the upheavals in the United States. Privatising major sectors is no easy task.
The report also calls for greater efforts to complete the internal market. Of course greater effort is needed to complete the internal market, especially the internal market in financial services, because we certainly need a much more dynamic stock exchange in Europe. However, none of this alone will trigger a high rate of growth in the European economy. Structural reforms are needed; we must not neglect public investment, which has been neglected in the past, and we must do this by stimulating public investment, because we are lagging way behind.
My job was to present Parliament with the report on the economic guidelines for 2001. I have warned that, although the crisis in the American economy could endanger us, we are now taking this crisis seriously and, if we are to avoid succumbing to upheavals in the international economy, it would be illogical to neglect any weapon; most importantly, it would be illogical to neglect the weapon of public investment.
Mr President, ladies and gentlemen, Commissioner, as Mr von Wogau has pointed out in the presentation of his report - which has my Group' s full support - we are at an historic moment, with the culmination of the process of introducing the euro so close, but we are also, as has been said, at a delicate moment for the European economy. The forecasts, which were rosier some months ago, have had to be revised downwards. There is enormous resistance to setting the inflation rate at the target of 2% and there is clear concern about the current economic situation.
This obviously leads to the question of what is the correct way to try to overcome this situation and ensure solid and sustained growth.
In this respect, Mr von Wogau' s report contains many elements which should be taken into account, but I would like to highlight some of them which we have already stressed. There are some which we have in fact mentioned in various debates.
The first is the need for Member States to remain rigorous and resolute with regard to the commitments established in the respective stability programmes: we are worried that there may be flexibility - in the field of deficit and public debt - with regard to those issues intended to ensure that objectives are achieved and complied with.
We would also like to mention the need for better and greater coordination of economic policies - you know that we are not satisfied with the current level of coordination, and this Parliament has stressed this on many occasions - and we would like to stress the issue of structural reforms and the need for flexibility in certain markets which affect the productive structure of the European Union, such as the labour market, and, obviously, the process of liberalisation in certain sectors also considered to be key sectors.
Mr President, the Commission' s recommendations to the Member States are loaded with all the usual European Union dogmas, with the emphasis on reducing national debt. This basically equates to cuts in public and social spending. Mr von Wogau' s report takes the same approach. There is a self-satisfied air about this that I find quite disconcerting, given the worsening economic situation, and a refusal to consider the conditions needed to promote sustainable development. The declared ambition is to follow a programme of stability. The European Central Bank' s primary goal is to ensure price stability. The European Central Bank still refuses to lower interest rates, because it is obsessed with the threat of inflation, which is still on the horizon, and the President of the Bundesbank recently reminded us that the European Central Bank is not responsible for either growth or employment.
The report reiterates the European Union' s goal to be more competitive and more dynamic, which is a worthy objective, but the proposals on the resources needed to implement this remain within the realms of dogma. These include adjusting pension systems to take account of budgetary restrictions, fully exploiting the potential for spending cuts in all areas, although the euphemism given to the public is 'creating an appropriate environment to foster investment in terms of the labour market' , without forgetting, of course - and this is the perpetual icing on the cake - liberalisation in the outstanding sectors. There is no mention of our obligations towards Community level services of general interest. Basically, we are continuing to use the same old strategies, namely the anti-inflationist credo, the number one priority. We all know the consequences of this approach.
The report shows no hesitation in stressing the progress made in reducing levels of unemployment in some Member States, and highlights the need to continue reform of the labour market. It would be worthwhile assessing the nature of these newly created jobs, which are most often insecure. How can you possibly strive for improvements in unemployment whilst totally disregarding the strategy of the large and generally profitable European companies, which keep a close eye on financial criteria and make many of their employees redundant on the pretext of maintaining competitiveness? Although this stretches the credibility of the European social model, we are coming up against obvious reluctance to take the necessary measures to protect employees.
There is no mention of the social policy that is essential to consolidating growth. No mention of businesses' social responsibilities. Once again, this sort of economic policy does not tally with the desire to achieve sustainable development, which would require a dynamic of public investment and organising a market with strong industrial ambitions. The necessary capital does exist. There is an urgent need to control the reality of the financial market and that is why my group, in the process of discussing this report, is revisiting the European Union' s economic policies and proposes to introduce a tax on speculative buying in order to control them, to reduce their volatility and most importantly to raise resources to invest in society and the environment.
This report, and the situation of the European Union in general, show once again that it would be beneficial to make the EU' s political, economic and social decisions part of a genuine democratic process, which could be established in each country, after wide-ranging consultation with civil society in Europe.
Mr President, according to the von Wogau report, the introduction of the common currency marks a new step in integration. A step which is costing money while the benefits are yet to become apparent.
Like the euro coin, the new step has two sides. On the one hand, economies which are ahead in the economic trend are in need of an increase in interest so as to dampen down inflation. This is now impossible. On the other hand, countries which are lagging behind need a boost with a lower rate in interest. That too proves to be impossible.
Whichever way you look at it, it marks the loss of one of the instruments required for a healthy economy. Greater coordination is not the answer. Something else is needed to balance the loss of national monetary instruments: structural reforms - familiar to us all, yet a rarity - such as a more flexible labour market and the further breakdown of state monopolies. These could restore the value of the euro, more so than an unexpected change in interest rates. The most recent fall in interest rates of the European Central Bank came a day before it was known that, at 5.3%, Dutch inflation had reached its highest level in almost 20 years. That illustrates the seriousness of the problem.
Those reforms should make Europe more innovation-friendly. However, many subsidies and other incentive schemes only distort the market and are often harmful to the environment. If we are to launch these reforms with a vengeance, I fear the worst for Europe' s competitiveness.
My final point concerns the environment. Despite the favourable economic climate, little has been done about the strategy for sustainability. Economic growth, a fall in employment and environmental integration must be better coordinated. Since the economy has grown more rapidly than expected, more ambition in this field should be a matter of course. Let us therefore declare this a cornerstone in our policy. The European Parliament will be given its opportunity at the end of May, and the European Council in Gothenburg in June.
Indeed, a new step in integration can only live up to its name if the integration of the environment and economy actually gets off the ground.
Ladies and gentlemen, this report by the Committee on Economic and Monetary Affairs will not go down in Parliament' s history for its clarity or significance, both in terms of its form and its content.
Let us quickly look at its form. In Article 5, you mention, and I quote, 'the political priority to improve the quality and sustainability of public finances' . Would public finances thus be unsustainable, because they are short-lived? In Article 10 of your resolution, you stress, and I quote, 'the importance...of public investment, which must, however, be targeted and based on strategic objectives,' - that is true - but 'which must not drive out private investment, which has priority' . What sort of contradictory statement is this? One that is designed to please everyone and achieve nothing!
As for the report' s content, you demonstrate a commitment to the social market economy, a subject close to the heart of the CDU party. This is not the view France takes. Judging from the relatively poor performance of the German economy over the last 40 years, why should we adopt this approach? Why should France, for example, abandon the industrial policy which has transformed it into the leading European country in its strategic sectors? This has all been achieved without using any monetary tricks, as used by the deutschmark, which was overvalued by 15% when the euro was introduced, or when East Germany was estimated to be worth USD 350 billion, whereas at reunification, it was only worth USD 100 billion at the very most. This has all been achieved without drowning ourselves in everything European, which is what eventually happened to the aerospace company that was taken over by Aérospatiale-Matra - one of the world' s former leading companies in aeronautics and space engineering - despite the fact that Matra is half the size, and these two companies were then both swallowed up by EADS. This is certainly great news for France, which having once had a majority stake, is now a minority partner once again!
Should we thank the frenzied Mr Chirac for this outcome, or Mr Jospin, the pacifist, or Minister Jean-Claude Gayssot, who did at least try to clear up the mess made by the other two? What use, therefore, is this report, which does not criticise any of the euro zone countries directly and which does not even mention the de facto devaluation of the European currency, the collapse of which continues to be a cause for concern?
Mr President, in the debate on his report on the broad guidelines for economic policy in 2001, Mr von Wogau advocates the idea that, once the euro coins and notes have entered into circulation next year, the 12 countries that have joined the single currency would form a high-level integration zone that would be called the 'home market.' This home market would be managed in accordance with the principles of the social market economy which, as noted in the explanatory statement, were successfully applied in Germany after the war.
I firmly believe that trying to reconcile social justice with the market is a concern shared by all the countries of Europe. All countries should, however, be free to follow the path that is most suited to their character, enhanced by mutual coordination, but the instrument of Brussels should not be used to impose a single formula upon them.
I also believe that there is a huge misunderstanding surrounding the concept of the home market. There is a risk of this expression implying that the European economies are managed by a single political authority. This is not the case today, however, and as for the future, the Treaty of Maastricht makes no such stipulation either. According to the Maastricht model, the single currency, which is managed by the European Central Bank, coexists with many national political authorities. If some countries see matters in a different light, it would be better if they stated this clearly to the public in their own countries before the end of the year and to arrange the necessary referendum.
Mr President, Commissioner, rapporteur, ladies and gentlemen, in my contribution to this debate I should like to clarify a few points which, I believe, are in need of clarification. First of all, Karl von Wogau' s report is not a school report card on the progress of the Member States' economic policies. This report by Karl von Wogau is a report on the economic guidelines for the future and an analysis of the status quo. I am therefore very grateful that Karl von Wogau chose the term 'home market' in connection with the introduction of euro notes and coins, because the single currency is the greatest integration project of the present-day European Union.
The introduction of euro notes and coins will be a clearly visible reminder of our European home, a reminder that will be given to all the people of the euro zone whenever they handle the single currency. It is also positive that this concept of a home market will also remind the public so tangibly of the political integration project that underlies the introduction of the euro, since this could provide an extremely powerful impetus for the political pursuit of economic progress, employment and European integration.
A second point is that I fail to understand how, in this day and age, the Committee on Employment and Social Affairs can still try to present capital and growth as the enemies of employment, which came across to some extent in Mrs Weiler' s speech. This is why it was necessary once again to put the concept of a socially committed market economy at the heart of this report. I should like to extend the concept into that of a socially and environmentally committed market economy. What do we mean by that? We mean that we are opposed to the treatment of growth and employment as two completely separate issues. That is why we have pledged ourselves to the Stability Pact and to growth and employment. A socially committed market economy encourages social responsibility, ecological sustainability and an education policy rooted in the principle of lifelong learning.
Let me finish with an appeal to the Council. The Broad Economic Policy Guidelines require us all to work together. Since the report says that the EU market in financial services must become an integrated, efficient market, and since we are forever stressing the important role played by pensions and by accelerated procedures, I have to say to the Council that the Ecofin Council, at its last meeting, certainly paid further lip service to the principles that are involved here but, when it came to company pensions and the Lamfalussy report, betrayed those selfsame principles. The Broad Economic Policy Guidelines can be implemented with the active support of the Council. Now is the time for it to act.
Mr President, Commissioner, ladies and gentlemen, I have a few comments to make about the report by our fellow Member, Karl von Wogau. I believe that when discussing the coordination of economic policies, the debate that we are holding today and the vote that we will take on this report are still our main cornerstones, on which any comments should be based. From this point of view, I cannot resist the pleasure of repeating a warning. These broad economic guidelines are still our primary analytical and working tools for arranging the coordination of economic policies. We can only regret the fact that once these broad guidelines have been adopted, they will no longer be part of the national debate. I urge all our colleagues in the Member States to take these broad guidelines into account when they draw up national budgetary and fiscal guidelines, because otherwise there will be no genuine coordination of economic policies. We shall soon have the opportunity to come back to this subject, when we discuss the communication by the Commissioner.
I have three comments to make on the main thrust of the proposal submitted to us today by our fellow Member, Karl von Wogau. The first comment is to express my pleasure at what the report says on enhancing this tool and on the prospect of a convergence of the fiscal and budgetary policies of the Member States, particularly and primarily of those belonging to the euro zone. I have taken note of the consideration given here to the importance of economic stature, which should be taken into consideration when considering sanctions against a Member State. I imagine that this will take us back to the debate that we had last year on the situation in Ireland. I believe that the decision taken on Ireland is not exceptional. This decision was expected, it was legitimate and it was fortunate. Even so, if we have to consider the importance of economic stature in various situations, we will then have to look at how Mr Berlusconi will implement his economic policy and whether this is compatible with the broad guidelines that we are finalising today.
Mr President, I would like to make one comment, if I may, on the reform of the labour markets. If this involves carrying out structural reforms, by amending the Directive establishing a European Works Council, on the information and consultation of workers, we can only support this. Lastly, with regard to liberalisation, I think that experience both within and beyond Europe suggests that we should be extremely careful in maintaining access to public services, in parallel with these changes.
Mr President, joining together the words 'social' and 'market' , as you are doing, is not enough to improve the economy. The workers, the working majority of the population, do not base their judgments on your words, but on the difficulties in their own lives and they understand all too well that what you are calling the 'the social market economy' is making 15 million men and women redundant in the European Union, which is actually one of the richest regions of the world.
Your social market economy, in other words, means wide-spread job insecurity and an increase in the number of workers who, even here in France, are paid FRF 4 000 or 5 000 per month and much less in other European countries, whereas shareholders, who do nothing, take their share of the dividends from the massive profits made by these companies.
So the market economy that you are glorifying in your report is a stupid, unjust and inhuman economy, which works by concentrating wealth amongst a small minority and by making the majority' s living conditions worse.
You are daring to assert that competition provides considerable protection against the abuse of power. However, it is by bringing about competitiveness and competition that the boards of directors of large companies such as Danone, Michelin, GEC-Alsthom, Péchiney, Marks & Spencer and many others can perpetrate this particularly horrendous abuse of power that involves laying off some of their workers, completely closing down factories, which sometimes means that an entire town will become deserted, just so that their shareholders are guaranteed some extra dividends.
You claim that you want to overcome, and I quote, 'the democratic deficit in European economic policy' , but the first step you must take in order to overcome this deficit would be to deprive large employers of their divine right to get rid of all the people who work to improve their existence and you would do this by banning employers from making collective redundancies and forcing them to deduct from profits and from dividends, stored up by shareholders, whatever is necessary to safeguard all the jobs that are at risk.
Mr President, Commissioner, rapporteur, I would like to start by replying to the previous speaker, for I too am dissatisfied with the term 'social market economy' . There is no need for the word 'social' . In my view, the market economy, with its rules, is not only the climate in which the fundamental economic right of people - the freedom of contract and trade - is guaranteed, it is also the economic environment which is most conducive to the generation of wealth and employment.
Turning now to Mr von Wogau's report, I would like to make a few specific points: I have a positive comment to make on point 12, for example, which takes quite an encouraging view of the work of the European Central Bank. I would like to expand on this. Without going into a detailed analysis of the choices made regarding interest rates or monetary policy, I feel that this is one occasion when it must be stressed that the attempt by the governments and also by many political groupings present in this Parliament to force the European Central Bank and President Duisenberg to work towards goals, which are not the most suitable for supporting economic growth, must be opposed. There are such wide gaps between the various European economies in terms of productivity and efficiency that, in my opinion, this is the area that we need to concentrate on if we want to secure a competitive future for the economies of the leading countries, for we will certainly not achieve this by taking the deceptive shortcut of lowering interest rates.
A second point on which I would like to focus relates to point 8, which concerns the need to adapt pension systems to changes in demographic conditions. I believe that, in this matter, the European Parliament must call strongly, first and foremost upon the Member States but also upon the Commission, in so far as it is able, to adopt a more responsible approach. Their responsibility is to achieve, through radical reforms and as soon as possible, a pension system that is financially sustainable and fair towards future generations. Currently, in a large number of countries - such as Italy, for example - the pension contributions of workers, particularly young workers, are being used irresponsibly to finance the pensions of people who are 54 or 55 years old, who may well be doing two jobs, an illegal job or an undeclared job. In my opinion, this must be a priority for Europe, a priority of economic efficiency but, first and foremost, a priority of fairness towards all generations. There are countries, such as Italy, in which obligatory pension contributions exceed 30% of income, although the people paying these contributions will receive much lower pensions.
With regard to another issue, the labour market, we must be firmer in our demands on the European countries. It has been said in this Chamber that there is a risk of causing job insecurity, but I believe that precisely the flexibility and substantial use of flexibility tools in the labour market, together with a re-evaluation of the rules governing permanent employment, re-establish a balance between atypical employment, precarious employment and permanent employment. This is necessary because it is the only way to achieve an increasingly balanced labour market.
Lastly, I would like to make a point on a subject which is just as problematic - I would not go as far as to say critical but certainly problematic - the prospect of political economic policy coordination mechanisms aimed at bringing about convergence of fiscal and budgetary policies. In my opinion, we need to focus on the fact that convergence of fiscal and budgetary policies has to be one of the European Union's objectives. I feel that having different contrasting models, different solutions to observe, doing, so to speak, a little benchmarking - and the case of Ireland is, in my opinion, a negative precedent - is a positive, not a negative thing for the European Union.
Mr President, ladies and gentlemen, the economic growth of the Union is evidently threatening to grind to a halt. Lip service is paid time and again to the principle of supporting small and medium-sized businesses, but the fact is that we give them far too little support, even though they are the engine of our economy and the guarantors of European jobs.
If we really want to help them, we must do all we can to ensure that changes are made to the economic conditions in which they operate. This means that our administrative systems and regulations must be modernised and simplified. Deep cuts must be made in non-wage labour costs, which are vastly excessive. These measures must be consolidated by means of an extension of the Maastricht criteria on budget deficits and debt levels to include a cap on administrative expenditure.
No Member State' s administrative expenditure may on any account exceed 8% of its GDP. If this savings potential were realised, the absolutely crucial process of tax reform could be financed, and the engine of our economy, the small and medium-sized businesses, could be primed up to remain in perpetual motion.
Mr President, the von Wogau report understandably makes no mention of the Commission's criticism levelled at the UK's Labour Government. Chancellor Brown, no doubt with the general election of 7 June in mind, decided to promise considerable increases in public spending, particularly on health and education, threatening, without tax rises, to breach the stability and growth pact agreements and to raise the proportions spent by the public sector beyond the desirable current 38% level of GDP.
Mr Berlusconi's new government and promised economic package may also be problematic for the Commission, but it is particularly rich for the British Chancellor to reject this criticism from the Commission as interfering in sovereign British fiscal affairs, while at the same time making active plans for a referendum to join the euro, subject to his arbitrary five economic tests, which make no mention of the constitutional issues behind EMU, which are dear to British Conservatives.
Once the UK is in the euro zone, we will have even less fiscal autonomy, and I do not know what politically - as opposed to legally - binding guidelines really mean in practice, as we are forced to harmonise our taxes upwards to avoid so-called unfair tax competition and avoid distortion in Mr von Wogau's proposed European home market. That is a name that I, as a UK Member, object to, as it suggests that the three states remaining outside the euro, of which my country is one, are not at home in Europe's single market; so I would strongly suggest that euroland or euro zone is much the preferred label and I wish the zone every success for the future.
Although I personally have a problem with the term 'social market economy' , as we in Britain associate it with social democracy, the description in the report rightly encapsulates the vision of a dynamic, deregulated, competitive, free-market economy that is sensitive to the needs of the environment and the labour markets, which I clearly welcome. However, I am not so sure whether the comments regarding the European Central Bank's first two years are exactly correct. It has not been a great success, and they are still muddling through and remain somewhat opaque in their decision-making process. This was clearly demonstrated by the quarter percent interest rate reduction last week which came across as panicky and a knee-jerk reaction to the downturn in the American economy and seemed to fly in the face of their own monetary and inflation targets as well as many speeches by Mr Duisenberg.
On another matter, I too call on the EU to implement rapidly the suggested liberalisation of the energy, post, airport and railway sectors. I personally also support the single sky initiative. Mr von Wogau was right: Europe will not become a fortress and overall, in spite of all the problems in the world, its prospects look relatively rosy in these uncertain times.
Mr President, I too believe that a socially committed market economy with sound environmental credentials is a good model on which to base the economic policy of the European Union, provided it can continue what the Lisbon process set in motion, namely the integration of economic, employment, social and financial policies, thereby paving the way for the development of a genuinely sustainable strategy and for the implementation at long last of a balanced and appropriate policy mix in the European Union. Sadly, the broad economic policy guidelines still contain too little in the way of qualitative and quantitative targets that could inspire us to think beyond the narrow confines of tax cuts and spending cuts. I believe that a new debate on the quality of public finances in all Member States, which the Commission has gratifyingly initiated, can enable us to move more freely along the road to a form of investment-led growth that will create employment.
That is essential too. In my opinion, the broad economic policy guidelines must focus more sharply than hitherto on investment-led growth and on motivating people to enhance their employability. At the moment we are confronted by a certain degree of pessimism in the European Union. I do not believe that a sustained slide towards recession is threatening, but every possible step must be taken to ensure that the recent developments in the United States do not become such a risk to the European economy that the European Union is powerless to contain it.
I should like to emphasise that the broad economic policy guidelines, the aims of our economic policy, do not apply to the euro zone alone but to the entire single European market, the home market of the European Union, and that is how it should stay, because what we do not want to let ourselves be split in two but rather to go on growing closer together.
We in Europe, however, must not slide into another recession for want of initiative, into a slump that destroys what we have achieved, namely the lowest level of unemployment for ten years. Let me therefore re-emphasise that, compared with other regions of the world, we invest too little in research and development and in education and training, and even in the realm of infrastructural investments, which this House has so often commended and demanded, we are still lagging behind. Besides monetary stability and sound budgetary policies, it is also imperative that we find innovative ways of achieving social stability and a stable employment situation. This is what the Lisbon process requires of us.
I regret that we have not seen even more new ideas emerging during the Swedish Presidency of the Council. But I also bitterly regret that we do not have more transparency and democracy. The participation of the European Parliament in the macroeconomic dialogue, in the formulation and adoption of the broad economic policy guidelines and in the preparation of other processes connected with Lisbon and Stockholm is indispensable. If need be, we must use the next intergovernmental conference in 2004 to lend weight to our demands.
Mr President, in discussing the broad economic policy guidelines I am particularly mindful of my own country's run-in with the Commission in recent months, a situation handled badly in my opinion by both the Commission and our own Minister for Finance. As we face a referendum on Nice on 7 June next, popular opinion in Ireland is one of amazement at the response to the economic miracle that has been performed. It has allowed one of the poorest, underdeveloped and most peripheral regions of the EU to catch up and surpass many of the strong economies and, to quote, 'realise our economic and social potential and ensure the welfare of our people' as our Taoiseach said at the time we were voting on whether to join the then EEC or not in 1972. It is not what the Commission did but how it did it that I question: decisions behind closed doors, badly communicated and with no parliamentary input. Please let us learn from that. I know and appreciate why Commissioner Solbes was concerned about what was considered an inflationary budget and at 5.6% this remains a serious concern. But the bald choice was between maintaining our social partnership and some semblance of wage stability through tax cuts at a time of exchequer plenty; and wage stability is the most important part of the Irish stability programme. In a word, in a country that is in a catch-up position, the classic economic model, a one-size-fits-all economic model, is a bad fit.
Economic forecasting is not an exact science. Nor is it within sole EU control. We are part of a global economy. It is subject also to the forces of nature, to animal and plant diseases. Witness the havoc BSE and foot and mouth disease have caused, even in Ireland where we have had only one case of foot and mouth disease. The successful efforts to ring-fence the disease are forecasted to take over 2% of our growth this year.
In the matter of economic forecasting I am increasingly concerned about the behaviour of the ECB which appears to be reduced to reading the tea-leaves in the bottom of the cup. Is the ECB part of the problem or the solution? I fully support the recent reduction in interest rates to support growth, but questions have to be raised about the way the ECB decides policy and communicates it to the financial markets. In the context of statements from senior officials in recent weeks, the ECB has left itself open to accusations that it bowed to pressure from the US, or worse panicked, in the face of contradictory economic models.
The way the recent reduction, only the second since the ECB was established in 1998, was handled, has seriously damaged its credibility. Not for the first time I find myself questioning the competence of senior officials of the ECB, even when I agree with what they are doing. Too much megaphone diplomacy, too little consideration or understanding of the impact on the markets of what they say. Too much post hoc justification of the fact and about-turns in policy. We expect and demand better. Perhaps the recommendation procedure should be directed towards them, Commissioner, or are they subject to any checks and balances? Perhaps we need after all to revisit the debate on vaccination for foot in mouth policy.
Mr President, I would firstly like to thank the rapporteur, Mr von Wogau, and all the speakers for their comments and contributions.
Since 1993, when the broad economic guidelines were initiated, the Commission has always appreciated Parliament' s constant interest in this debate. Parliament has always been fundamental to maintaining the coherence of the Commission' s recommendations, preventing them from being watered down subsequently in the debate in Council.
I am especially grateful for your contribution to the broad guidelines this year. The resolution is very clear, it is practical, it addresses specific aspects and I feel that there is great harmony between the contents of Parliament' s recommendation and the Commission' s proposal, although, as I will point out later, there are also some differences on certain specific points.
As Mr von Wogau has highlighted, this year' s broad guidelines are the last before the introduction of notes and coins. It is also true, however, as Mrs Randzio-Plath was saying, that the broad economic guidelines do not only involve the euro zone: they involve the whole of the European Union and therefore, although certain factors will result from this change, greater attention is given to the countries which have a special involvement with the euro and clearly the eurogroup' s importance here is fundamental. Nevertheless, the guidelines still apply to the Union as a whole.
In the presentation of the Commission' s recommendations on the broad guidelines for 2001, I explained what the general approach for the broad economic guidelines for this year were going to be to the Committee on Economic and Monetary Affairs. Nevertheless, since some of these issues have been raised again in today' s debate, I would like to comment on them once again.
Firstly, in my opinion the new broad economic guidelines differ from previous ones in one fundamental way, which is that they respond to what we defined at the Lisbon Summit.
It is true that we could hold a debate on whether or not certain aspects defined at the Lisbon Summit should be more balanced. For example, Mrs Weiler referred to the social aspects, raising the question of whether or not they are sufficiently addressed. I believe that we are dealing with the social aspects insofar as they must be included within the broad economic policy guidelines.
There are, of course, other European Union documents which deal with social aspects in greater detail, but I do not believe that the broad economic policy guidelines should play the role, for example, of the broad guidelines for employment.
It is also the case that this year the new model established at the Lisbon Summit and the debate in the European Council on two questions which are fundamental to the drawing up of the broad economic guidelines have reduced the time available for the creation of this document, and this has also affected the European Parliament. Both Mr von Wogau and the spokesman for the Committee on Employment and Social Affairs complained about the lack of time for a more in-depth debate on the various issues. This is true and we will try to overcome these timetabling difficulties as far as possible, but it will be difficult, given the commitments we have taken on, since all of them restrict the time available for the subsequent debate.
Let us now deal with the fundamental issues. First, however, I would like to make a quick comment about the coordination of economic policies.
Mr Gasòliba i Böhm and Mrs Berès have both referred to this, and so have certain other speakers, especially Mrs Doyle. We believe that the coordination of economic policies must fundamentally be carried out by means of the broad economic policy guidelines and the key document for coordination. It is true that this document must take account of the Stability Pact, but in no way can this be considered to be the only factor that can ensure that the coordination of economic policy moves ahead correctly.
This is the importance of the document we are discussing today.
We must include every factor in the broad guidelines. It is true that the broad economic policy guidelines and coordination will be discussed - coordination will be discussed subsequently in greater depth - and that will give us further opportunities for future corrections. Nevertheless, I would like to stress a point which has led to certain comments from Mrs Berès and Mrs Doyle on the specific problem of Ireland. Firstly, to talk of sanctions in the Irish case - although I realise that the media finds this kind of language attractive - does not correspond to the reality of the situation. The Council, not the Commission, has adopted a decision on a specific recommendation because of incoherence between the accepted budgetary policy and the budgetary policy implemented by a Member State.
The von Wogau report refers to the consideration of the greater or lesser degree of control which a country that is part of the Monetary Union enjoys over the measures it adopts. I believe that an option such as this poses clear risks. Of course, if only the large countries are obliged to comply with the broad economic policy guidelines, then, in the end, our model would become highly contradictory. The very nature of the European model is that all countries, large and small, have the same rights and obligations, and I believe that we have to remain coherent on this general principle.
With regard to the major challenges, our commitment and approach in this case have been clear. We refer to three types of option: firstly, in the short term, to maintain economic expansion; in the medium term, to increase the potential for growth, and, in the long term, to deal with ageing. I will comment briefly on these issues.
With regard to economic expansion, our forecasts are possibly more optimistic than those of others. We are well aware of the reality of the situation in Europe and we believe that the solidity of developments in internal demand enables us to be relatively optimistic. This does not mean that we are not concerned to see the uncertainties arising in other economies and certain recent figures - which you have referred to - relating to the United States economy. These figures must clearly be borne in mind.
In any event, our starting point was a V-shaped recovery of the United States economy and we hope that that situation will be reached.
The overriding issue is whether the European economic situation, affected by the external situation, can justify a change in the economic policies we have been applying until now. The Commission believes that it cannot.
We believe that the ongoing high growth that we will be seeing in Europe means that we can continue to opt for the fundamental idea of moving ahead with the consolidation of public deficits and the reduction of public debt. I do not agree either with those people who suggest that these factors will not have positive effects in terms of employment: we only have to look at changes in employment in the European Union over recent years to see that this policy has achieved good results, as has a wage policy coherent with growth and inflation over these years. I believe that we have made considerable progress in reducing unemployment in the last two years and we must continue in this direction.
With regard to our medium-term objective, increasing growth potential, there is no doubt that what we all want, at the end of the day, is to achieve the best results for economic growth in terms of employment and in terms of growth. We also believe, of course, that in this respect it is essential to improve the working capacity and level of activity of our populations, but, to this end, it is imperative that we make progress on structural reforms, both of the markets and of the labour system.
We have not, of course, forgotten something that some of you have mentioned, which is the transition to a knowledge economy and the fundamental need to invest in research and development, both in new technologies and in the public sector. The Commission' s position has always been very clear on this point. We believe that investment in the public sector is adequate and coherent, but it must be compatible with our general budgetary obligations.
Lastly, I would like to refer specifically to the need to pay greater attention to sustainable development and specifically, to the environment. This year' s broad guidelines contain a specific reference to this point and there is no doubt that next year, after the Gothenburg Summit, we will include additional elements in relation to it.
With regard to the final part of the broad economic guidelines, referring to long-term commitments, the Commission still believes that the problem of the ageing population is a key issue which ultimately affects the circumstances of the various Member States in terms of debt and is, therefore, something that we must consider.
We are aware that the problem cannot be resolved simply by reducing public debt and this is a positive step. We believe that we have to do more, both in relation to pension systems and in relation to increasing the level of activity in the various countries. In our opinion, of course, this is not a problem for year-by-year broad guidelines, but rather a medium- and long-term problem. We must also make a specific reference to this issue, however, in the various annual presentations.
These are the points that I wanted to mention today. I would like to thank Parliament and Mr von Wogau for your contribution and I hope that the final result of the broad economic guidelines will be what we all want: greater growth in Europe, greater sustained growth, and furthermore a form of growth that is achieved by means of a plan for the coordination of economic policies, which, of course, respects the capacity for national responsibility of each of us, in accordance with the Treaty.
Thank you Commissioner Solbes.
The debate is closed.
The vote will take place at 12 noon.
Electrical and electronic equipment
The next item is the joint debate on two reports by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Consumer Protection:
(A5-0146/2001) on the proposal for a European Parliament and Council directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment [COM(2000) 347 - C5-0415/2000 - 2000/0159(COD)],
(A5-0148/2001) on the proposal for a European Parliament and Council directive on waste electrical and electronic equipment [COM(2000) 347 - C5-0414/2000 - 2000/0158(COD)].
. (DE) Mr President, Commissioner, over the past few months I have very frequently been asked why we actually need a directive. Is it the creation of a workaholic official of the EU or of a lonely Member of Parliament who is keen to have a directive on this subject, or is it not perhaps the consumption patterns of the European population, who in recent years have displayed extraordinary devotion to the purchase of electronic equipment? The reason is precisely the latter! We generate six million tonnes of electronic waste products in Europe every year. The volume of electronic waste is growing at a rate of more than 3 to 4%; indeed, I believe it has now reached the 5% mark. In about ten years' time, we expect this electronic scrap heap to have doubled in size.
Electronic scrap is spirited around in Europe and left in fields, in meadows, in woodland, in ditches or wherever. It is not only an environmental hazard but also a waste of raw materials, because we all know that computers contain valuable components, which really ought to be recovered and ultimately be subject to systematic reuse and recycling targets. This is why I believe it is only right and proper that this directive should see the light of day.
Another reason why this is especially important is that we have already taken the first steps in this direction with the end-of-life vehicle Directive, which differs from the proposed directive on waste electrical and electronic equipment in that the recovery of electrical and electronic waste involves hundreds and thousands of manufacturers, whereas the salvaging of vehicle components concerns only 50 or 60 manufacturers. For this reason, it is very important that we reach consensus on this directive in the House and with the Commission too, because this directive will have repercussions. And if it has repercussions, it must also have a guiding influence. Environmental policy must not be an end in itself; it must have an aim - not only an environmental aim but an aim for companies too, because companies are part of our society, a fact which is just occasionally forgotten in my committee.
We are operating in several categories; after all, we have ten different waste streams, each with its own distinct recycling target. But let me begin with a few words about the points in my draft which the committee endorsed, for example on the date of the entry into force of this directive, which must not be delayed until 2005 or 2006. My children would ask me why I travel to Brussels to work on a directive if the results of that work are not due to be presented until the year 2006 or whenever. We said that the Member States would have to be true to their proclaimed principles and put the directive into force 30 months after the completion of the parliamentary process. After a further 30 months, companies should be working in accordance with the directive. I believe this is the right approach, and I think it likely that the Commission will go along with this line.
The Commission was somewhat lax on the question of targets. How many kilograms do we want to collect every year? We are calling for a fundamental ban on the disposal of electrical and electronic items as unsorted waste. Some participants in this discussion, particularly those from the world of industry, claim that it is a senseless proposal. I maintain the exact opposite. We must reach a point at which it is prohibited to bin an electric shaver, because the general refuse bin is not where it belongs. Although this is stating the obvious, many people have not yet grasped the message. The law of diminishing unit costs also dictates that we must no longer have waste equipment scattered around our continent in future. We must concentrate it in order to reduce the cost of recycling. This is why we have introduced a ban on the disposal of electrical and electronic waste as general refuse and a binding annual target of six kilograms per head of population rather than subscribing to the non-binding target proposed by the Commission.
I believe that this is a warranted step in the right direction. We have also devised a preferential arrangement for the retail trade. We all fully agree that a commercial outlet, if it sells an electrical appliance or an item of electronic hardware, must take it back. But we also know - or at least those who have been town councillors will know - that our shops are located in tightly confined premises in the centres of our towns and cities and do not have the capacity to build even a small shed for the storage of old television sets, not to mention the fact that such a facility would most probably have to be made explosion-proof too. We are proposing that end users should be able to surrender their old equipment absolutely free of charge. However, it need not automatically go back to the place of purchase. Although the retail trade is responsible, the consumer is free to take the used item straight to a general collection point. I believe that this is a good alternative. It is designed to protect traders, because if we impose stringent building requirements on them, they will very quickly move to greenfield sites. But that is precisely what we want to avoid, because we want to maintain the appeal of our town and city centres. This is an important point which, unfortunately, is far too often overlooked.
We believe that the responsibility of manufacturers, like the transposition of the directive into national law, should not be subject to a five-year transitional period but should take effect only 30 months after the entry into force of the directive, together with an arrangement whereby producers are allowed, on a voluntary basis, to show users the cost of collecting, treating and disposing of historical waste in an environmentally compatible way. The specialists know what historical waste is. The term refers to those items of equipment that are already in circulation, some of them unbranded or 'orphan' products, the origins of which are unknown. They may have come from bankrupted companies or from retail giants which put them on the market just before Christmas to make life difficult for smaller traders.
Ladies and gentlemen, the processing of this historical waste must be collectively financed. There is no alternative. Anyone who thinks that the processing of historical waste could be individually financed is dreaming. I do believe, however, that it is right to make provision for individual financing in the case of new equipment. There can, of course, be exceptions in some domains where this is not possible. But I should very much like to reward those who make an effort and develop a product that can subsequently be recycled for the good of the environment. These are the regulatory instruments at our disposal. It is all about rewarding, not penalising. And at this point, I should like to make a plea to the Council, whose representative is sitting in front of me here: please take this idea on board and urge the Council to support an arrangement which favours individual financing.
There are also, of course, a few points which my honourable friends and colleagues on the committee did not accept or to which I am opposed. As far as the recycling target is concerned, I believe the committee has been somewhat over-ambitious.
Let me say to my honourable colleague that raising a target from 40% to 50% in Parliament is an easy game to play. It is just about the easiest thing on earth. But how are the actual waste flows to be organised, how is the market to be persuaded of their benefits, and how are companies to have access to these waste flows in a market economy? These are the really crucial questions. For this reason, the Commission' s proposed target is surely a reasonable starting point. My own view is that we should keep the Commission' s target rather than opting for the excessively high target proposed by a majority of the Committee on the Environment, Public Health and Consumer Policy.
There is a dispute about lighting equipment. The main protagonist is discussing the matter at this very moment with other protagonists. I believe that lights should be covered by this directive, but they should not be subject to a recycling target. The fact is that we do not have a single document explaining how dismantled and dissected lamps can be recycled in such a way that their components can be reused. I should not like to set a directive in motion without being able to assess its impact. After three years, when we have some experience, we should then set a target for lights. In my opinion, the Commission has made a good proposal, which we shall be happy to adopt.
One of the points at issue in the House is the question of the time at which the manufacturer' s responsibility begins. The Commission has proposed - and the Council takes a similar view - that manufacturers must take back their products from the collection point and meet the cost of that operation. I support this initiative.
One reason I support the initiative is because there are some Members of this House who take the view that we should ultimately compel manufacturers to come and collect used toothbrushes from our bathrooms. I have three children, and those children certainly have enough moral responsibility to take their equipment - computers, radios or whatever - to a prescribed place at the end of its lifetime and to dispose of it properly there. I do not believe we should be pursuing a policy that always assigns responsibility to a third party and never to ourselves as consumers.
The end users are to be able to hand in old equipment free of charge to their retailer and even have it collected in cases where they are buying a replacement. But they have a responsibility if they only intend to dispose of the waste item. They must take it to the collection centre in their town or city. You may call me old-fashioned, but I believe there is a certain educational aspect in all of this. I recall our impassioned debates in this House about the throw-away mentality. Those who were most vociferous then are either no longer here or are no longer prepared to stand up and speak out. The throw-away mentality is an important factor which must also be taken into account when financing is discussed here.
We have heard a host of interesting proposals on this subject. The Committee on the Environment, Public Health and Consumer Protection is a heterogeneous committee, but it renders a valuable contribution in helping to ensure that this Parliament of ours, which is not a 'normal' parliament, plays an increasingly large and important role as a 'normal' parliament. For this I should like to express my sincere thanks to all my fellow committee members and to all others who have been involved in our work.
Mr President, waste from electronic and electrical equipment is now one of the fastest growing waste streams in the European Union. It is estimated that this waste stream, which constitutes 4% of municipal waste today, will increase by at least 3-5% every year. Electronic and electrical equipment is one of the largest known sources of heavy metals and organic pollutants in the waste stream. Without proper pre-treatment, the highly toxic components can contaminate soil and groundwater, as well as pollute the air.
This directive can therefore be seen as one of the basic instruments for an integrated product policy, where the whole life cycle of a product will be taken into consideration and eco-design will be promoted. The need for business to adapt to a changing agenda, taking more account of environmental concerns, is widely accepted; it is also accepted that countries and industries which innovate more quickly will end up being more competitive than those which delay.
The guiding principle behind the directives is the Extended Producers Responsibility. The objective of this is that by making producers financially responsible for their products when they become waste, an upstream effect is created, which leads to design for the environment, considering the durability, reparability or upgrading, disassembly and recycling of the product. In addition, through the eco-design, the reuse of resources and separate collection, hazardous substances contained in the waste stream are prevented from entering the environment in an uncontrolled way.
The directive also applies the principle of the internalisation of external costs. The costs of disposal, - which up to now have been borne by local authorities, usually as part of waste disposal -are to be internalised and provision made for the reuse, recycling and de-manufacture of this equipment. The ultimate aim is waste prevention.
The principle of manufacturer responsibility for end-of-life electrical and electronic products is not disputed. Producers must be responsible for the products they bring to market. However, they can only be responsible for their individual products. We have had some debate about collective and individual systems, which the Committee on the Environment, Public Health and Consumer Policy has gone into in detail.
We in the Committee on Industry have tabled some amendments with regard to the availability of spare parts and also to distance-selling and labelling, which we would ask the Commission to take into consideration. We are also very concerned with the health and safety of workers dealing with recovery of WEEE and this needs to be more carefully considered than previously when transposing the directive.
With regard to the restriction of hazardous substances, some members of industry say that we should focus on large equipment and not small equipment. But the concentration of hazardous substances in small equipment is up to four times higher than in large equipment. Furthermore, small equipment definitely needs to be separately collected to prevent it from ending up in municipal waste, where hazardous chemicals are not controlled.
In principle, the proposal to substitute lead, mercury, cadmium, etc. is welcomed. However, the Committee on Industry has asked for a structured review process, and I believe the Commission should look very closely at this. All stakeholders should have the opportunity to submit data as the basis for an early review, including environmental and consumers' associations, because it is in all our interests that this directive works effectively. I would ask the Commission to take this very much on board.
The Committee on Industry has also asked for an exemption for lead in high-temperature melting solders and lead in glass and electronic components. This is because of the technical difficulties in providing alternatives. I have discussed this in committee with the Commission and, once again, we have to look closely at the technical possibilities here.
Mr President, in order to construct a Europe which respects the environment, it is a political and legislative priority to ensure that the business community is fully involved in the task of environmental protection. In this context, the directives we are discussing today are essential legislative instruments which contribute to preserving our environment by persuading businesses in the sector to internalise the cost of certain environmental impacts and to adopt a committed position without abandoning their market objectives.
Mr Florenz' s work is commendable and I must congratulate him on it, since he has managed to create some proposals for directives which find a balance between the interests of consumers, the environment and businesses in the sector, interests which are very difficult to combine.
I would like to mention the Member States' obligation to achieve a recovery rate of six kilos per inhabitant, since I believe we should take account of the existing differences between the Member States. It is clear that Germany, for example, does not produce the same amount of residue as other countries, such as Greece, Portugal or Spain. Furthermore, the lifespan of each piece of equipment is significantly different between Member States, which exacerbates that problem. I would like to repeat that it is appropriate to apply an implementation co-efficient to the recovery obligation in order thereby to balance and harmonise the obligation, depending on the Member State in question.
I would also like to highlight the importance of Article 7, which deals with financial responsibility. For the sake of greater fairness, individual financial responsibility seems logical, but I very much agree with the solution contained in the report of leaning towards individual responsibility without closing the door to the application of collective responsibility in certain cases.
With regard to the exceptions for lead solder, I believe that it should be maintained, because I believe that the use of substitutes could create a greater environmental problem or jeopardise consumer safety.
Mr President, ladies and gentlemen, rapporteur, a number of people will emphasise the importance of this Directive, and they will continue to do so in future. People do not ask me why we are voting on this Directive; many people ask me to do this as quickly and effectively as possible. I myself come from a country where a number of rules on this subject matter are already in place. I should explicitly like to thank the rapporteur for the sterling work he has done and for the excellent improvements he has made to the Commission proposal. The key issue in this connection, which he himself has highlighted, is the obligation to collect all electrical and electronic appliances and to establish higher and more stringent collection objectives before 2006.
The principal goal of this Directive is enshrined in Article 1. First prevention, then re-use, then recycling and, lastly, energy recovery. It is this hierarchy which is not being respected in the Commission proposal, for prevention is being shifted to another directive and re-use of whole appliances is not being recognised. The rapporteur has also relegated a number of aspects to energy recovery instead of recycling. The best way to prevent waste is to change the eco-design of these products. That is why the instrument of individual producer responsibility, financial responsibility, is so crucial. The re-use of whole appliances is important too, not only in terms of the environment, but also from a social point of view. Indeed, it creates more employment opportunities for semi- and unskilled workers, and the products become more accessible at lower prices. Needless to say, this Directive must also guarantee that waste is not exported to third countries, except with a view to re-use, and only if it can be ensured that the same high objectives and standards will be respected in those third countries. Banning hazardous substances is the best preventive measure which we can take. Moreover, this is also important in terms of the health of workers. In fact, the Directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment forms part of the prevention objective stated in Article 1 of the Directive on discarded electrical and electronic equipment. That is why I was so keen on combining the two Directives.
We have also been familiar with the problem of heavy metals for a long time. Alternatives are available for most of them, whilst the Commission provides for exceptions for a number of them. I do not believe it is up to Parliament promptly to provide for exceptions over the space of a couple of days. There is also the disadvantage that decisions of this kind are sometimes too much inspired by lobbies. Let the Commission go about its business and produce an amended version of the exceptions to heavy metals in two years' time.
Finally, I should definitely like to mention the discussion on brominated flame retardants. It has become a discussion between believers, such as myself, convinced of the harmful effects on the environment and health, and non-believers. What I find important is that, for many, this discussion has led to a greater appreciation of the harmfulness of these products. A ban in 2006 is impossible. The amendment tabled by my group asks for producers to demonstrate by 2003 that these products are harmless, and I hope that this can be achieved.
Mr President, more than thirty years ago an organisation called 'Friends of the Earth' was born in my country. I seem to remember a publicity stunt that featured an enormous mound of bottles which were no longer going to be returned for refilling but were simply going to be dumped in a landfill site. I was twelve or thirteen at the time and that publicity and the photographs on television woke many of us up to the concerns we still have for the environment and drew our attention to the waste of resources attached to so much of our way of living and our manufacturing processes.
I am sorry that so many years later my own country is one of those which is trailing behind the countries of the rapporteur and the Commissioner in improving its recycling rate. So I am pleased that we have this European legislation, and indeed the whole waste strategy of the Commission, which is forcing individual countries like my own that are recalcitrant and bow too easily to industry pressure on their own doorstep to recognise and put into practice the principles of sustainability. These countries are very happy to talk about these principles on a wider stage but are reluctant to put them into practice on their own doorstep. The principle here that the producer should accept responsibility for the whole life of the product and ensure that the problems caused by that production are not passed on to future generations is one which we should embrace very strongly.
So I welcome this legislation and consider it important that industry in my country and perhaps countries elsewhere should recognise that if it does not seize the opportunity to modernise its processes and live up to the high environmental standards then it will lose out on market opportunities across Europe.
Two dilemmas have been pointed out concerning lead and brominated flame retardants. I put this one question to the Commissioner about the issue of low-cost, low-energy light bulbs: Is it better to have them recycled but to put up the cost, or is it better to keep down the cost, encourage their use and perhaps tackle the other serious environmental problem of global warming a little bit more rapidly than we might otherwise be able to do?
Mr President, Commissioner, ladies and gentlemen, I should first of all like to congratulate Mr Florenz warmly on his report. He has got the message, which is individual financial responsibility for the manufacturers of new television sets and refrigerators. Costs must not be passed on to consumers. Only if manufacturers themselves are saddled with the extra costs for re-use and recycling will they gain the financial incentive to design their electrical and electronic products in such a way as to ensure that they can be re-used more easily and in a more environmentally-friendly manner. Parliament unanimously supports this principle of individual financial responsibility. This is how we can make the market economy more ecological. That is why I urge the Swedish Presidency to include this principle in the common position; if not, a conciliation procedure will become inevitable. I should once again like to congratulate Mr Florenz. If there were more Christian-Democrats like him, we would see black-green coalitions emerge in Europe. I only have one point of criticism, namely brominated flame retardants. The Commission, along with the majority in Parliament, only want to ban 2 of the 70 brominated flame retardants. These two are disappearing from the market anyway, but all 70 should be banned. They are toxic and non-biodegradable. In human milk, the quantity of these hazardous substances is doubled every five years, and that has been the case for the past 25 years. The incidence of these substances in people working in the recycling industry is 70 times higher. There are safe alternatives, namely aluminium hydroxides and phosphate esters. Japanese firms, such as Sony, have already decided to stop using brominated flame retardants. Politicians now need to follow suit.
Mr President the two proposals we are now discussing are an important step in reducing the quantities of waste from electronic products. Instead of household equipment and computer parts ending up being dumped, as often happens at present, we are laying the foundations for all EU Member States being able to collect them separately and recycle them.
The basic idea of the recycling proposal is that the polluter must pay. It is not good enough that the cost of collecting and recycling products should not be a burden upon the consumer. The cost must be a part of the product' s overall cost and price. It is therefore important that the collection and recycling cost should be an integral part of the product' s price and not a separate, visible charge. Only when the cost is integrated is the actual environmental cost integrated into the price.
It is also important that every company should have to pay the costs of its products. Such a system does not prevent practical cooperation in connection with collection and recycling. Individual financial responsibility on the part of companies is both fairer and more efficient than collective financial responsibility. An individual system for new waste benefits those manufacturers that use the best materials and construct those products that are simplest to recycle. This will favour more environmentally-friendly products and provide a major impetus for product development.
The rapporteur has made efforts to try at an early stage to get the various political groups to compromise on quite a few important areas. That is something we really appreciate, and we also believe that, as the work continues, it puts Parliament in a stronger position in relation to the Council of Ministers. We obviously support the objectives of an increase in both the proportion of collected products and the proportion of the collected products which it will be possible to recycle.
When it comes to the second proposal for a directive, concerning a restriction upon the use of hazardous substances in electronic equipment, we believe that the committee' s proposals could have gone further. That applies especially to the possibility of banning various flame retardants. Recently, there have been quite a few alarming reports about the way in which these substances accumulate and about the dangerous effects on health to which they can give rise.
We also think that it needs to be possible right now for individual countries to make tougher demands upon this type of product. The Commission has recently objected to the fact that the Swedish Government wanted to impose tougher environmental requirements regarding hazardous substances in connection with the purchase of 400 000 computers. We think it is completely unacceptable that the Commission and the EU' s purchasing regulations should at present, in this way, be preventing countries from imposing tougher environmental requirements and, by so doing, supporting product development in this area.
Mr President, at present, 90% of electronic waste in the EU is being dumped or incinerated without pre-treatment. This means that 36 tonnes of mercury, 16 tonnes of cadmium and countless dioxins and furans end up in the environment in an uncontrolled manner. In addition, appliances which contain a lot of glass, such as television sets, produce a negative energy yield during incineration. Moreover, hazardous substances evaporate or leak when electronic waste is dumped. I therefore welcome the two European Directives that address these problems.
I am also pleased that ambitious percentage levels are being established for recycling. However, in this connection, we should bear in mind that recycling is only more environmentally friendly if the waste is pre-treated. Furthermore, the success of the Directive stands or falls with the extent to which electronic waste is collected. Partly because the quantity of waste is ever increasing, we need to establish a percentage level here too as quickly as possible. The return of electronic waste free of charge will be a good incentive.
The principle underlying producer responsibility is of key importance. Indeed, it allows to some extent for re-use and recycling at the end of the life-cycle to be taken into consideration during the manufacture of electronic equipment.
Needless to say, I could not agree more with the rapporteur on the point that full re-use should remain possible. However, the risk of electronic waste being dumped in countries outside the European Union under the pretext of re-use is not hypothetical. That is why the Member States need to ensure that only usable electrical and electronic equipment which will actually be re-used is exported to countries outside the EU, as I have proposed in one of my amendments.
Another amendment concerns the exceptions deleted by the rapporteur from Annex 1 to the Directive restricting hazardous substances. These exceptions need to be retained, since they not only concern the medical sector, but are also indispensable and irreplaceable for scientific research in the chemical and physics sectors.
Mr President, I should like to echo the congratulations already expressed by many of my fellow MEPs to Mr Florenz. The Directive that is before us today is an important Directive. Why? Because Europe is facing every larger waste streams of discarded electrical and electronic equipment. That means, therefore, that a sound, environmentally-friendly solution is very much what is needed to recycle and process this waste. I endorse the way in which Mr Florenz has combined all these interests and all these sectors in groups in his report.
Allow me to dwell on the Directive for a moment. First of all, it is in the consumer' s interest to be able to return electronic and electrical waste free of charge. Manufacturers thus need to finance the collection from the collection point, as well as the processing, recovery and removal of the waste. I back the opinion that manufacturers need to take care of this individually as much as possible. Indeed, individual responsibility is also an incentive for manufacturers to design products which are better suited to recycling, and I also share the view that historical waste cannot be left for the individual manufacturer to deal with. This was evident in the Netherlands too. Historical waste must be financed collectively.
I support voluntary collection, processing and removal, with due consideration for the environment. This sends out the message to consumers, at the time when they buy new products, that the producers actually took their responsibilities seriously. A collective system has been in place in the Netherlands since 1999, with a visible contribution being made towards disposal, and it works very well. I support the increase in collection from 4 to 6 kg, for if I were not to do so, it would mean that a great deal of electrical waste would end up on the scrap heap.
Finally, I hope that the amendments concerning lighting equipment can also be adopted.
Mr President, I too want to join the chorus of people offering congratulations but perhaps also extend the congratulations to our own shadow rapporteur, Mrs Van Brempt, who has done some truly excellent and demanding work.
I think we have arrived at quite a good conclusion, even though there are naturally certain points regarding which further requirements could be made. What is most important, however, is that we establish producer responsibility, something I perhaps see as the biggest environmental gain from this work. I also see it as a success for all the progressive and environmentally aware companies which are, in fact, already working in this way at present. They are being given the opportunity to continue to develop their ecodesigns and to manufacture their products in ways that are more in accordance with environmental considerations than the ways used by many other companies.
Both Mr de Roo and Mr Sjöstedt have spoken about hazardous substances, but I nonetheless wanted to mention brominated flame retardants. It is rather annoying that we have not succeeded in making further progress on that issue. It is scientifically proven that these substances are dangerous, and there is scientific evidence of the health aspects. Flame retardants and their residues can be found in mother' s milk in places as far away as Greenland, among the Inuit, where the levels are more often than not much higher than those recommended by the WHO. It is odd that we are so hesitant and so afraid of doing anything about the problem that we confine ourselves to dealing with just two flame retardants. We know that the substances are hazardous. We know that they affect children' s concentration. We also know that people can experience other types of disorder, such as weight loss, as a result of ingesting these substances and in spite of never having asked to have them in their bodies.
The directive on hazardous substances is based on Article 95, and the directive on waste consisting wholly or partly of electrical or electronic products is based on Article 175. That is something I cannot understand. When we discussed a similar directive on end-of-life vehicles, most people saw that directive as a model for future work on the subject, but memories are clearly quite short. I think that this fits in extremely badly with what we are to be discussing this afternoon, that is to say sustainable development. In this area, it is again the internal market which is setting the framework for what we are to achieve in the environmental sphere, and countries are punished for taking the lead. I think that that is wrong.
Mr President, we have before us an important directive and a sound report. If all Member States were to develop a system such as we are defining here, I think that would be a huge step forward. Member States that have devised systems which are now working should be able to retain those systems, in my view. I am pleased that that is possible. I think it is important in the region that I come from, too. I therefore consider that the Committee on the Environment, Public Health and Consumer Policy has produced a sound compromise, thanks to the constructive obstinacy on the part of our rapporteur, as well as a number of other people. I regret - indeed, not everyone can be 100% satisfied with a compromise - that the visible removal contribution has to go. We are asking consumers to behave in a responsible manner, and that is why they need to receive backing. I have tabled an amendment concerning re-use, which I think is an excellent idea, except if there are new products which, on environmental balance, score more points. I therefore hope that I can count on the support of this Chamber for this amendment. In addition, recycling centres, which I also welcome with open arms, and which receive subsidies for their work - with good reason - should not only be allowed to cherry-pick, but should also ensure that recycling establishments do not only get the dregs. I assume that I can count on the support of this Chamber for that too.
Mr President, I would like to join all those who have thanked the rapporteur here. He could actually be called Mr Producer Responsibility, as this was the second historical directive, the second historical achievement, in which the producer' s responsibility will be significantly incorporated in the European Union' s environment and product legislation.
In this way we are also moving towards a new phase in environmental policy, which is one of already taking account of the demands of the environment at the product design stage. I have found that, as a result of this directive, large companies are now discussing how, for example, GSM telephones could be lighter - although they are certainly light already - how they could be easier to dismantle, and how all the harmful substances could be removed and then responsibly sent off as treatable waste.
I would like to return to these harmful, hazardous substances. Our group would have liked to see rather more determined action to try to get rid of especially hazardous chemical substances. I will mention one example. Much has been said about product safety, which is a very important issue, and fire safety particularly so. There has been discussion on whether halogenated flame retardants should be banned in future. In our opinion, it is quite obvious that they are toxic, as they have, for example, led to a situation where mother' s milk contains double the amount of these halogenated chromium compounds every five years. There are alternatives to them, and we would like to see them banned more quickly and companies in this way being encouraged to start using harmless alternatives without, however, compromises being made with regard to product safety.
Mr President, I too would like to heartily congratulate the rapporteur, Mr Florenz. We have here a well-balanced, excellent report on a subject which, together with the directive on scrap cars and vans drafted earlier by Mr Florenz, will from now on serve as a model for other similar legislation. For that reason, the decisions we now have to take are particularly important.
I am particularly pleased that the committee adopted my amendments, which clarify the meaning of producer responsibility. This will have an immense impact on the quantity and quality of electrical and electronic waste being generated, greater than any other possible decision Parliament could make with regard to scrap and waste. It will create incentives for more ecologically friendly design and innovations before products have even come onto the market, and will therefore lessen the environmental burden of products for their entire life cycle. This is an enormous change with regard to earlier ways of thinking, in which the focus was on the repair and prevention of environmental damage only at the stage of a product' s life when it was in fact merely waste.
In exactly the same way, we should examine Annex II on requirements for the treatment of waste. If the directive requires printed circuit boards to always be removed, for example, it will not create incentives for the development of materials used in printed circuit boards. Under the directive, they will have to be removed in any case. Instead, by mentioning a substance that is contained in a component that has to be removed, we will create incentives for developing components that do not have these hazardous substances in them. Only this sort of approach will act as any real incentive in eco-design. This is the intention behind Amendment No 77.
In a similar manner, we must create incentives for the development of alternative waste treatment methods, so that the environmental burden resulting from them is as light as possible. The amendment I tabled with this in mind had already been adopted in the Annex by the Committee on the Environment, Public Health and Consumer Policy, but the corresponding amendment to the Article is contained in Amendment No 76 submitted for the plenary sitting.
Mr President, the European Union is making legislation that clearly shows the rest of the world that the conflict between concern for the environment and economic matters is not unavoidable but can be settled through considered legislation. Only this can provide a real chance for sustainable development, in which the EU can be a global pioneer.
Mr President, I would also like to join the ranks of those who are saying thank you to Mr Florenz and the other speakers. I think they have done a really good piece of work.
As regards the ban on hazardous substances, I am pleased that it is now being proposed that we bring forward this ban. I personally would have liked to see us have all flame retardants included from the start, but I think this is an issue that we must try to continue working on. With regard to dealing with waste, I think there are three crucial points. The first is that we must have the waste arising in these contexts separated from other unsorted waste as soon as possible. This requires a strategy plan in the individual countries, and it also very much requires us to have effective labelling so that we can identify the products in question. The second central point is naturally producer responsibility, and I can only agree with what many of the speakers have said concerning this point. It is important that we find a solution to this issue in relation to the entire life cycle of the product and that we also have provisions adopted concerning the financing of producer responsibility. As far as possible, the financing should take place on an individual basis, so that it can be used in the development of cleaner technology as a competitive parameter. I believe this may become one of the most important points of all.
I would like to end by asking the Commissioner a question. I come, of course, from a country that has already implemented somewhat more restrictive rules in relation to hazardous substances. Since we are talking here about an internal market directive on hazardous substances, I would like to ask whether a country such as Denmark will be forced to rescind its more restrictive rules until the restrictive rules also enter into force in 2008 or 2006, depending on the year finally decided on for this phasing out of hazardous substances. It will naturally be very unfortunate for us if we are forced to return to poorer rules for a period, only to have the bans reintroduced at a later point in time.
Mr President, allow me to begin by thanking Karl-Heinz Florenz. The fact is that he has studied, analysed and discussed no fewer than 334 densely printed pages - 70 pages on hazardous substances and 264 pages on end-of-life equipment. This is clearly a subject of great complexity, but it is also a very important one, because it affects all the people of the European Union.
Our concern is to press ahead with waste separation and to ensure that electrical and electronic equipment is disposed of separately from household waste. This is a very important issue. We know that we currently have about two billion such items in Europe and that some 210 million of them are disposed of every year. This, when all is said and done, represents six million tonnes and generates costs of approximately EUR 40 billion. When such an amount is involved, we are duty-bound to consider who should meet the cost and in particular how that cost can be most efficiently and effectively controlled in accordance with market principles; we must ensure that the chosen strategy is the cheapest one for taxpayers and consumers and the best one for the environment.
We know that there is a huge volume of historical waste. Sixty-six per cent of all these electrical appliances and items of electronic hardware are more than ten years old, while about half of them come from households. This is why compulsory collection targets are so very important. It is also the reason why we have been so firmly committed to the six-kilogram target. We want recycling to be conducted in a truly systematic manner and on a scale which ultimately makes sound economic and budgetary sense.
What is important to me about bans on particular substances is that we must only replace such substances with demonstrably better, sustainable and, most importantly, scientifically tested alternatives. This is an area in which the Commission must act, on the one hand to prevent damage and on the other hand to choose the best option in ecological terms.
Mr President, first of all, I should like to congratulate Mr Florenz and our shadow rapporteur, Mrs Van Brempt. In this debate, I would like to outline three aspects which I believe to be of the utmost importance, namely prevention, the role of the Member States and fire safety.
The aim of the directive is to prevent environmental problems. It seeks to promote eco-design. Producer responsibility is the key word in this connection. Producers can do a great deal, such as providing sustainable products and ensuring that appliances can easily be repaired, for example within the space of half an hour. They could use special colours in the case of hazardous components, so that these stand out upon disposal at all times. Also, in order to make the consumer more aware of the waste issue, I would call for the introduction of a histogram that illustrates the extent to which waste can be recycled.
There has been a great deal of discussion about the role of the Member States. This proposal outlines the salient points concerning the collection of discarded appliances and the funding of recycling. With a view to subsidiarity, Europe should not want to lay down, to the last detail, how the basic principles should be transposed. It is a different matter in the case of product standards and the use of hazardous substances. Here, it is important for us to retain the internal market. In my view, it would be unacceptable if we were to encourage all Member States to go ahead and set their own standards. The internal market forms an important basis of European cooperation. It is our task to ensure that products traded on the internal market all meet the highest standards in terms of the environment and safety.
Finally, I should like to spend a moment on an important issue, namely that of fire safety. It is our duty to ensure that public safety is guaranteed. Even if this involves hazardous substances, unfortunately. However, we need to reduce the harmful environmental effects of flame retardants to a minimum. If clean alternatives are available, we should use them. From an environmental point of view, I therefore call for a ban on a few brominated flame retardants. We must pull out all the stops, where possible, to develop and use environmentally-friendly alternatives.
Mr President, may I also add my thanks to Karl-Heinz Florenz, who has presented a very good report. What we are working towards is the environmentally-friendly disposal of old electrical appliances and, if possible, material recycling. Parliament attaches the utmost importance to the polluter-pays principle, which comes across very clearly in this report. I do believe, however - and here too, the Florenz report strikes the right tone - that great care must always be taken to establish precisely how these principles can be applied in each specific sector of the economy.
Even the collection of appliances or small components requires the use of energy and can in itself be harmful to the environment. It is therefore important that we provide for derogations in the case of components which contain no hazardous substances, such as light bulbs, that we always look at the whole ecological balance and then consider whether it is appropriate to collect these things separately and use them for recycling or whether such action is perhaps not justified on environmental grounds. For this reason I believe that Amendment No 65 takes us in the right direction.
We must apply the polluter-pays principle correctly. I see a problem in this respect at one or two points because, in the case of historical waste in particular, we are not talking about the polluter-pays principle when we say that all those who are operating in the market at the present time have to foot the bill for those who were perhaps manufacturing some product twenty years ago. Great care must be taken here, since not every segment of this market is transparent. We became aware of this in the committee. To illustrate the problem, let me mention that I devoted myself particularly to household light fittings, since large numbers of them are produced in my constituency. The manufacturers say, with some justification, that it is surely not consistent with the polluter-pays principle to expect present-day manufacturers to pay for the recovery of a chandelier which has been hanging in someone' s lounge and which was produced twenty years ago by some manufacturer or other who is no longer in business. It is not the polluter who has to pay - quite the reverse. If consideration is also given to the fact that such products include many grey-market imports from companies which do not adhere to the high European environmental standards - companies in China, for example - it becomes clear that the polluter-pays principle would be turned on its head if we penalised companies for conducting their business properly and being properly registered. For these reasons I ask you to support Amendments Nos 65 and 88.
Mr President, Commissioner, besides the subjects that have been amply discussed, I believe we should take a closer look at two, perhaps three, of the other points that Karl-Heinz Florenz has raised. Firstly, I believe that the directive is not solely intended to ensure that products are designed in such a way that they can be easily recycled and to introduce recycling quotas. Greater attention should also be paid to two other factors, namely consumers and consumer responsibility, because, when it comes to electronics and electronic waste, consumers have not yet developed the habit of using authorised recycling centres to dispose of their old equipment. Things are somewhat different with cars. Cars are taken to the scrap-yard. This, however, does not necessarily happen to electric toothbrushes or shavers. I believe we must step up our efforts in this domain. I consider it only right that the Member States should clearly emphasise the consumer' s responsibility for collecting these waste products separately and even spell out the potential penalties for non-compliance.
A second aspect to be considered is that we are doing something entirely new here. This legislation will create waste and material streams that have never existed before. We therefore do not know at all how things will be recycled, which material streams will be created and what will happen to them. Amendment No 56, admittedly, is only a short motion, but it serves to promote a system of monitoring which will not only indicate the targets that the Member States have set - what has to be achieved - but will also provide precise information on what is actually happening with regard to the targets and on the consequences of our proposed legislation in the real material world. We should therefore observe developments closely and take stock after a certain time in order to determine whether the material streams that have developed really do match our objectives.
Mr President, the WEEE directive increases producer responsibility for current and historic domestic waste, electrical and electronic equipment from mobile phones, toasters and PCs to washing machines. This waste is growing at up to 5% per year due to technological innovation and market expansion and contains a percentage of dangerous substances that are currently finding their way into municipal landfills, obviously posing clear environmental hazards. Hence, the need for the second proposed directive to reduce the risk of impact on human health and the environment of the production, use, treatment and disposal of WEEE.
The directives deal with producer responsibility, separate collection, better treatment, reuse, recycling, costs, targets, labelling, alternatives to dangerous substances such as lead, mercury, PBB, etc., while allowing some exceptions. But let us be sure, with the proper application of the much-toted precautionary principle, that the alternatives are in fact safer from a toxicity and hazard point of view, in every respect including the ability to flame retard.
Have we an acceptable substitute for lead solder, for example? While I endorse both directives, I have tabled an amendment to Article 15 (4) of the WEEE directive inserting a new subparagraph based on a similar clause in Article 52 of the relatively recent EC Directive 99/31 on the landfill of waste. I consider this to be as good a basis as any for taking account of the genuine and practical difficulties of certain Member States in meeting the ambitious collection and recovery targets proposed in Articles 44 and 62 respectively of the WEEE directive.
Important proposals such as these have to take into balanced account the significant variations in recycling infrastructure, economies of scale, demographics and geographical circumstances in certain Member States. It is unrealistic and unfair to require Member States with acknowledged deficiencies in recycling infrastructure and reprocessing capacity - for whatever reason - and which lack reliable data on WEEE arisings to achieve the same ambitious targets within specified short time frames as other Member States which already have all or most of the requisite infrastructure in place.
It should be borne in mind that the proposed targets are based on the state-of-the-art recycling pilot study conducted in Eindhoven in the Netherlands, which has the requisite infrastructure and population density. Ireland, Greece, Portugal, not to mention the accession countries, will have definite problems with the current proposals unless amended.
Mr President, I wish to begin by thanking Mr Florenz for his work in the Committee on the Environment, Public Health and Consumer Policy and the excellent cooperation he has established between all the groups and with the Commission.
We are tackling the specific problem of electrical and electronic waste for the following reasons. We have heard them before, but I repeat that this is the fastest growing part of the waste stream - indeed, it is growing three times faster than other waste streams. Each of us produces on average about 14 kgs per year of such waste. By the year 2010, when this directive will be fully operational, electrical and electronic waste will account for over 8% of the entire municipal waste stream.
Ninety per cent of this electrical and electronic waste is currently landfilled or incinerated with no pre-treatment. This means wasted resources, both in terms of the costs of disposal and the poor use of natural resources.
Electrical and electronic equipment is a major source of certain hazardous substances in the waste stream. Just one example illustrates this: 40% of the lead in landfills and 50% of the lead in incineration comes from this type of equipment.
Lastly, since Member States are already acting in this area, there is a strong case for Community coordination.
The main aim of the proposals for directives is to prevent electrical and electronic equipment from being landfilled or incinerated. To achieve this objective, the directive sets out a range of requirements.
Member States are required to set up separate collection schemes from households; consumers have the right to dispose of their waste free of charge and producers are responsible for taking the waste from central collection points and ensuring that it is properly treated through recovery and re-use. In addition, the directive requires the substitution of certain hazardous substances, such as lead and mercury, by 2008.
Let me answer some of your questions. I shall begin with the question by Mr Davies. I understood him to mean that if these light bulbs were exempted, it would mean that they would be slightly cheaper. However, there is really no contradiction in collecting these light bulbs. It is very important to include them in this kind of system. It will still be cheaper to produce an environmentally-friendly light bulb. We have not set up specific recycling targets for light bulbs, only for fluorescent lamps. I think the producers of these lamps would like to be included in this scheme.
We are all concerned about brominated flame retardants. The Commission considers that there is sufficient evidence to ban the use of two categories of brominated flame retardants, PBB and PBDE - that is against the background of the risk assessments being carried out on them. We have enough evidence to be able to ban them.
We agree that a mechanism to ban new substances should be set up. It is of course important, and in line with the Chemicals Strategy, that we allow such a development and add on new substances. We admit that today we do not have enough risk assessments and evidence to make a complete list of all the existing flame retardants, including the risks of taking them out of some substances where they prevent fire, etc. The review should cover all potential hazardous substances.
I turn to Mr Lund's question on Denmark. Remember that the aim of these directives is to establish a high common level of protection. These products are marketed throughout the European Union, and that is why it is necessary to have a high level of protection in the whole of the EU. At the same time we know that Sweden, Denmark and other countries which have effective legislation have not been forced to abandon their legislation. This is what Sweden and Denmark feared, but it did not happen. It has to be looked at on a case-by-case basis. This will also have to be done for these substances. We want to establish a high level of protection for the whole of the European Union.
Several Members have mentioned the 'visible fee'. The Commission thinks that this amendment is unnecessary. A 'visible fee' is possible as long as it does not create trade distortions. Nowhere is it said that producers cannot inform consumers of the costs of waste management. I think these were the most important questions raised.
Now we are confronted with a total number of 136 amendments: 100 on the proposal on electronic waste and 36 on the proposal on hazardous substances.
On the first proposal, overall, the Commission can accept 36 amendments in full, 11 in part and 22 in principle.
The Commission can accept Amendments Nos 3, 4, 10, 15, 16, 18 to 25, 27 to 29, 36, 39, 42, 43, 45, 47 to 50, 51, 52, 54, 56, 59 to 61, 64, 66 to 68.
Twenty-two amendments can be accepted in principle: 2, 8, 9, 30, 32, 38, 41, 44, 53, 55, 57, 58, 62, 63, 75, 77, 83 to 86, 95 and 100. In particular, as regards Amendments Nos 9 and 35, the Commission can accept that Member States take measures with a view to achieving a separate collection rate of 6 kg per person per year. Concerning Amendment No 44, it is important to leave freedom to Member States on how to organise the collection, in accordance with the subsidiarity principle. Amendment No 52 may give rise to practical difficulties, but can also be accepted in principle.
Eleven amendments can be accepted in part: No 6 (second part, in principle), No 11 (second part, except the terms in brackets), No 13 (the text will have to be shortened and simplified), No 17 (second and third parts, in principle), No 26 (except the term 'consumables' ), No 35 (first paragraph, second paragraph in principle, fourth paragraph, seventh paragraph in principle, eighth paragraph, ninth paragraph in principle), No 37 (except paragraph 5), No 46 (second and third parts, in principle), No 70 (except the part referring to printed circuit boards; the entry on capacitors can be accepted in principle) Nos 71 and 80 (the reference to Regulation 2037/2000 can be accepted).
On the second proposal, overall the Commission can accept five amendments in full, two in part and twelve in principle.
The amendments acceptable in full are Nos 1, 9, 12, 13 and 17.
The Commission can accept Amendments Nos 4, 7, 10, 14, 18, 19, 20, 21, 22, 25, 26 and 35 in principle. As regards Amendments Nos 4 and 10, the Commission agrees that the scope of the directive on restrictions on substances may be broadened on the basis of a proposal from the Commission. However, this should be done in accordance with certain principles, not least those set out in the Chemicals Strategy. The Commission can accept to advance the date of phase-out from 2008 to 2006.
Amendment No 11 can be accepted in the part which refers to consumer safety and Amendment No 23 (inclusion of category 10 in the scope).
Thank you very much, Commissioner Wallström.
The debate is closed.
The vote will take place today at 12 noon.
Priority substances in water policy
The next item is the report (A5­0135/2001) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal and the amended proposal for a European Parliament and Council Decision establishing the list of priority substances in the field of water policy. [COM(2000) 47 - COM(2001) 17 - C5­0079/2001 - C5­0021/2000 - 2000/0035(COD)].
. (DE) Mr President, ladies and gentlemen, the Commission proposal is based on the common position adopted by the Council for a water framework directive. The common position made no provision either for identification of 'priority hazardous substances' or for the gradual elimination of pollution of waters by hazardous substances. We must emphasise once again that the European Parliament deserves credit for ensuring that the OSPAR strategy will be integrated into the water framework directive. Parliament insisted on integration being treated as a key issue in the conciliation procedure.
The aim is to eliminate water pollution gradually, by continuously reducing discharges, emissions, leakage and spillage of priority hazardous substances with the target of complete elimination within 20 years. Under the water directive, the criteria for the identification of such substances focus firstly on their inherent characteristics and secondly on the definitions contained in the existing international, UN, OSPAR and other lists.
Of the 32 substances to which the priority classification has been assigned, the proposal lists eleven as priority hazardous substances, a further eleven as priority substances under review and the remaining ten as regular priority substances. The Committee on the Environment, Public Health and Consumer Policy proposes that the Commission undertake the categorisation of the eleven substances on the 'under review' list in the course of the coming year. In this way the Environment Committee seeks to ensure that the Commission does not defer its decision as to whether these eleven substances are priority hazardous substances or only priority substances until the year 2004, when, under Article 16 of the water framework directive, the lists of priority substances are due for revision.
Through this proposal, the Environment Committee also wants to ensure that Article 16 is actually applied and that the decision on the categorisation of the substances on the 'under review' list is not shelved in deference to industrial or other interests. I believe it is crucially important that we the European Parliament should exert due pressure on the Commission.
One thing we must always bear in mind is that this report only serves to pave the way for the necessary measures and that the framework directive lays down a 20-year time frame for the achievement of the environmental targets in the realm of water protection.
The Environment Committee also wants to see changes in the COMMPS procedure. This should be continually developed and improved. In future it should no longer be confined to particular substances. For example, it has not hitherto covered those substances for which no data are available at Community level from national monitoring programmes. This applies to 60% of the pesticides that are available today. Parliament wishes to rectify these serious deficiencies as well as other shortcomings of the present COMMPS procedure, so as to ensure that all substances will be covered in the future. Many of the current deficiencies are due to the fact that our policymakers have no data on certain chemicals. If we wish to protect our waters effectively against hazardous chemicals, we also need a change of policy on the acquisition of data regarding chemical substances. The Commission, in fact, has already set this in motion.
So you will see that we are striving to reach a solution which the House as well as the Council and Commission will support. The central issue in this discussion will be the results of the categorisation of the substances on the 'under review' list. The Committee wishes this categorisation to be effected as soon as possible, as I have already stated. The Commission and the Council see a feasibility problem. That is why I, as rapporteur, have tabled Amendment No 27, in a further attempt to provide the basis for a solution. The proposal is that the measures should not be jeopardised by this 'under review' list that the Commission is introducing. This, I believe, is our common objective. This proposal must not be pushed towards the rear of the catalogue of implementable measures, a move which would prevent us from achieving the environmental aims we have to achieve in order to protect our water resources.
With regard to the talks that have taken place between the Council, the Commission and Parliament, I hope we have now found a sound compromise, which will enable us to conclude this matter at first reading. In other words, it is now up to the Council and the Commission to decide whether they will abide by the outcome of the parliamentary vote, thereby enabling us to start as quickly as possible to introduce real measures for the protection of water resources.
Mr President, the members of the Committee on Agriculture recognise the great importance that we attach to the control of substances which are used in farming to protect plants and encourage growth, particularly the effects that these have on our water supplies. We are, however, disappointed that the Committee on the Environment did not accept our amendments that substances in natural nutrients used in agriculture should not be classified either as priority or hazardous priority substances. The Committee on the Environment also did not accept our Amendment No 3 which was to review the procedure for priority hazardous substances. The plant protection products Directive 91/414 already has an established procedure to evaluate those substances and decide whether or not they should be used in the Community. I would submit that the decisions under that Directive ought to be completed under its agreed timetable before an informed decision can be taken under these new proposals. There is no valid reason, given that we are looking at a potential phase-out period of twenty years, for trying to shorten the timetable, and this was the substance of the Committee on Agriculture's proposal. We wanted to allow sufficient time to have a thorough investigation and make sure there was an avoidance of errors. The original Commission proposal was barely in line. Amendment No 20 by the committee and Amendment No 27 by Mrs Breyer run counter to proper investigation and should be opposed. Mrs Breyer ought to have mentioned when she was talking about Amendment No 27 that she was speaking about an amendment tabled by herself on behalf of her group and not on behalf of the Committee on the Environment.
Mr President, I would like to focus on four amendments made to the original proposal submitted by the European Parliament, which had the unanimous support of the Committee on Legal Affairs and the Internal Market and the Committee on the Environment, Public Health and Consumer Policy. The first of these amendments, Amendment No 3, relates to one of the major innovations in the Commission' s proposal, namely the management of European water resources using river basins and watercourses that irrigate the European Union' s territory. On this point, Parliament insists that the Commission take into account the fact that many watercourses and even rivers, such as the Tagus in southern Europe, the Rhine, for instance, in central Europe or the Oder, for example, in northern Europe, are border rivers which are the responsibility of one or more Member States but also of riparian States which are not Member States and, in particular, candidate countries. Parliament believes that it is crucial that these non-Member riparian States should be involved in the management process now rather than waiting until they join the EU, which is very likely but will inevitably not happen for some time.
A second amendment, Amendment No 8, calls upon the Commission to promote the synchronisation of research and of the conclusions drawn within the framework of the two major mechanisms for combating water pollution that have already been implemented. The first mechanism is the OSPAR Convention, which focuses on maritime waters but also covers a considerable area of internal waters. The second mechanism, known as the COMMPS procedure, focuses, on the other hand, on internal waters but also covers a substantial area of maritime waters. In these circumstances, it is easy to understand that the situation could well become chaotic if the Commission does not provide the requested synchronisation.
Lastly, the third amendment, Amendment No 11, expresses the desire that the Commission, whilst following the COMMPS procedure as a general rule, should not exclude the possibility of the Commission using methods of assessing the harmfulness of certain substances which have already been developed or used in other anti-pollution measures. For instance, measures which have already proven to be effective in systems developed for combating air pollution must be used or adapted for combating water pollution.
I would like to make a final comment, which is to stress the extraordinarily far-reaching importance of the texts submitted for vote by Parliament. One of the reasons why Europe has shown exemplary development across the board, one of the reasons for this balanced development and for the high quality farming industry which has always accompanied Europe' s economic development is precisely the fact that Europe has always had inexhaustible - in that they are infinitely renewable - resources of the precious liquid which keeps us alive. Both the quality and the quantity of water resources are now at risk from senseless and rapidly increasing amounts of pollution, which has been virtually uncontrollable over the last few centuries. All Member States and all regions must take action in this area.
Mr President, as a result of our work today, the Water Framework Directive, which entered into force in December 2000, will be fleshed out with the listing of 32 specific substances in Annex X. The Group of the European Peoples' Party is in agreement with the proposal from the Commission. All the amendments supported by our group help to bring the text of the annex into line with that of the Water Framework Directive. The rapid adoption of this list is a matter of priority for our group, because only then will the Commission be able to get down to its main task of formulating proposals for the treatment of every single one of these 32 substances.
This can then mean banning substances and phasing them out or permitting their continued use, subject to certain conditions. The aim, however, is always the same, namely either not to let these substances enter water at all in future or only to let them enter water in weak concentrations. The concept of water in the context of the directive covers all water - groundwater, surface water, rivers and lakes, right down to the smallest stream and even perhaps the smallest puddle, and, of course, the sea. It goes without saying that this wide range of aquatic environments will require widely differing sets of rules. After all, we are not starting from scratch here in Europe, because many of these 32 substances are already covered by the Directive on plant-protection products, the Biocides Directive and the Directive on existing substances. Moreover, when the entire body of EU legislation on chemical substances is realigned, we shall be compelled to subject all these substances to thorough scrutiny once again. For this reason we should take great care to ensure that there is no duplication of effort, and hence unnecessary expense. We can spend the money more fruitfully elsewhere for the benefit of the environment. Our aim here is to determine the impact of these substances on our water resources.
We have learned that the Swedish Presidency is keen to have this matter concluded swiftly. We intend to support its pursuit of that goal. Our group will not stand in its way. Anyone who is seriously committed to the protection of our European waters should adopt the same position. Mrs Breyer has already stressed a point that I should like to re-emphasise, namely that Parliament has achieved a resounding success in the creation of the Water Framework Directive and that its fruits are already being harvested today. After all, its classification of eleven substances out of the 32 as priority hazardous substances has ensured that their discharge into water resources will be stopped within the foreseeable future. But I also wish to thank the Commission for its painstaking work and for the comprehensive information which it has provided and which has been of great assistance to me in my role as shadow rapporteur.
My thanks are also due to our rapporteur, Mrs Breyer, for all her efforts.
Mr President, I must first of all welcome this report. It has taken some time to get it to the plenary session. Mrs Breyer has been persistent, though, and she has worked very hard on it. So I think we can now give it our general support and endorse entirely the principles of what is being proposed here today.
This priority list of thirty-two proposed substances, ranked according to their known dangerous properties, is the right way to start trying to deal with the problem of water pollution. However, we also need to consider the possibility of adding to this list or simply changing it using the COMMPS procedure or using other additional information we might obtain in the coming years.
We do have to consider this list very carefully before action, but that is not an excuse for no action or slow action. It is still bizarre to me that nickel is included on this list and that our approach to families of chemicals has unfairly targeted fluoranthene alongside the other PAHs. So, clearly further work is needed on this initial list. The timetable for action is not really ambitious. 2020? I really think that perhaps we can go a little faster than that.
The idea of getting close to zero emissions of these substances is a fairly vague objective and I think some of the European Parliament's amendments today help to clarify this issue. But I do not doubt for one minute that this is the way ahead, that these are the steps we have got to take to protect an increasingly important resource, the quality of which is vital to future generations. This is a blessing they do not have in other parts of the world. In Europe we should count our blessings and care for our blessings; our water resources are one of those very important blessings.
Mr President, as we look at the world's environmental problems, some of them, such as the loss of habitats and biodiversity, seem to leave us powerless of achieving any solution. But it is not all gloom and doom, and within Europe, we are capable of banning the use of chemicals which are toxic, persistent and bio-accumulative and using science to develop safer alternatives, and this directive is good news for that reason.
The Water Framework Directive was my first experience of the dynamics of the conciliation process between Parliament and the Council with the assistance of the Commission, and I think that Parliament can claim credit for introducing the category of priority hazardous substances which this Directive now puts into practice, but it is indeed a first step on a long road. I know the Commissioner has herself many times referred to the sheer number of chemicals still being developed and being put on the market, and suspicion is attached to many substances, not identified as yet, and the process of identification and elimination needs to progress rapidly.
Can I refer in concluding to the institutional relationship? The Presidency has indicated to group spokesmen that it would like to fast-track this process and see a rapid resolution, and I think that is welcomed by all parties. We would obviously like to see action sooner rather than later, but hastily arranged meetings with no time for proper discussion and coordination between parties are not the best way of making laws or securing agreement so I hope we succeed and are able to achieve a vote today which the Council can endorse within a matter of weeks rather than years; but if we do, I suspect that it will be more a matter of luck than design, and I hope we can bear this in mind if we are able to work together with the other institutions of the European Union and achieve progress more effectively and rapidly in future years.
Mr President, in an opinion by the Council' s Legal Service on the Water Framework Directive, the reduction of emissions down to nearly zero is not deemed to be legally binding. If we take the background emissions into account, this will indeed be impossible. In addition, in the case of natural gas extraction, for example, a small amount of mercury always ends up in the water. Therefore, if mercury is earmarked as a priority hazardous substance, it will be impossible to extract any natural gas in future.
It appears preferable to me to have a list of hazardous priority substances, the emission levels of which are reduced by 95% to 99%, than to have just one substance whose emission levels are reduced by 100%. If the objective of reducing emission levels by 100% is upheld, it will in fact be impossible to identify priority hazardous substances.
In the Committee on the Environment, Public Health and Consumer Policy, I have already criticised the method used for drafting a list of priority substances in water. The advantage of this method is speed, but this is counteracted by the fact that a great deal of information was missing at the assessment stage.
Particularly with regard to metals, the outcome of the method applied can be called into question. Nickel is on the list because, in January 1990, it was marked as carcinogenic if it is inhaled in powder form. However, this was never proven with regard to nickel in water. It would be preferable to await the outcome of an extensive study into nickel in water, currently being carried out in Denmark. Furthermore, there are more indications that other metals should be placed on the list of priority substances, such as copper and arsenic.
I appreciate how difficult it is to assess metals effectively, since the conditions which affect metals to a large extent, such as hardness and acidity, can vary greatly in the European Union. Maybe we should therefore opt for a regional, rather than a European, approach as far as metals are concerned.
Mr President, it is my strong belief - and it has already been expressed by a number of fellow MEPs - that the Water Framework Directive is one of the most crucial pieces of environmental legislation which Parliament has adopted in the last few years.
However, in order to meet the objective of sound water quality, the Framework Directive is not sufficient, and there is, therefore, a Commission proposal before us to draft a list of priority substances.
Allow me to begin by saying that I welcome the Commission proposal and Mrs Breyer' s report with open arms. The list will be a good, first step on the road to the excellent quality of our water. I therefore share Mrs Breyer' s view that, if we want to live up to the obligation under the Directive, we may not, or cannot, make concessions on socio-economic grounds. Neither can we, or should we, allow ourselves to be guided by the fact that certain hazardous substances naturally occur in European water.
I should like to make some observations with regard to three substances. I do so as a Dutch person, someone who also wants to be mindful of the fact that our surface water, from the Maas, for example, has to be turned into drinking water at the same time. There are three substances which I would highlight and would like to see included amongst the priority substances to be assessed: namely dyron, isoprothyron and symosyne. In fact, a recent study of European drinking water and water treatment plants has shown that, due to pollution of drinking water sources by pesticides, the concentration levels of these substances in our water are far too high in Europe, and that puts enormous pressure on the supply of drinking water. In my country, it is often the case that wells or springs, or the storage facility in the Biesbosch, have to be closed down.
I hope that the Commission is willing to adopt the amendments that we have tabled in this respect, and I also make an urgent appeal to the Council to do the same.
Mr President, Commissioner, when the Commission tabled this proposal, I thought this must mean the implementation of Article 16 of the Water Framework Directive, the definition of priority hazardous substances. Let us push this through as quickly as possible, I thought, so that it can be implemented without delay. However, when I examined the proposal more closely, I discovered that there was a third category. Alongside priority hazardous substances and regular hazardous substances, we also have the 'three-star' category. The Commission evidently has reason to believe that these may be priority hazardous substances but is not sure whether they should be classified as such at this stage. The introduction of a 'three-star' category, Commissioner, is surely inconsistent with the Water Framework Directive.
I therefore believe that we must press for the removal of this 'three-star' category as soon as possible. Either they are priority hazardous substances and must be phased out or they are not. We cannot accept this intermediate category. It covers substances for which there are real indications of serious risk, as in the cases of lead, lead compounds and some herbicides and pesticides. The Commission clearly has certain grounds for assuming, Commissioner, that these may belong to the category of priority hazardous substances. For that reason, the Commission must eliminate this 'three-star' category as soon as possible. It is my view that this must be done before the normal review date. Now whether this means that it must be eliminated by 1 July 2002, as specified in the decision we adopted in the Committee on the Environment, Public Health and Consumer Policy, or whether the Commission must table a draft containing supplementary provisions as soon as possible is a question that may be left open for the moment. The crux of the matter is that the 'three-star' category must disappear before the review.
For this reason, may I ask the Commissioner directly whether she can guarantee that the Commission will deliver a final decision on the 'three-star' category as soon as possible, in other words during its present term of office, so that the Council and Parliament can affix their legislative seal of approval?
Mr President, the proposal for a European Parliament and Council decision which we are debating must be understood within the broader framework of the Directive on water, since its immediate objective is to limit and reduce the pollution of the European aquatic ecosystem, by classifying 32 substances on the list of priority substances, of which only 11 are included in the legal category of hazardous priority substances.
In my opinion, the list of hazardous priority substances appearing in the annex of the Commission' s proposal should not be altered, and it is necessary to keep it as the Commission drew it up. In order to achieve a consensus with regard to classification, cooperation between the Commission, the European Parliament and the Council is, of course, essential. In my opinion, only on the basis of the work carried out by the Commission in this field will we be able to create a system of classification which applies clear and comprehensible criteria for the identification of substances.
We are all agreed on the desire to eradicate water pollution as soon as possible and to this end we must implement a double strategy: in the international field, the ratification of international commitments, especially the OSPAR and COMMPS conventions, although we do not consider it appropriate to expressly mention these agreements in the text of the proposal; at the level of the Member States, to guarantee that the Commission be provided with the necessary means for it to have exact knowledge of the situation of our water masses, so that it can monitor, in a detailed and constant way, the comparable situation between Member States in terms of the development of the quality of our waters. Furthermore, it is important to encourage the future Member States of the Union to combat pollution by taking on board the European objectives, especially those countries which share river basins with the European Union.
Finally, I would like to highlight the exceptional circumstances of certain substances, such as Cadmium and Mercury, whose complete eradication is not possible at the moment, as indicated in Amendment No 2 of the report of the Committee on the Environment, Public Health and Consumer Policy.
Mr President, we have finite resources to expend on environmental improvement, even in the developed West. Money must be targeted where it will have the most beneficial environmental impact. Therefore I welcome this attempt to prioritise substances.
Testing techniques are becoming more sensitive. Minuscule levels of contamination can be detected. It is therefore unrealistic to talk about elimination or cessation or even 'close to zero'. What does 'close to zero' mean, one, two, who knows? Threshold levels must be set with regard to human health, not using abstract concepts. Secondly, the United Kingdom has a specific problem regarding the categorisation of fluoranthene, which is one of the family of polyaromatic hydrocarbons in the top category. We have one hundred thousand kilometres of cast-iron water-pipes lined with coal-tar, which contains some fluoranthene. No-one is suggesting that the levels present are a risk to health, but these pipes will have to be re-lined unless fluoranthene can be moved into the 'under review' part of the list, along with the other PAHs like naphthalene and anthrocene all of which, incidentally, the COMMPS procedure has found to be less toxic than fluoranthene.
It would be a waste of resources to have to replace or reline all these water-pipes on the basis of this priority list when the resources could be better deployed in areas of real concern.
Mr President, Commissioner, in the field of water policy, the final agreement of June 2000 lays down that the Commission should identify, within the class of hazardous substances, certain priority hazardous substances, whose emission, dumping or loss must cease or be gradually reduced within a time limit of 20 years.
The European Commission has amended its proposal so that, by means of a group of experts, the priority hazardous substances should firstly be identified, and secondly a revision clause should introduced which would apply to some of them and, thirdly, the terminology and final text should be adapted. Of the 32 priority substances identified, 11 are proposed as priority hazardous substances, 11 more as priority substances under investigation - all of this within 4 years of the entry into force of the framework directive. There is no data on the toxicity, persistence or bioaccumulation of the remaining 10 substances.
The Committee on Agriculture and Rural Development, whose three amendments should be supported, points out that natural nutrients should not be classed as priority hazardous substances and, on the issue of plant protection products, there is already an established procedure: Directive 91/414, which should be respected, as well as the decision that it must be adapted at the same time, not before and not later.
Lastly, the different definitions should be reorganised, such as the hydrographical district or the management of those districts, since that would prevent the various regulations from having differing effects on the same territories and problems, which could happen on applying the DMA, the COMMPS and the OSPAR agreements.
Mr President, Commissioner, ladies and gentlemen, the Commission has responded very quickly, and I should also like to thank Mr Adams, who has performed sterling work in the Committee on Agriculture and Rural Development. My thanks are also due to the Committee on the Environment, Public Health and Consumer Policy. As we know, the legislation on chemical substances, the Water Framework Directive and the Directive on plant-protection products already refer to certain dangerous substances, defining and categorising them.
The present proposal for a resolution and the list deriving from it must ultimately be brought into line with these existing directives. Because of its far-reaching economic and legal consequences for agriculture, and for all other sectors of the economy too, the Commission should therefore ensure that the necessary process of identifying these priority hazardous substances is based on hard scientific facts. It is imperative to act on a sound scientific basis rather than on the basis of suspicion. The Water Framework Directive has given us a time frame that extends to the year 2004. We now have a broad consensus on this issue throughout the EU. We need not be carried away by our emotions. Zero emissions is not a realistic aim. We need clarity, built on sound scientific foundations, if we are to take the right action.
Water, ladies and gentlemen, is one of our most important and most sensitive assets. Let us not forget that.
Honourable Members, first of all I thank Mrs Breyer for her work on this important proposal. It is less than a year ago that we reached an agreement on a new European water policy, and the decision that we are discussing today is an important first step in substantiating the Water Framework Directive. I am sure that we can agree that one of the main achievements of this directive during conciliation was to make the central political commitments of the OSPAR Convention legally binding and operational. This major success of the European Parliament has within a very short time introduced this visionary objective of a long-term protection of sensitive marine eco-systems into our Community policy. It has always been my position that the Commission is committed to coming forward with specific proposals for measures for priority and priority hazardous substances, and I have done everything possible to allow this to be put in place as soon as possible.
On 16 January this year the Commission presented its proposal for the list of priority substances, including priority hazardous substances, only three weeks after the Water Framework Directive came into force. Despite this short time frame I believe that the Commission was able to come up with an amended proposal which is ambitious and balanced.
This leads me directly to the key issue under discussion in the Committee on the Environment. The identification of the priority hazardous substances and the introduction of a review clause has been discussed intensively.
Let me also discuss this list in a more general way, without referring to it substance by substance. The proposed list is not designed for eternity. In fact the Water Framework Directive speaks of a dynamic process which foresees a review of the list, including the identification of priority hazardous substances, every four years at the latest. This implies that the procedure for selection will be continuously improved and the scientific evidence as well as other developments will be taken on board. Indeed the guidelines you have suggested in several amendments will help us to move in the right direction. We will naturally take into account the scientific assessments that are under preparation under various Community instruments at the moment. Thus we must ensure that the substances that we identify as priority hazardous are based on the same criteria and thresholds in both the water and the chemicals policy.
I have noted that Amendments Nos 20 and 27 propose to reduce the deadline for the specific review to 1 July 2002 or one year after adoption of the list. This is a very short time frame and will be extremely challenging, in particular because some of the scientific assessments might not be completely finalised by then, and I do not want to commit myself to unrealistic deadlines. Mr Lange asked me if I could guarantee a review of the list during my term of office. Yes, I reiterate my commitment to this, but the twelve months might be too tight, thus leading to insufficient quality of this first review and I am not interested in that.
In short, I am committed to improving the dynamic instrument for setting priorities and identifying priority hazardous substances, in particular substances of concern that may emerge from other relevant Community initiatives and international agreements in the future.
Nevertheless, the Commission is reluctant to accept Amendments Nos 17, 18 and 19, as those three substances would not fulfil all the criteria. At the same time the proposed selection of these plant protection products as priority substances will ensure the sustainable protection of drinking water resources.
As regards the deadline for a review of certain priority substances, I reiterate my commitment to review the list as soon as possible. However, Amendments Nos 20 and 27 in their current wording impose too tight a framework for achieving the quality of work that I consider indispensable.
I was asked about the candidate countries' involvement, and this is a crucial issue for me. Following my initiative, the Member States and the Commission agreed two weeks ago on a common implementation strategy for the Water Framework Directive. The implementation efforts will not only involve all stakeholders but also candidate countries, just as the meeting two weeks ago involved not only the water directors of Member States and the Commission but also those from candidate countries.
Let me turn to the other proposed amendments on the recitals and the articles. I can accept these amendments as long as they are in line with the Water Framework Directive. I can accept Amendments Nos 2 to 6, 8 to 11, 13, 15, 21 to 23 and 26. In addition I can accept in part Amendments Nos 12, 16 and 25 and in principle Amendments Nos 1, 7, 24, 28 and 29. I do not accept Amendment No 14 because it is fully and more precisely covered by Amendment No 13.
By way of conclusion, I would like to say that it is in the Commission's interests that measures for these substances are taken swiftly. Following adoption of this list I will ensure that the ensuing work on measures for phasing out emissions, discharges and losses of priority hazardous substances is carried out according to the environmental objectives and timetable set out in the directive. My services have already started preparatory work on this.
I am seeking your support for this work and I sincerely hope that we show the same speed and determination in the implementation of the new Water Framework Directive for the benefit of the aquatic environment in Europe.
(Applause)
Thank you very much, Commissioner Wallström.
The debate is closed.
The vote will take place today at 12 noon.
VOTE
Mr President, an error has crept into the printed Swedish version of Amendment No 5. In the phrase meaning, 'shall provide the experts with all the assistance necessary' , the word for 'provide' has disappeared. In the English version, the wording is correct. It would therefore be valuable if the English text were to form the basis for this vote.
We will ensure that all language versions are brought into line with the English version.
Mr President, I can confirm, as Mr Byrne indicated yesterday evening, that the Commission can accept Amendments Nos 1 to 5. We note that there is an oral amendment to Amendment No 6. The Commission could not accept the original text of that amendment. However, the Commission can accept this amendment as orally amended in preference to Amendment No 5.
Mr President, ladies and gentlemen, it is actually very simple, and the Commissioner alluded to this a moment ago. I had tabled an amendment on behalf of my group, whereby I also wanted the information on official controls to be received by the European Parliament. I should like to expand on that by an oral amendment. Not only do I want the information to reach the competent authorities and the European Parliament, as stated in my amendment, I also want the Member States to have this information. If we adopt this oral amendment, the Commission will be willing to adopt the entire amendment, and I believe I can deliver a positive opinion of vote on this.
(Parliament accepted the oral amendment)
(The President declared the common position approved as amended)
Report (A5-0115/2001) by Mr Robert Evans, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position for adopting a European Parliament and Council Recommendation on mobility within the Community for students, persons undergoing training, young volunteers, teachers and trainers (13258/1/2000 - C5-0029/2001 - 2000/0021(COD))
Before the vote:
Mr President, the Commission accepts the six amendments, subject to a minor reformulation, which makes a reference to the Nice Council foreseen in Amendment No 3, recital 4a, Amendment No 1.
Mr President, with your permission I should like to move a technical oral amendment, which the Commissioner has just referred to, so that Amendment No 1 reads at the end, "The action plan for mobility adopted by the Council on 14 December 2000 and also approved at the Nice European Council", and Amendment No 3 deletes "agreed at the Nice Summit", because I have just referred to it in Amendment No 1.
(Parliament accepted the oral amendments)
(The President declared the common position approved as amended)
Report (A5-0146/2001) by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the restriction of the use of certain hazardous substances in electrical and electronic equipment(COM(2000) 347 - C5-0415/2000 - 2000/0159(COD))
(Parliament adopted the legislative resolution)
Report (A5-0148/2001) by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on waste electrical and electronic equipment (COM(2000) 347 - C5-0414/2000 - 2000/0158(COD))
Amendment No 44:
. (DE) Mr President, I beg to move that two separate votes be taken on Amendment No 44, because the first part of Amendment No 44 derives from a compromise, while the second part stems from an individual decision. For that reason I wish to propose a split vote on the first and second motions in this amendment.
You put me in some difficulty, Mr Florenz. The Rules are very clear about the timing of requests for split votes. We have turned down other requests for split votes. Because you are the rapporteur it makes it difficult, but I cannot accept the request. It should have been in by 9 a.m. today. So we have to vote as it stands.
(Parliament adopted the legislative resolution)
Report (A5-0135/2001) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision establishing the list of priority substances in the field of water policy (COM(2001) 17 - C5-0021/2001 - 2000/0035(COD))
(Parliament adopted the legislative resolution)
Report (A5-0299/2000) by Mr Alavanos, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the report from the Commission to the Council and the European Parliament on 'Designing tomorrow's education: promoting innovation with new technologies' (COM(2000) 23 - C5-0147/2000 - 2000/2090(COS))
(Parliament adopted the resolution)
Report (A5-0302/2000) by Mr Perry, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission Implementation of the White Paper "Teaching and learning - Towards the learning society" (COM(1999) 750 - C5-0145/2000 - 2000/2088(COS))
(Parliament adopted the resolution)
Report (A5-0152/2001) by Mr Mauro, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission communications on the initiative and the action plan for 2001-2004 entitled 'e-Learning - Designing tomorrow' s education' (COM(2000) 318 - C5-0741/2000 and COM(2001) 172 - C5-0151/2001 - 2000/2337(COS))
(Parliament adopted the resolution)
Report (A5-0165/2001) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the Commission's recommendation for the broad guidelines of the economic policies of the Member States and the Community in 2001 (COM(2001) 224 - C5-0169/2001 - 2001/2081(COS))
Amendment No 7:
Our amendment relates to the issue of knowing whether or not we approve the European Central Bank' s policy.
Last week, this policy changed between the time when the report by Mr von Wogau was written and the time when our amendments were written. Clearly, we disapproved of the policy the European Central Bank issued the week before last and not the policy that was issued last week. I would like Mr von Wogau to clarify whether he supports the policy issued this week or the policy issued the week before.
. (DE) Mr President, may I say to Mr Lipietz that I continue to hold the position on which the vote was taken with regard to these two parts. I am not absolutely sure, however, whether last week' s interest-rate cut was entirely consistent with this policy. I have to express my personal doubts on that.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Kessler and Perry report (A5-0088/2001)
. (IT) I would like to thank Mr Perry, Mrs Kessler, the other members of the Committee on Petitions, the Legal Service and the entire Secretariat, whose work has contributed to the preparation of the valuable document on the future of the institution of the petition.
The institution of the petition is still the only legal instrument which places the citizens in a direct relationship with the European institutions, and it is therefore the only means of bringing about the Europe of the citizens, who want to recognise the validity of something which is in the process of being created that will serve to further improve the quality of their lives.
Relations between the citizens are founded on law, and, therefore, the definition of an institutional forum which safeguards the corpus of European law becomes important in terms of giving due value to the diversities which are the European Union's assets. The Committee on Petitions has the privilege not only of receiving the citizens' complaints and hearing them directly, if the citizens are present in person, but also of being the epitome of the Parliamentary representativeness which is the very essence of democracy.
It is my opinion that, during this legislature, we must guarantee the European citizens who assail Parliament with their questions a Parliamentary initiative which not only has moral value but is also effective for the purposes of correct interpretation of Community law by all parts of the institutions, whether central or peripheral.
Without prejudice to the specific, essential competence of the jurisdiction of the Court of First Instance and the Court of Justice, the European Parliament must, in future, fully discharge its role of political legislator, developing effective legislative instruments through proposals to be incorporated into the Treaties as well as other avenues.
A further measure could be the involvement of the Committee on Legal Affairs and the Internal Market, the Committee on Constitutional Affairs and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, in order to progress to the practical implementation of this new instrument which will protect the citizens and their rights more effectively.
- The right of the ordinary citizen to petition the European Parliament is one that was felt to be important enough to be part of the Treaties and I believe that it merits such standing. It is an extremely effective way for anyone to make direct contact with the heart of the European institutions on matters which may not be of political importance but which are of consequence to European citizens and residents. Some may question the benefit of petitioning Parliament, but the recent success of David Petrie, who had received support from the Petitions Committee and the European Parliament as a whole for his petition, in the Italian courts in gaining equal recognition for non-Italian lecturers highlight what a petition can bring about.
My co-rapporteur and I have kept this very much in mind in our report. We have pushed for this right to be made easier to access and exercise, not only by exploiting new technologies and media but by reform of the procedures which govern petitions once they are received by Parliament and passed on to other institutions.
The current system for petitioning allows petitions to be submitted electronically, but only as an initial form. Follow-up is done via post, and this can obviously create delays in the preliminary stage of proceedings, well before it comes before the committee. Alternatives such as electronic signatures and electronic correspondence need to be investigated if Parliament wants to keep up with the increasing number of petitions that are submitted.
Clearer rules for treatment of petitions once they have been deemed admissible are also urgently required. The Petitions Committee can currently ask the Commission for information on a particular subject, but has very little say over the time the Commission or any other institution can take to provide an answer to the committee's questions, or even whether MEPs can have access to those answers once received. For example, we in the Petitions Committee are currently considering petitions on the Lloyd's organisation, but are denied the opportunity to view the response given by the UK government to the Commission's questionnaire on the matter. If the European institutions and Member State governments are serious about transparency in their working methods, then their treatment of petitions needs review. It does not help to see the very behaviour alleged in a petition replicated in its treatment. Member States in particular need to pay more serious attention to citizens claiming their European rights.
The right to petitions should aim to strengthen the concept of European citizenship, protecting the four freedoms of those in the Union and ensuring that European legislation is properly and efficiently implemented. As we move into the 21st century, with a Union of possible 28 members and an increasing body of legislation at a European level, the role and process of the petition needs to change in order to maintain its importance and usefulness.
Maaten report (A5-0162/2001)
Mr President, conciliation has led to a number of adjustments being made to the report which can be deemed positive, such as the reduction in the permitted tar content and the setting of ceilings for nicotine and carbon monoxide content levels. However, it is to be deplored that this Directive has no legal basis. In addition, attention should be drawn to the contradiction that, while restraints are being imposed on the sale of a lawfully permitted product, tobacco growing is still being heavily subsidised. The objective of this Directive, namely to protect human health, cannot be achieved by taking excessively protective measures, the effect of which on the consumer has not been proven in any way. As a body that is responsible for policy, we should not content ourselves with simply papering over the cracks.
Mr President, I have not had much sleep over the last few nights because of the Italian elections and because I was trying to follow the results, but I did, however, manage to dream that I was in a Western. The two cowboys facing each other were Mr Maaten and Mr Blokland. Like heroes such as John Wayne or Pecos Bill, they had challenged each other to a duel. At midday - of course - they drew their guns, but, just as they were about to fire, the scene was interrupted by someone telling Mr Maaten to take his cigarette out of his mouth before firing. Mr Maaten took his cigarette out of his mouth and said: 'You are right, for I am tabling a document which seeks to make European citizens smoke less' . That convinced me to vote for the Maaten report.
Mr President, ladies and gentlemen, I am firmly convinced of the importance of provisions designed to eliminate the use of misleading descriptors in the labelling of tobacco products. It must be clear to consumers that they are intentionally exposing themselves to a health risk. Palliative descriptors such as 'low-tar' or 'light' merely salve people' s consciences and obscure the fact that these products are not the least bit healthier than any others. Sadly, however, the Union' s policy is ambivalent. On the one hand, it takes a resolute stand for the protection of public health by means of measures such as the present directive, while on the other hand it spends a billion euros on subsidising tobacco-growing in the Community. The Union must set itself the aim of pursuing a rational policy. However, it is surely well-nigh impossible to explain away this particular contradiction to the European public.
A reservation is made in respect of the legal basis of this report. However, I am voting in favour of the report, since the content is reasonable.
Bowis, Bushill-Matthews, Callanan, Chichester, Dover, Elles, Evans, Jonathan, Goodwill, Harbour, Helmer, Jackson, Parish, Perry, Provan, Sturdy and Tannock (PPE-DE), in writing. We support the intention of the Common Position to secure progressively lower levels of smoking across the EU, and welcome the ban on misleading labelling.
In particular we welcome the commitment to review the subsidy to EU tobacco growers: we urge that this review, prompted by Conservative MEPs, will lead to this subsidy being phased out very rapidly.
We are however against the decision to ban the manufacture of high tar cigarettes for export outside the EU. It is not for the EU to try to dictate health policy across the globe; the only consequence of such a ban will be to export the jobs of those involved, notably 1000 jobs in Southampton, 500 jobs in Darlington and 200 in Nottingham, while achieving nothing on the issue of health.
As a footnote, we would like to see a real example being set by EU institutions by calling for a smoking ban to be enforced throughout their buildings.
With regard to cigarette smoking in general, I believe it is very important that the EU brings forward legislation that prohibits any tobacco product being marketed and targeted towards minors. It is clearly the case that if a person chooses to smoke at a younger age, then it is more difficult to kick the habit of cigarette smoking at a later age.
We all know the damage that cigarette smoking does to people' s health each year within the European Union. That is why it is so important that warnings are displayed on cigarette packs outlining the public health consequences for a person' s health as a result of cigarette smoking. That is why I support key provisions in this directive today concerning the manufacture, presentation and sale of tobacco products, including the following:-
Thirty percent of the front of each cigarette pack and 40% of the back of each cigarette pack will in the future display public health warnings.
Misleading terms such as 'Light' or 'Mild' , which in one way or another seek to give the impression that one cigarette does less damage than another, will also be banned.
The European Union will also impose legal obligations on manufacturers to list all the ingredients included in particular cigarettes.
However, this is only part of a broader package of legislation which the European Union is going to bring forward in the field of cigarette smoking. However, once again the European Union is going to have to be aggressive in the legislation that it brings forward to promote a no-smoking campaign among adults. I strongly support the implementation of broader educational programmes designed to prevent young people from taking up smoking.
Under the Amsterdam Treaty, the European Parliament does have the power of co-decision in the field of consumer protection and public health matters. I am fully confident that the European Parliament will invoke our powers under this Treaty to ensure a rigorous implementation of regulatory proposals to reduce cigarette smoking in Europe in the short to medium term.
(PPE-DE), in writing. (DE) I cannot support the draft directive in its present form. Article 3 lays down the concentration ceilings. Since these ceilings are supposed to apply to all cigarettes manufactured in the EU, the products destined for export will also become subject to these ceilings on or before 1 January 2007.
This directive is engaging in overkill. The Union should not regulate the manufacture of products for export to countries outside the EU to such an extent. In the federal state of Rhineland-Palatinate alone, the tobacco industry achieves an annual turnover of some DEM 1.5 million. In the largest city in my region 1 250 people are directly employed by a tobacco company. Its suppliers in the region, such as printers and packaging manufacturers, are all small and medium-sized businesses.
Were the directive to enter into force and the ceilings also to apply to cigarettes intended for export, thousands of jobs would be lost in that structurally fragile region alone.
Whilst cigarette manufacturers are certainly required to inform and warn consumers, it must nevertheless remain possible to go on exporting products with higher concentrations to countries where higher ceilings apply.
The serious restriction of export activity that results from this new directive will be severely detrimental to the European economy.
. (DE) Smokers incontestably run a greater risk of contracting lung cancer than non-smokers. This is a well-known fact, of which all smokers are only too well aware. The fight against cancer is one of the main challenges facing today' s society. I myself am actively involved, both inside and outside Parliament, in the struggle against breast cancer.
However, as I have already emphasised in my comments on the report at the first and second readings, the prohibition methods prescribed in the joint text entail the imposition of unreasonable obligations on the European tobacco industry with no thought for the jobs they will cost and no prospect of their paying dividends by inducing more people in the EU to give up smoking. The proposal that EU-manufactured cigarettes be subject to the same tar, nicotine and carbon monoxide ceilings whether they are intended for domestic consumption or export is downright perverse. It is certainly a noble intention to want to take responsibility for the health of smokers in non-EU countries. But if this sense of mission leads to the tobacco industry relocating its manufacturing plants to the countries for which its cigarettes are intended, all we shall have achieved will be the loss of European jobs. In my little country alone, the Grand Duchy of Luxembourg, such a measure would result in the relocation of 12% of our cigarette-production capacity. That surely cannot be allowed to happen.
For the fight against lung cancer, I am in favour of a targeted information campaign with adequate budgetary funding; it would be directed primarily at young people, making them aware of the danger that smoking poses to their health. But I am opposed to all the excessively radical measures contained in the joint text and cannot therefore endorse the report in its present form.
. (DE) Mr President, I am firmly convinced of the importance of provisions designed to eliminate the use of misleading descriptors in the labelling of tobacco products. It must be clear to consumers that they are intentionally exposing themselves to a health risk. Palliative descriptors such as 'low-tar' or 'light' merely salve people' s consciences and obscure the fact that these products are not the least bit healthier than any others.
Sadly, however, the Union' s policy is ambivalent. On the one hand, it takes a resolute stand for the protection of public health by means of measures such as the present directive, while on the other hand it spends a billion euros on subsidising tobacco-growing in the Community. The Union must set itself the aim of pursuing a rational policy. However, it is surely well-nigh impossible to explain away this particular contradiction to the European public.
I fully support the compromise agreement on a draft directive on the manufacture, presentation and sale of tobacco products.
This tough new anti-smoking legislation covers all tobacco products and lays down maximum levels of tar, carbon monoxide and nicotine. I strongly back these new laws which will transform the way cigarettes are sold across Europe and alter the public perception of smoking.
I wholeheartedly welcome the use of picture warnings on packets, graphically illustrating the harmful effects of long-term smoking on health, as they do in Canada. A picture is worth a thousand words. If shock tactics like that help get the message across and save lives, then I'm all in favour.
Overall, this ground-breaking legislation will raise public awareness about the health risks from smoking and finally shatter the myth that one type of cigarette is less damaging to health than another.
The tobacco giants hired some of the best lobbyists money could buy to fight this legislation every step of the way, but the European Parliament was not for turning. After the industry managed to overturn Europe's ban on tobacco advertising on a legal technicality, we were more determined than ever to make sure that this latest legislation finally reached the statute book to spell out the dangers of smoking and save thousands of lives.
. (DE) For the following reasons I have voted against the outcome of the conciliation procedure on the tobacco directive:
According to the joint text, the export to non-EU countries of cigarettes with more than ten milligrams of condensate, more than one milligram of nicotine and more than 10 milligrams of carbon monoxide is to be prohibited. The result would be a massive fall in exports of cigarettes from the EU and hence the loss of tens of thousands of jobs in the EU.
Such a ban will serve no purpose at all, because the cigarettes will then be produced outside the EU. But jobs in our countries will be lost. The EU has no authority to impose such a ban. This is not about transactions in the single internal market. The anti-tobacco zealots should not act as if the export of tobacco products were something akin to handing out potassium cyanide. The EU is acting inconsistently here, given that it subsidises both the growing and the export of tobacco to the tune of one billion euros.
By imposing an export ban, the EU is setting itself up as a global health freak. This is an arrogant and disparaging way to treat the customs and practices of other countries. The right approach would be to forge ahead with the work that has been started within the World Health Organization on uniform standards for tobacco products. Unilateral action by the EU will prove fruitless.
Paulsen report (A5-0136/2001)
Mr President, when I was trying to decide how to vote on this recommendation on animal nutrition, I could not fail to seek enlightenment from two of the animals I have at home: my two cats. You know that I have two pet cats at home - called Lulù and Frifri - whom I feed regularly. I did not know how to talk to them and whether they would reply, but I have to say that chance came to my aid. In fact, in order to give them a nicer meal, I had bought tins of a different type of cat food to that which I usually buy, and put them down for the cats to eat. Well, Mr President, I swear to you that - even though they were hungry - neither of Mr Fatuzzo's pussy cats ate any of the meat from the two tins: neither Lulù nor Frifri. This was their way of telling me: 'You see, what we eat is important! It is right for inspections to be carried out on feedingstuffs and so you must vote for the motion' . And that is what I have done.
Evans report (A5-0115/2001)
Mr President, I dropped off to sleep for a moment during the vote just now, and I dreamt of Mr Fatuzzo the scientist. That is right: instead of launching himself into politics in support of pensioners, Mr Fatuzzo had become a nuclear scientist, for, you know, I used to love maths and physics. So I asked him: 'Have you enjoyed your life as a scientist?' 'Ah,' he said, 'I came to the United States of America: they pay me a lot of money, I have invented lots of things and I have received the Nobel Prize' . 'I truly envy you, Mr Fatuzzo the Nobel Prize-winner,' I replied. 'I, on the other hand, am a simple Member of the European Parliament. But tell me, how did you become a Nobel Prize-winner?' He replied: 'By not staying in Italy, where I was unable to study the way I wanted to, but by going to the United States. If I had been able to move around within Europe, I would have stayed in Europe rather than emigrating to the United States. Therefore, you must vote for the mobility of researchers in Europe!'
The text that we have discussed and voted upon calls on the Member States to foster the mobility of people undertaking a course of study, a period of training, voluntary work or work as a teacher or trainer in another Member State, whether under a Community programme or not. The European Parliament naturally welcomed this type of proposal. Parliament believed, however, that some amendments were necessary in order to improve the quality of the text, and, above all, to extend the scope of the proposal to include researchers, something I consider to be extremely important. Some amendments along these lines were tabled and adopted at first reading. Unfortunately, however, the European Commission rejected those relating to researchers for legal reasons.
As rapporteur for the Sixth Research and Development Framework Programme, I can naturally only deplore this move. I hope that the conference on the mobility of researchers and scientists, which is due to be held under the Belgian Presidency, will enable us to make progress in this area. The creation of a European area of research involves collaboration by researchers and scientists from all corners of the globe so that advances can be made in research, which is in the interests of all citizens. That is why it is crucial to combat the various obstacles to their mobility. Since this can only be done within the framework of this proposal, another solution will have to be found. I am committed to working towards this.
Furthermore, like the rapporteur, I would like to pay tribute to the hard work of the French Presidency on reaching the most ambitious common position possible which could command general assent. The amendments that have been adopted, therefore, cover some essential aspects of mobility and seek to improve or eliminate administrative, financial or social difficulties.
With regard to the practical measures that Member States will be taking, linguistic and cultural initiatives are proposed, for example, in order to prepare those who will be travelling abroad for their new lifestyle, improved access to information on mobility and practical difficulties that may be encountered and financial aid in the form of grants, benefits or loans. Nationals of candidate countries and third countries, who are legally resident in the EU, will also be able to benefit from the provisions of the recommendation.
I am pleased that the report has stressed that all types of qualifications gained in other Member States need to be recognised. All too often, Member States have a negative attitude to this and create unacceptable problems in an area in which individuals should enjoy free movement, thus preventing people who travel from making the most of their experience.
Mr Evans also drew attention to the fact that, since Parliament' s first reading, the Council agreed an Action Plan on Mobility - a 'toolbox' of 40 measures, which complements the recommendation. Some amendments were then tabled at second reading to take account of this development. I sincerely hope that these measures will soon become reality.
Madam President, I strongly support this excellent report by my Labour colleague, Robert Evans. It offers yet further proof of Labour's commitment to create a Europe for our citizens.
The aim of the programme is to allow people to take advantage of moving across Europe by extending mobility within the EU for students, young volunteers and teachers. This offers educational opportunities and encourages people to take on active role in society across Europe. It is a crucial development following last year's Action Plan of concrete measures identifying obstacles to mobility.
It is also an important measure for the efficient functioning of the European single market. The Labour Government is determined to make the single market work for British people, not just for business. By introducing greater steps towards student and volunteer mobility, people will feel more confident to work and travel not just across Britain but also right across Europe.
Such a scheme can inspire civic values, is highly educational and an excellent advertisement for the European Union among its most important citizens, the young. This is vital when we remember that, in Britain at least, turnout among young people at the last European elections was among the lowest in the EU.
Practical experience of Europe, not media prattle on Europe, is a far more reliable and inspiring source of knowledge on Europe for young people.
Florenz report (A5-0146/2001)
Mr President, this report rightly seeks to limit the use of hazardous substances, including lead, in electrical and electronic equipment. However, I would like to inform Mr Florenz that, where lead is concerned - as the Italian proverb says - it is better to have leaden feet, that is to go slowly. I am saying this because, apart from anything else, many politicians and ministers in Europe have their pockets full of lead: so much so that they are unable to stand up from their chairs! Well then, metaphors aside, I feel we should not be in a hurry to eliminate all the harmful substances from electrical and electronic equipment either if there are no less harmful alternatives with which to replace them. I therefore support this report, with the proviso, however, that the ban on these substances is introduced gradually.
Florenz report (A5-0148/2001)
Mr President, by imposing recycling standards on waste electrical and electronic equipment, the European Parliament is boosting efforts to make this industry more ecologically sound.
It is essentially the environment that has won through in the battle between the supporters of an innovative industry in electrical and electronic goods and the conventional manufacturers who slammed on the brakes so they could delay the date on which they would be responsible for recycling waste.
Although we can congratulate the rapporteur on having chosen to deal with these products, we regret that the Commission has not taken the opportunity to deal with electrical and electronic waste and chemical substances associated with it. With regard to this second report, the Group of the Greens/European Free Alliance deeply regrets that, out of 70 substances, only two are to be banned, when breast milk is sometimes contaminated with chemical substances from these products, such as brominated products, to levels which exceed WHO standards.
Despite this harsh comment, the primary innovation of this report is that it places individual responsibility on the manufacturers, as they will become financially responsible for their products, both products that are already on the market and future products. The environmental considerations contained in the report are gaining ground, and there is growing political awareness of the danger of increasing amounts of industrial waste, particularly electrical and electronic waste.
Ultimately, now that this has to happen, everyone will benefit at the end of the day: manufacturers, consumers and the environment. The report by Mr Florenz on waste electrical and electronic equipment has therefore benefited from some substantial environmental gestures, which confirm that industry in Europe must work with the aim of creating an environmentally-minded culture, for citizens and for politicians.
Mr President, the night of the announcement of the results of the Italian elections, I could not keep awake between one announcement and the next and so I went to sleep several times. After my dream about Mr Maaten, which I related to you just now, having just read the Florenz report - in preparation for the debate - I dropped off again and saw Mr Florenz himself, bustling about in person on a platform, disposing of some of the electrical and electronic waste referred to in his document. He was exhausted and covered in sweat. 'I have been sorting waste for reuse for three days and three nights now,' he said in my dream. 'Don't worry,' I said to him, 'I will vote for your report because I am convinced that it is right to reuse electrical and electronic waste. But now you must come with me to the Pensioners' Party, where we can dance and travel and where there are lots of widows with whom we can have a much more enjoyable time than you are having here!'
. (FR) In Strasbourg, the European Parliament debated the report tabled by the Committee on the Environment, Public Health and Consumer Policy on waste electrical and electronic equipment. The proposed directive specifies that the responsibility for electrical and electronic waste, which is approximately 16 kg per capita in each of the 15 EU Member States, an amount which, according to forecasts, is set to double over the next 12 years, lies either with the manufacturer or the original importer.
Luxembourg, due to the specific nature of its position, has hardly any producers in the true sense but, in the main, has importers.
Product distribution is often organised in such a way that a general importer is responsible for the area of Belgium and Luxembourg. This importer is usually based in Belgium and not in Luxembourg. If Belgium has to place responsibility upon a single general importer, Luxembourg will have to place responsibility upon the countless businesses which receive product deliveries from this general importer. Furthermore, parallel imports of products outside these established distribution channels are reaching a much higher level in Luxembourg than in other countries.
It follows that, in Luxembourg, commercial enterprises upon whom responsibility is placed are generally small businesses and are, in any case, smaller than their equivalents in other countries.
This characteristic, specific to Luxembourg, means that particular attention must be paid to simplifying the administration involved in managing recycling and recovery funding systems that are to be implemented. In some areas, it is preferable, therefore, that the directive should give enough freedom to Member States for them to be able to implement appropriate solutions.
Companies, especially in built-up areas, do not usually have the facilities to store vast amounts of waste. The requirement for businesses to collect waste must, therefore, not be mandatory - it should remain voluntary. If companies cannot collect waste, other systems, such as recycling sites, for example, must be made available to consumers. The cost of collecting waste, if it were mandatory, would be too high for many businesses.
The directive also deals with the financing of electrical and electronic products which will already be on the market before the directive comes into force, the manufacturers of some of which no longer exist. Some appliances, such as refrigerators or televisions for example, have an average life cycle of 20 years. The directive must give Member States a choice of the means to implement in order to finance recycling of these appliances. It will, therefore, be possible to agree with the Member State some incentives for consumers, such as free collection of waste that is currently stored on their premises. These incentives have been provided in countries which already have free collection systems.
(Speech cut short pursuant to Rule 137(1) of the Rules of Procedure)
We Moderates consider this directive to be urgently needed for protecting the environment. Moreover, the directive' s basic principles of producer responsibility for future products and of opportunities for consumers to choose environmentally sound products are important.
The wording of Article 7 is somewhat unclear. We have interpreted it as follows: the financing referred to in Paragraph 2 applies to scrapping in quite general terms. It gives the Member States the opportunity, over a ten-year period, to opt for collective financing, for example taxes, as an alternative. This also needs to cover what is referred to as historical waste. After this period of time, derogations will only be possible if they have been approved by the Commission.
With the above interpretation, we voted in favour of the report.
I support these measures which introduce tough new recycling rules allowing consumers and retailers to take back waste electric and electronic goods free of charge and encouraging manufacturers to take responsibility.
The aim of these rules is to encourage consumers getting rid of old, worn out electrical and electronic goods to return these items through new local public collection points or retailer take-back schemes, rather than to throw away their old hairdryers, fridges and TVs.
We live in a throw away society, with worn out computers, kettles, fridges and freezers flooding into the waste stream at an unprecedented pace. Consumers across Europe must play their part in stemming the tide of waste from electronic goods. All this means is a small change in people's daily habits. Taking old radios and hoovers back for recycling will be like going to the bottle bank or collecting old newspapers, rather than dumping them in the bin.
For manufacturers, it means financing recycling schemes with public collection points, retailer take-back schemes and treatment, recovery and disposal systems. Responsibility does not begin and end with the production of electronic goods, but electronics manufacturers should undertake responsibility for the after-life of their products.
Such a scheme is an important step towards greening up the European Union. Yet again, this is proof of Europe's commitment towards creating a healthier, safer environment for our citizens.
Breyer report (A5-0135/2001)
Mr President, as well as the legal considerations that I mentioned during the general debate on Mrs Breyer' s report, I would like to stress that the reason why my group and myself voted in favour of this report is also the extraordinarily far-reaching importance of the texts submitted for vote by Parliament.
One of the reasons why Europe has shown exemplary development across the board, one of the reasons for this balanced development and for the high quality farming industry which has always accompanied Europe' s economic development is precisely the fact that Europe has always had inexhaustible - in that they are infinitely renewable - resources of the precious liquid which keeps us alive. Both the quality and the quantity of water resources are now at risk from senseless and rapidly increasing amounts of pollution, which has been virtually uncontrollable over the last few centuries. Yet, dangerous amounts of resources are being wasted at the very time when, due to the explosion in the planet' s population, it is proving difficult to provide adequate water supplies to the six billion people who live on this planet today and, all the more so, to the extra eight billion people who could potentially be living here in 30 years' time, in other words, in just one generation. None of the Member States, none of our regions can hope to avoid being pressurised on these two issues, which indicates how much we need the Commission' s initiative, Parliament' s vote and the Council' s agreement in order to prepare for the future, in general, and for Europe' s future in particular.
Superior stabat lupus longeque inferior agnus. I am sure you are familiar with this Latin fable, Mr President: 'A Wolf was drinking at a spring on a hillside. On looking up he saw a Lamb just beginning to drink lower down ...' Why have I quoted this Latin fable? Because I consider it quite right that we should not throw hazardous substances into rivers. In the same way that the water flowed downstream from the wolf to the lamb, the European rivers flow from faraway places into the Mediterranean Sea and into our other seas. Therefore, It is right, as this report requests, to involve the candidate countries so that they do not pollute upstream the springs and the rivers crossing Europe.
Alavanos report (A5-0299/2000)
Mr President, this report is deals with promoting innovation with new technologies. As I have already said before on several occasions, I am highly in favour of computers and the Internet and all those newfangled gadgets that young people like so much. I regret having had to spend many Easter and Christmas breaks retyping all the electronic files which I had accidentally deleted by pressing the wrong key. This has made me a little hostile towards new technologies. However, my daughter, Elisabetta, has convinced me that they are very useful, for she has employed them in her political life as well. I therefore support this report, although I do hope that children will be brought up to be good, responsible people and not just good users of computers.
. (FR) If this report contained nothing other than statements of good intentions, asserting the need for new technologies to be widely used, particularly in the education system, we could have voted in favour, although good intentions still do not guarantee a policy.
However, the intention behind these statements "to provide companies with the financial and technical help required" came through in several paragraphs. Since we do not wish to support grants to private businesses, even those that are not made openly, we abstained from voting on this report.
New technology in European education should not create a fresh divide between the national languages and a privileged language of communication. Europe boasts a collection of relatively small and predominantly monolingual regions. This is not America, where migrants who all live in one and the same community yet speak different languages by origin, need to adopt the official language in order to be able to communicate with one other. In Europe, language differences within one region often reflect differences between rich and poor, powerful and powerless, winners and losers. For centuries, large multicultural states have attempted to impose a different language on their inhabitants. That was the language of the country' s capital, which was also used outside the capital by businesspeople, officials and the military. Whilst the privileged adopted the language protected by the government, workers and farmers continued to speak their own national languages. That is mainly how linguistic conflict started and large states disintegrated. Even today, it is still a requirement for education and government to be in the citizen' s own language in all the regions where the language border does not coincide with the country' s border, or with the internal borders of autonomous regions. If we do not want a young generation to be divided artificially between the privileged and the underprivileged, we need to defend the equality of languages.
Perry report (A5-0302/2000)
Mr President, the conclusions of the Committee on Employment and Social Affairs on page 21 of Mr Perry's report, which also deals with the White Paper on the use of electronic equipment, tell us that it "... would be ... appreciated if employers showed greater willingness to take on older employees" who, throughout their lives, have acquired the new skills that the modern world offers us every day. Clearly, I support this conclusion. I fervently hope that this report will mean that elderly people who have studied and improved their skills will be able to find employment more easily.
Mauro report (A5-0152/2001)
Mr President, as you know, Mr Mauro is Italian like me, and, like me, he also belongs to the European People's Party. I was therefore very willing to go and listen to one of his meetings on this report. At one point, he said: 'Can you see this glass here in front of me?' 'Yes,' we all thought, 'we can see it.' 'This glass,' continued Mr Mauro, 'is used for drinking water. However, I could smash it over Mr Fatuzzo's head and that would be an improper use.' This is exactly what he said - my head is still sore from the memory - and he explained why. Because new techniques, computers and the Internet, can be used improperly, just as - and here he illustrated the point - the glass could be used improperly. Truly, however, I would beg him not to break a computer over my head because that would be the end of my explanations of vote.
Education falls within the competence of the Member States and we reject any attempt to change this established fact. To call this division of responsibilities into question is to support the increasing array of liberal-market choices appearing in education issues.
The reports therefore clearly take this approach, with, in particular, the shift from 'contents' towards 'skills' . In other words, qualifications gained as part of a degree are being overshadowed in favour of 'flexible' skill sets, for which companies alone are responsible. This approach backs up the logic of liberal counter-reforms that are taking hold in many countries. In the same way, from this viewpoint, 'life-long learning' goes hand in hand with drastic cutbacks in initial training and playing down the role of public training institutions - in favour of 'virtual' , distance learning that is increasingly market-oriented.
On the other hand, information and ICT technologies must support the right to common, public education for all, which is of a high level and good quality.
Financial investment in this area will not achieve this if all the funds ploughed into education for the last 15 years are also drastically reduced. We cannot, therefore, vote in favour of these reports.
The issue of new technologies and their application in education naturally generates considerable interest and is extremely important. As we all know, however, just giving every school a computer is not going to solve the problem. It is essential not just to enable schools to use appropriate technological infrastructures, both in terms of programmes and equipment, but the utmost attention must also be paid to teacher training. We must also create conditions that enable each and every student to have access to these technologies and to know how to use them.
It is nevertheless important to emphasise that this Commission communication is very loosely defined and, in practice, is dependent on other, existing programmes, which have their own objectives. This initiative, therefore, does little more than propose to monitor the progress made in each Member State, rather than envisaging actions that could actually change the present situation and influence the future direction of widespread Internet use. For a country such as Portugal, unless there is a substantial reduction in the cost of access to the new technologies, and unless the standard of living of the most deprived families improves considerably, it will be hard to ensure that a high percentage of children and young people have equal opportunity of access to the new technologies.
von Wogau report (A5-0165/2001)
The debate that has just been held on the broad economic guidelines for 2001 was dominated by great uncertainty, which is, after all, not surprising since the aim of the exercise was virtually unattainable. The aim was to define common economic guidelines at European level, whereas every country has different requirements.
This uncertainty was further increased on 10 May 2001, when the European Central Bank lowered the key interest rate by a quarter of a point. Even though Christian Noyer, the Vice-President of the ECB, told Parliament' s Committee on Economic and Monetary Affairs on 2 May that he was optimistic about price stability in the euro zone, even though Wim Duisenberg, the President of the ECB, has just presented a report saying he too was confident about the prospects for growth, even though all these factors combined lulled us into thinking that interest rates were stable, by lowering interest rates, the ECB has just contradicted to some extent the explanations given the day before. The main effects of this move would have been a drop in the euro' s value - a further drop - and a strong hike in the stock markets, without any major advantages for growth.
The ECB lives in a permanently paradoxical situation, from which it is not about to escape. It is impossible to adopt a single measure that would suit the situation of all the Member States. For example, Mr Blokland has just explained to us that the latest drop in interest rates was greeted with some confusion in the Netherlands, where inflation is now at its lowest level in 20 years, and where everyone expected rates would, in actual fact, have to be increased. The same holds true for other countries in the euro zone.
In these circumstances, any step taken by the ECB highlights the differences, which are immediately translated by the international operators as obstacles to the viability of a common monetary policy, without taking all the other variables into account. Thanks to the euro, we feel as if we are constantly on the verge of losing public confidence.
Mr President, point 8 of the conclusions of Mr von Wogau's report calls upon the European States to adapt their pension systems to Europe's economy. On this point, which is the centre of my political life, I would like to stress the fact that we need to find a balance between State budgetary restrictions and giving all citizens a dignified life, not just pensioners and the elderly but young people as well. I oppose all the measures which give a minimal monthly cheque to the elderly - although this is a good thing which is right - because we should also be giving such a cheque to young people who do not have the means to support themselves and live, and we should be giving one to those who have paid contributions too. In short, there needs to be a proper balance between money and the social life to which we all have the right.
. (FR) We voted against the report on the broad economic policy guidelines of the Member States and the Community in 2001, since these guidelines are entirely geared to the interests and wishes of major employers and are not in the interests of workers.
Even with the amendments, such as those which express environmental concerns or the amendment which proposes introducing a Tobin-style tax on the movement of capital, the text still glorifies the pro-employer, anti-worker policies conducted in the Member States and is approving of the way that the economy is currently run.
We abstained on the last amendment so that our votes will not be confused with those from the most staunch supporters of the capitalist system, who have voted against the report because they do not even accept capital being taxed by the tiny amount represented by the Tobin tax.
To claim, however, that movement of speculative capital will be controlled by this tax or that it will reduce the volatility of the financial markets is all just a smokescreen.
The huge number of redundancies in some of the largest companies in the European Union proves that it is not just speculative use by large investors that harms the working classes and society - it is capital full stop as well as the economic system, which is driven by profit and the capitalist thirst for making money. What the workers need are measures to protect them from employers' greed, not symbolic gestures, which actually justify the capitalist management of the economy.
We will be voting against this new liberal theme tune. The 'structural reform' of the labour market that it advocates translates as increased insecurity in employment contracts. This is basically the policy conducted throughout Europe and, far from wanting to "continue and speed this up" , we want instead to put an end to it. We would not be against creating an "appropriate environment to foster investment" as long as this did not involve making even more profit, when it is private consumption by employees that enables investment to be sustained.
As for retirement, we are still on the front line, battling against these alleged 'reforms' , which, in actual fact, signify a move towards private insurance schemes. We are also totally opposed to the liberalisation of the electricity and gas sectors and are, in fact, in favour of establishing a major European public service.
We are also voting against this report because it has been written in hypocritical, anti-democratic waffle and its dominant theme is that of an 'economy of ignorance' . Given the situation of the British railways and the electricity industry in California, how can we possibly forget that privatisation is not synonymous with efficiency?
Not even the prospect of a slowdown in the European and world economies, which has been confirmed by the spring macroeconomic forecast, is making the Commission change its recommendations for the broad economic guidelines for 2001. The remedy that it is proposing has remained unchanged over the years: a reduction in public spending, wage moderation and an acceleration of the structural reform process laid down in the Lisbon Strategy, specifically in terms of liberalising the labour market and making it more flexible.
The Commission is not interested in anything apart from price stability and fulfilling the criteria of the Stability Pact. Even for Portugal, whose prospects indicate greater difficulties in reaching the European growth level and higher unemployment, especially amongst women and young people, a country in which workers are being punished by higher inflation and the concomitant loss of buying power, despite still having the lowest wages in the European Union, the remedy is the same: wage moderation, making it easier for employers to make redundancies, and working towards the objectives of the Stability Pact, with a greater reduction in public spending in the 2002 budget.
The von Wogau report endorses the approach outlined by the Commission and highlights the unique proposal to call the "European internal market" the "euro zone" instead. The rapporteur endorses the blind quest for price stability at the expense of economic growth. He disregards the importance of public investment and calls for the "the potential for (public) spending cuts" to be "fully exploited" . He regrets the fact that the Stockholm summit did not make progress on liberalising the gas and electricity sectors and "stresses that liberalisation in the outstanding sectors is essential" . He "stresses the need to continue reform of labour markets" and expresses the need to reform pensions and health systems. Issues of employment are completely ignored.
We therefore had no choice but to vote against this report.
. (DE) The present report on the Commission' s recommendation for the broad guidelines of the economic policies of the Member States and the Community in 2001 states that the supreme goal of European economic policy is to make the European Union into the most competitive and dynamic economic area in the world by 2010. That is an unobjectionable aim in principle, but it is surely no mere oversight that makes the author omit the rest of this sentence as formulated at the Lisbon summit, for it went on to speak of an economic area with more and better jobs and greater social cohesion. That is the very heart of the matter. A cyclical economic slowdown is rightly identified in the report, but once again the neoliberal solutions are trotted out: supply-side economic policies, liberalisation, reduction of government debt and wage restraint on the part of employees in pay negotiations.
Although some important points that were not contained in the report on the European economic situation by the same author have now been incorporated, such as the need for harmonisation in certain areas of tax law, special emphasis on the importance of strengthening SMEs and consideration of environmental factors, some vital elements are still missing.
Unless domestic demand is strengthened, in other words unless people' s purchasing power is increased, a sustained upturn will be impossible to achieve. That is why foremost priority must be attached to the creation of new jobs. We urgently need to redistribute work by devising every possible means of shortening employees' working hours, to ensure that everyone who earns an income from employment is integrated on an equitable basis into national insurance and pension schemes, to show greater commitment to education and training and to alter the course of public investment policy. As long as these imperatives are not incorporated into the strategy for the development of European economic policy, we cannot give it our approval.
The European Parliament report adopts the Commission' s proposals on the application of the Stability Pact, with economic policy guidelines for an even stricter anti-employment package.
It describes continuing wage restraint and greater flexibility on the labour markets as positive factors while, at the same time, recommending stricter measures for workers due to the slowdown and lack of vigour in the European economy and the downward revision in the rate of growth in the ÅU from the original estimate of 3% to an average of 2.7% in 2001.
The Commission considers that the process of promoting more flexible forms of work should be encouraged and that efforts should continue to relax the existing restrictive legal framework on the protection of work even more, i.e. in order to allow more 'economic' uncontrolled mass redundancies. Large companies have already applied this measure and made huge redundancies on the pretext of the slowdown in the rate of growth of the economy and have restructured production and staff, with the result that over 250 000 redundancies have been announced in recent weeks. With acute signs of a recession in the United States, the wave of redundancies will increase as companies endeavour to maintain high profit margins by cutting staff.
This is the policy of the EU, which has given the go-ahead for mass redundancies in order to protect the plutocracy's profits. Which is why any reference by the EU to its supposed interest in the workers and in combating unemployment is mere Pharisaism and hypocrisy
The report also recommends accelerating the radical shake-up of the existing insurance and pension system and reviewing this during 2001 so as to deal with the "problems arising from the ageing population" .
It also proposes speeding up the rate of privatisation, specifically quoting the liberalisation of the telecommunications sector as a good example, which should be pursued in the energy, post, airport, railway and sea transport sectors, as agreed.
Clearly, even more difficult and bleak times are ahead for the workers. Social insurance will be linked to wages, output and the purchasing power of salaries. Part-time work is becoming the norm and, combined with partial retirement and the high cost of private social care and the commercialisation of the pension, health and welfare systems, is pushing the whole of the working class into unemployment, poverty, insecurity and social exclusion.
The measures designed for the workers are tantamount to a guaranteed level of poverty. Prosperity is, of course, reserved for big business, which these measures strengthen still further.
The MEPs of the Communist Party of Greece are voting against this report, which promises even greater poverty for the workers and even more mega-profits for big business and which seeks to reverse everything the workers have achieved. The workers, who are speaking out and demonstrating against these barbaric, inhumane policies in huge mass rallies and strikes in the various countries of Europe, including Greece, will try to ward off the impending storm and we shall be by their side in the fight.
That concludes the explanations of vote.
(The sitting was suspended at 1.39 p.m. and resumed at 3 p.m.)
Consumption of alcohol by children and adolescents
The next item is the report (A5-0150/2001) by Mrs Stihler, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council recommendation on drinking of alcohol by children and adolescents [COM(2000) 736 - C5-0020/2001 - 2001/0801(CNS)].
Mr President, this report concerns the proposal for a Council recommendation on drinking of alcohol by children and adolescents. Parliament has been asked to give its opinion on this issue. Our report will not become a binding piece of European legislation but will literally act as a recommendation to Member States.
I should like at this stage to thank the Swedish presidency for its interest in this issue and for organising the successful Stockholm Conference. The format of allowing young people to make their views known on an equal footing with health ministers made the dialogue all the more interesting.
We know the growing evidence shows that children and adolescents are starting drinking at a younger age and drinking at worrying levels at a younger age. The problem is growing not only in the northern states but also in the southern states. France and Spain report growing problems of adolescent drunkenness, associated with fights, violence, truancy, theft and illegal drugs. Recent surveys show that the UK, Denmark, Finland, France and Sweden report the highest proportions of boys and girls who have been drunk at or younger than 13. Scotland, which I represent in this Parliament, has the highest rate of binge drinking amongst 15-year-olds. The gender gap is also closing, with more girls reporting having been drunk at 15 in Denmark, Finland, England, Scotland and Wales. Yet the simple fact is that children and adolescents are just more vulnerable to the effects of alcohol than adults.
The rise of drinking to excess by children and adolescents has serious implications for future health. Drinking behaviour, which occurs during youth, can lead to similar patterns in adulthood. Certainly many colleagues here will know the consequences of drinking to excess. But in terms of misuse of alcohol by adolescents, the link between binge drinking, unplanned pregnancy, sexually-transmitted diseases, crime and road-traffic accidents cannot be denied. You need only go to your local police station or hospital to see the evidence.
What are the solutions? Information, education and health promotion are critical in the fight against under-age binge drinking, as are health promotion policies targeted at children, parents, teachers and carers, better labelling on alcohol products, integration of adolescent policies.
In preparing this report I contacted over a hundred schools and fifty youth organisations in Scotland. Townhill primary school in Dunfermline, where I live, summed up the need for more education when it found that most children in the class were not aware of the health and social problems associated with alcohol misuse.
This leads me on to my second point, an important one. More research is needed into the nature, scale and causes of this growing trend in binge drinking by children and adolescents. We need to improve data collection and share information. Kinghorn primary school in Fife thought that the research issue was important and that an e-mail network of pupils allowing them to discuss and explore the issues was critical.
Thirdly, the issue of selling to under-age people is also an important one. In many countries there are existing laws which should prevent this from happening. However, as we all know, this still goes on. The rise of bootlegged alcohol in many Member States is also a factor. Proper implementation of existing laws in Member States could go some way to prevent the selling to children and adolescents.
On codes of conduct: much of the alcohol industry has signed up to voluntary codes of conduct and has self-regulation. Much of the industry has tried to take a responsible view to this issue. However, there is a real concern among parents, teachers and young people themselves that not enough is being done on advertising. When you see pictures of babies in beer-logo babygrows, no wonder people have cause for concern. Powrie primary school in Dundee asked that alcohol should be made 'uncool' ; TV ads should show vomiting and hang-overs. Many members of the Committee on the Environment, Public Health and Consumer Protection supported the move for more binding regulation, and the debate continues.
In conclusion, the need for joint action on education and research is critical in the fight against binge drinking by children and adolescents.
At St Elizabeth primary school in Hamilton they noted that there is more to life than the aspiration to get as drunk as possible in as little time as possible, with as big an audience as possible.
Finally, in the words of the World Health Organisation's European Charter on Alcohol: "All children and adolescents have the right to grow up in an environment protected from the negative consequences of alcohol consumption and to the extent possible from the promotion of alcoholic beverage". I hope my colleagues will support this report.
Mr President, ladies and gentlemen, the relationship between adolescents and alcohol is not a new problem. Alcohol is part and parcel of adult social life. It is therefore logical that adolescents will come into contact with alcohol as they approach adulthood. Children and adolescents are normally unaware of the dangers of excessive alcohol consumption; born of curiosity to try new things, it can quickly become a habit. The average age at which children and adolescents try their first alcoholic drink has not fallen. Young people continue to have their first contact with alcohol in their early teens, as in the past. The age at which regular alcohol consumption begins, however, is falling steadily.
Alcohol consumption by children and adolescents is an extremely emotive subject, since it concerns the rising generations of European citizens. The animated discussions in our committee left me in no doubt of the importance of this subject to every one of us. At this point I should like to thank all my fellow members for their contributions. We overwhelmingly took the view that responsibility in this area could not be assigned to parents alone; it was essential to create basic conditions in which adolescents could learn everything they needed to know in order to deal with exposure to alcohol.
I should therefore like to re-emphasise that my opinion relates specifically to children and adolescents and their dealings with alcohol and not to the health implications of alcohol abuse in general. In February of this year, as the rapporteur said, a conference was held on the subject of young people and alcohol. One of the points that were made in the declaration adopted at that conference is crucially important, in my view, and I have taken it into account in my opinion. It is the fact that care must be taken to ensure greater involvement of young people in these programmes and measures. It is particularly important that support and assistance be given to schemes devised by young people for young people.
Since children and adolescents are affected by the problem, they must be involved in the effort to resolve it. This is the only way to ensure that young people actually commit themselves to the cause. Prohibitions and regulations alone will not help young people to become responsible adults - quite the reverse. We can only achieve that if we let them learn to assume responsibility themselves.
(PPE-DE). (DE) Mr President, Commissioner, ladies and gentlemen, let me begin by thanking the Commission for having addressed this increasingly acute problem of alcohol abuse among children and adolescents. May I also say that the Commission has produced a good basis for a recommendation to the Council.
The unimpaired development and health of our children and teenagers is a matter of concern to all of us. Mrs Stihler and Mrs Zissener have both indicated the nature of the problem in Europe. For adults in Europe, the consumption of alcohol is often, though by no means universally, an integral part of social life. Young people, however, are shaped by the drinking habits of adult society, which they copy. Alcohol consumption is therefore widely regarded as part of growing up.
The drinking habits of young people largely reflect the attitudes and habits of the adult society in which they live. Role models are therefore of the essence. It is imperative that young people see alcohol being treated properly and wisely by their families and by society as a whole. Any inclination to abuse alcohol must be nipped in the bud. Targeted education campaigns must be used to combat alcohol abuse.
The consequences of alcohol abuse affect us all. They affect families and societies. Road deaths caused by drunk drivers, loss of jobs and ultimately family break-ups are but a few examples of the ravages of alcohol abuse. At the national level there are already many sound laws for the protection of children and adolescents, such as the laws prohibiting the sale of alcohol to minors. Strenuous efforts must be made to ensure that these existing national laws are more effectively enforced.
Warnings printed on labels, extending to comparisons such as 'one glass of brandy equals three glasses of beer' , if I understood Mrs Stihler' s amendment correctly, would serve little purpose, in my opinion. Such comparisons create confusion and might even give the impression that particular alcoholic drinks could safely be consumed in larger quantities. Such comparisons cannot give any indication of the actual effects of a beverage on individual people or of an individual' s consumption capacity. On the contrary, they might induce people to misjudge their own tolerance levels. Such warnings would not constitute consumer education; they would be more likely to confuse or even mislead consumers.
Producers and purveyors of alcoholic beverages are heavily involved in the sponsorship of sports clubs and cultural organisations and of the events in which they participate. A ban on the sponsorship of youth events would ultimately deprive clubs of vital income. Why should a brewery which sponsors an adult sports event for a club or association not be allowed to make its marquee available for a youth event too? Whether a ban on sponsorship would actually have an educational impact is a moot question. The most likely effect is that the clubs and associations could no longer afford to stage youth events, which means that young people would be the losers at the end of the day.
Alcohol, tobacco and drugs are three distinct problems and need to be treated differently. I hope we are addressing each of these problems, and indeed I am sure that we do address them on an everyday basis. I therefore ask the House to refrain from any attempt to lump these three very important issues together in this report.
Mr President, unfortunately, we all know that drunken driving is the primary cause of death among young people between the ages of 15 and 25, not forgetting that this figure does not include the number of people disabled as the result of road traffic accidents caused by drunken driving. The consumption of alcohol, especially at a young age, is becoming an increasing cause of concern to the public and experts alike. The problem appears to be more acute in northern Europe, where it is linked to an increase in the number of suicides.
Another worrying dimension is that younger and younger children, irrespective of sex or social class, are drinking more and more regularly. It would be helpful, I think, given that numerous, somewhat cloudy terms are being used, such as use, dependence, abuse, excessive use, if we were to use the term applied by the World Health Organisation, which talks of 'harmful use' and which refers to the amount, frequency, conditions, form and consequences of alcohol use by young people.
The Council recommendation should be more specific; what we want is uniform European legislation on this matter. What we need, first and foremost, is preventive intervention designed to limit use and I think that any reference to measures which restrict demand is important and that our policy should revolve around it. Access by young people to places in which alcoholic beverages are easily obtainable must be specially regulated, together with any other measures to control supply. The fact is that we need to be proactive and ensure that young people are correctly informed about the side effects of a drinking habit, as they are for other psychotropic substances, both legal and illegal. Special reference also needs to be made to the role of advertising. It is unacceptable that alcoholic beverage companies should direct advertising campaigns at young people, a group of consumers which is highly susceptible to the messages it receives. What we need to do, within the framework of the European Union, is to organise proper information campaigns and special training seminars for people who come into contact with young consumers.
Having extended its remit to other psychotropic substances, the European Drugs Monitoring Centre could play a decisive role both in this sense and in collating reliable and comparable epidemiological data.
To finish, I should like to express my hope that the European Commission has understood how serious this issue is and will introduce clear and specific regulations which deal effectively with such a serious issue, which concerns the health and security of our youngsters.
Mr President, I have to say, the liberal group did wrestle with this topic to some degree, and has problems with the Commission proposal. The question is, how motherly should the European Union be in the quest to protect itself from its subjects? Indeed, we can see major differences compared to the control of tobacco. Tobacco is always harmful, whereas alcohol is not, most of the time. The addictive aspects are completely different. Tobacco is immediately addictive, alcohol is not. Also, the seriousness of the tobacco issue is of a completely different order from that of alcohol. Alcohol does create problems, and sometimes they can be harrowing. Just think of the road victims caused by alcohol abuse, which Mrs Malliori mentioned a moment ago, or the role of alcohol in domestic violence. However, the issues are first and foremost of a criminal nature and, as such, they belong with the national, not the European, legislator. This is also preferable for reasons of content. The cultural differences in this area are enormous, and a legislator who is closer to the citizen can therefore act more effectively, and, in the final analysis, effectiveness is what it is all about. In addition, in the proposals, the differences between justified alcohol consumption and alcohol abuse have been watered down, if you will excuse the pun. In that respect, we believe that the present proposals are to some extent missing the mark. We also vehemently object to the patronising overtones of many of the amendments, in particular. We identified much more with the rapporteur' s original report, on which we should like to congratulate her. To the Member States, I would like to say the following: be as strict as you like in terms of controlling alcohol abuse, and especially alcohol abuse among young people, but do not hide behind the European Union and behind what you are about to arrange amongst yourselves behind closed doors in the Health Council. We do recognise the fact that the issue of alcohol has a European, cross-border dimension, although it is not evident from these proposals. These predominantly focus on the ingredients of alcohol products. We believe that European legislation in the field of labelling should at least be considered or examined. This could then include the possibility of using warning labels, as is done in the United States, for example, at least as long as it can be proven that these warning labels serve a purpose. It could also incorporate the issue of advertising. Secondly, the proposals deal with taxes, excise, tariffs and such like. The differences in this field within the Union are enormous. We wonder about the internal market implications this has, as well as the health implications. That is why my group has tabled an amendment on both scores.
Mr President, all the statistics show that the number of children and adolescents drinking has reached alarming levels over the past decade. So I congratulate the Commission on this welcome initiative and the rapporteur, Mrs Stihler, for strengthening and improving the Commission's recommendation.
Children and young people are drinking alcohol more frequently and starting not only to drink but to get drunk at an ever younger age. In Wales, my own constituency, half of all fifteen-year-olds drink beer every week. While I would usually be the first to welcome equality between the sexes, in this case we can only regret that over the past decade the number of girls drinking excessively has almost equalled that of boys in nearly every Member State.
Young people, as was said earlier, must be able to make their own informed decisions about alcohol. The report refers to the importance of involving young people themselves in the campaign to prevent alcohol abuse, so that the right, positive images and the right messages are used, which will reach young people and which will have an influence on them. We must stop the deliberate targeting of alcohol products at young people. We must have effective labelling and advertising of the dangers of alcohol, but also readily available information for young people, parents and all those involved in youth work to promote healthy living. In this way we may be able to stem the increasing prevalence of alcohol, which can be so destructive in the lives of young people.
Mr President, ladies and gentlemen, a great deal of attention has been paid in recent years to the problem of addiction with regard to drug use. Paradoxically, with regard to abusive consumption of alcohol and alcohol dependency, little or nothing has been done. It is also a paradox that the real situation is very far removed from what is normally thought to be the case. Alcohol dependency is a much more widespread and deep-rooted problem in social and public health terms, with statistics in many countries showing that around 10% of the population could be classed as suffering from alcoholism. This is one of the unspoken tragedies of our times - society appears to be repeating the denial that is one of the defining features of alcoholism and other forms of drug addiction and, as is well known, is one of the major obstacles to recovery for those affected. The report and this recommendation counter the indifferent approach we have seen in the past and therefore deserve our congratulations and our support. They rightly focus on children and adolescents in particular. On the one hand, it is a known fact that alcohol consumption amongst the young has increased markedly and today we are even seeing cases of juvenile alcoholism, which was practically unknown or extremely rare a few decades ago. On the other hand, health education and information programmes targeting young people will, in the long term, also have a positive impact on the overall prevention of alcoholism. Many older alcoholism sufferers today are from generations that were unaware, that thought that there was no problem because things had always been that way. What we need to do now is to provide information, especially for young people. We must inform, warn, monitor, anticipate and prevent a human and social disaster. As a matter of fact, we are today facing new challenges, with a situation in which the market is swamped with products that purport to be harmless, such as alcoholic cool drinks or synthetic drinks that are specifically targeted at the youngest drinkers, which could represent the start of their alcohol abuse and, consequently, the door to the abyss, the danger of which we must expose. We sincerely hope that this recommendation will succeed and that it will be stringently monitored in all Member States.
Mr President, as we know, the report that is before us today has been adopted unanimously in the competent committee, which surely illustrates that there is broad consensus on this subject matter across all the ideological divides. If you were to ask me to express a point of criticism, this would not be about the gist of this report, but I should only like to mention that, when I read this document, it appears at times that it is labouring quite a few obvious points in a fairly patronising manner, in other words, a number of opinions are being trotted out on which everyone is in fact agreed. One can also question whether it is, in fact, necessary to tackle an issue at European level once again, of which all Member States are very much aware and on which they are all taking measures.
However, allow me to express my surprise at the fact that, among the keen advocates of this report, especially in the parliamentary committee, I also discovered the names of MEPs from, for example, several Belgian parties in office who, in their own countries, support an actual policy to legalise soft drugs and implement such a policy by adopting an extremely flexible policy of tolerance, on the one hand, and by launching various specific propaganda campaigns promoting the use of soft drugs, on the other. This even includes the Ministers of parties in office who, via the mass media, openly admit to using soft drugs and who even light up joints while on television.
In all honesty, I am extremely annoyed at this form of hypocrisy, where alcohol is rightly kept in check but where the use of marijuana and other dangerous drugs by a certain type of progressive intelligentsia is advertised as being politically correct. I simply wanted to get this off my chest, Mr President.
Mr President, ladies and gentlemen, having been elected by a wine-producing region, I will gladly support the text presented for the vote. It is true, we must combat the menace of alcoholism in young people, and this text successfully highlights the role that families, teachers, producers and retailers must play in this area. This document will certainly been seen as a call for sensible behaviour in Member States and I appreciate the fact that it is not restrictive but makes every effort to make those involved shoulder more responsibility.
Nonetheless, I would like to stress that wine consumed in moderation at meal times has always been an integral part of our culture, our way of life and our conviviality. Drinking wine, and drinking sensibly, is something that we learn in the family context as we grow up. This natural product, which is as varied and diverse as the land on which the vines grow, has a beneficial effect on the health and happiness of the peoples of the Mediterranean, as stressed in the amendment that we have tabled.
Mr President, I happened to be Minister of Health when advice came through that the new guidance should be that some alcohol was better than none, but some was also better than too much, and in a sense that is what we need to do through this report: to help young people understand that there is a balance to be struck between the pleasure and the benefit of drinking alcohol sensibly and the dangers of alcohol abuse. One of the things that had to be learnt was that the units per day that you drink cannot be concentrated in binge drinking at the weekend because the level of alcohol in next day's bloodstream is then catastrophically high. Young people need to understand the danger of abuse, they need also to understand the effect of drinking on their study, on their ability to concentrate, on work, especially if they are working with machinery, on leisure and on sport, and we have inserted a warning about the risk of dying if you swim after drinking too much. Most serious of all is the role of alcohol abuse in triggering or exacerbating mental illness, and especially for young men as the precursor to suicide attempts.
This is a useful report. It needs further study in some places, not least on the unit labelling, because in Britain the unit is eight grams of alcohol, in Spain and Denmark it is ten, in France it is twelve and in Portugal it is fourteen. We also need to look carefully at the sports grounds restrictions that are suggested, because there is a huge difference between a ninety-minute football match - give or take the half-time break - and many clubs of course ban alcohol in their grounds, and the all-day cricket match with the lunch and tea intervals. We have to be careful not to ban the hospitality boxes because of loss of revenue to sport and boardroom drinking because of loss of sanity to sports directors. But broadly I welcome this as a step for the Commission to consider.
Mr President, the abuse of alcohol by children and young people is a serious problem, and it is a growing problem, but for me it is not an EU problem. Mr Prodi said last year, here in this Chamber, that, out of consideration for the EU' s legitimacy in the eyes of the people, Parliament and the EU should not become involved in all manner of ridiculous matters. The abuse of alcohol by children and young people is no laughing matter - on the contrary - but the problem falls within the province of families, the local community and the Member States. We are talking about the principle of subsidiarity.
There are sensible things in what is being proposed. We are discussing the provision of information to young people and the risks of alcohol, but the proposal also contains so much that is over-protective and so many admonishments, and these are aspects I cannot support. The EU must not dictate the frameworks for the cultural differences in the Member States. In fact, the EU must ensure that the differences are respected and, therefore, the advertising of beer on English television must be permitted, even if this might be unacceptable on Spanish television. We must respect diversity and strengthen the principle of subsidiarity, partly out of consideration for the legitimacy of the EU.
Mr President, earlier we voted in favour of the report by Mr Maaten on tobacco products, which contains some excellent measures. Now, we have exactly the same problem with alcohol; in other words, we are faced with approximately the same number of deaths, not only caused in road accidents, which is what we seem to focus on, but from cirrhosis of the liver, stomach cancer, throat cancer as well, and this is without including the various social problems.
As in the case of tobacco products, we know that smoking a cigarette is no more dangerous than drinking a glass of wine. However, as in the case of tobacco products, we also know that drinking alcohol and adopting the habit of drinking begins at a young age, particularly because of the example shown by adults and the positive image it is given in advertisements.
We should, in fact, adopt the same type of measures for alcohol as for tobacco products, and from this point of view, although the Commission report is good, it does not go nearly as far, perhaps because the alcohol lobbies are still more powerful than those for tobacco products, or perhaps because of our culture and customs. We should, in fact, bring in labelling for all alcoholic drinks to cover 30% of the product' s surface, indicating that alcohol kills, that alcohol is dangerous for health. We should ban advertising of alcohol, however implicit. We should ban sponsorship of all activities, particularly sporting activities, by manufacturers of alcoholic drinks. I shall not give a lecture but the truth of the matter is, as in the case of tobacco products, we will not make progress through clamping down on consumers - only through prevention. That is why we must immediately take action against everything that may incite young people to drink alcohol.
Mr President, I think it encouraging that there is now a considerable consensus on the problem of alcohol abuse by young people and I certainly think that the views expressed here this afternoon should strengthen Commissioner Byrne's hand in dealing with the problem. It is regrettable that in our understandable concern to tackle drugs and drug-trafficking we have by and large ignored what is for many people, young and old, a serious form of addiction with immense consequences for society and in particular individuals and their families. The cost to the state in terms of health costs, loss of work days and production is in my view greater than the revenue generated from the sale of alcohol. The survey referred to by the rapporteur in this report is startling, and it certainly gives me no pleasure to see Ireland at the top of that list. Surveys in Ireland reveal a similar and worrying trend with implications for the welfare of a generation of young people with enormous potential and opportunities. While each individual must at the end of the day take responsibility for his or her attitude to alcohol, there is in my view a need for much stronger action on the part of Member State governments and on the part of the Commission and this Parliament as well.
The targeting of young people by some manufacturers of so-called designer drinks is a case in point. A stop must be put to such activity and this Parliament, with the Council, should initiate strong action to deal with the matter.
Mr President, like everyone here, I am concerned by alcohol abuse in young people and by the shift in culture, which dictates that young people, in some countries particularly, believe they have to get blind drunk at the weekend so as to be cool. I acknowledge, therefore, that the Commission' s initiative has a valid basis.
Unfortunately, our competent committees, which have collectively drawn up around 50 amendments, have again sinned in their overzealous approach. If their ideas are adopted, instead of combating unsavoury alcoholism, they will have succeeded in harming, amongst others, a whole industry, in other words, the wine-producing industry. We should make a distinction between the moderate, responsible drinking of alcoholic beverages - of wine in particular, which is part of our culture - and alcohol and drug abuse. We cannot combat alcoholism by restricting supply. For instance, would you like the production of wine, beer and spirits to be banned, and to what extent? The majority of our countries have a ban on the sale of alcohol to minors and this legislation should be strictly enforced. Why, though, would we want to ban the sale of alcoholic beverages at competitions and other events? The Evin law in France, which is also inconsistent with the single market, bans all advertising of alcoholic beverages at sporting events, but does not ban their sale.
We have also already held epic debates on the labelling of alcoholic beverages. We have not, until now, succeeded in reaching agreement on a directive. A recommendation on alcohol consumption in young people is certainly not the way to obstruct us, proposing to place warnings about the dangers to health on each wine bottle, for example, despite the fact that experience has shown such warnings to be totally ineffective in the United States. There is, moreover, a law on labelling wines, which actually makes it illegal to make the public aware of the benefits of drinking wine in moderation, whereas it has been scientifically proven that drinking a few glasses of wine a day is an excellent way to prevent cancer, vascular diseases and Alzheimer' s disease in particular.
I shall be voting against the amendments that propose measures which are totally unrelated to combating alcoholism in young people and which show utter disregard for the principle of subsidiarity.
Throughout the EU we have a problem with young people drinking too much. We are not talking about adult drinking here, let us stress that. Some of my colleagues have raised the issue of subsidiarity. We are not dealing with a regulation or a directive here. We are simply talking about a recommendation. To try to deal with young people binge drinking and drinking to excess. It is a way for other countries to learn from each other. It is important, for instance, that school nurses and doctors are trained to spot the problems of excessive drinking by young people. We must realise that peer pressure is a problem, lack of self-esteem, parents drinking: those are all problems we should take into account. We should also make sure that we consult the NGOs, which have a great deal of experience in this field already, and make sure that producers and retailers are held responsible for their actions.
I personally would like to see alcohol advertising banned at young people's sporting events, not at adult events but at young people's sporting events, and I believe very strongly that we should support this recommendation. The WHO is supporting measures in this field, the NSPCC is and I certainly hope my colleagues will vote for it.
Mr President, I also wish to join my colleagues in thanking the committee and the rapporteur in particular for their tremendous work on this report.
It is important that when we speak about young people we should recognise that we may not be the best people to understand what they want. A lot of us are past the first flush of youth and, therefore, we may not be as clued up on today's youth culture as some of us might like to believe.
Perhaps one of the key points or recommendations that should be in this report is that young people should be asked what they want, what pressures they suffer from and what drives them to binge drinking and abuse of alcohol. Maybe we would discover that some of the issues which we think of as problems are not problems at all, and that a lot of the difficulties are due firstly to the example they are given by their parents and the older generation; secondly, the acceptability of young people drinking and, thirdly, the way social events revolve around alcohol.
We also have to ensure that we do not mix the message with regard to what is moderate and what is immoderate drinking. In particular, we should ensure that information campaigns are reactive and proactive towards young people.
The number of health problems, both psychological and physical, affecting young people because of alcohol abuse is enormous, as is the number of unwanted pregnancies, under-age pregnancies, violent assaults and suicides. The coroner in County Mayo on the western coast of Ireland said that sixty per cent of suicides or attempted suicides in that area were directly related to alcohol. Therefore we should have a clear enforcement of the law, an identity card system at national level to ensure that young people do not have access to alcohol and strict enforcement and penalties for people who supply young people with drink.
Mr President, combating alcohol-related harm is a public health priority in many Member States and also at EU level. This is clearly reflected in the draft of the future Public Health Action Programme where inappropriate use of alcohol is mentioned as one of the key health determinants to be tackled. Over the last couple of years, there has been growing evidence that alcohol consumption by young people and the corresponding health and social problems have increased alarmingly. This is why the Commission took the initiative to address the problems caused by the drinking of alcohol by young people in the form of a Council recommendation which is a valid instrument foreseen under the public health article of the Treaty, namely Article 152.
The broad discussions which we held during the last three years with the Member States, experts and stakeholders clearly show that the drinking behaviour of young people is increasingly similar throughout the European Union and that Community action is therefore justified and appropriate. I have been very pleased to learn that in the Council working group and in COREPER the Member States have welcomed this initiative very positively. I therefore believe that this is an issue for the European Union at European level, and not just an issue at Member State level.
I fully agree with those who say that this issue is different from tobacco. It must be distinguished from tobacco and indeed also drugs. It has been mentioned in the contributions this afternoon that we dealt with this yesterday in the directive that we discussed, and that is dealt with on an EU-wide basis. But there are many issues relating to alcohol consumption that must be addressed on an EU-wide basis also. For instance, advertising comes to mind. The codes of conduct that are contained in the television without frontiers legislation: are they being fully and properly complied with? These codes of conduct operate on an EU-wide basis. The advertising operates on an EU-wide basis, and as has already been stated by one of the honourable Members, this is a recommendation. It is not a directive or a regulation. I am equally pleased that the discussion in the European Parliament confirms our concerns and the way to tackle them. I welcome Parliament's intention to support the Commission's approach and to strengthen the proposal through the large number of very constructive amendments. I would like to take this opportunity to thank the rapporteur, Mrs Stihler, and the Committee on the Environment for their constructive work.
On this basis the Commission can accept Amendment Nos 1, 8, 10, 11, 18, 27, 30, 31 and 34. There are also a number of amendments which contain very valid ideas which can only be accepted by the Commission in a redrafted form to make them fit into the proposal structure and to keep the text consistent. I am speaking about Amendment Nos 7, 13, 15, 17, 21, 22, 24, 33, 35, 38, 39, 40, 42, 49, 50, 51 and 52. A range of Parliament's amendments suggest to enlarge the scope of the recommendation by proposing broader aspects of alcohol policy or concrete regulatory steps. I think that we should stick to the proposed approach which is, at this stage, to intensify health promotion and education efforts and to bring the producers and retailers to act responsibly. During the implementation of the recommendation and in the framework of the future debates on a strategic approach of the Community to reduce alcohol-related harm there will be room to discuss all aspects which could be relevant for an effective alcohol policy.
The following amendments can therefore not be accepted for the purpose of the recommendation, but the Commission will take account of their contents in the future strategy approach: these are Amendment Nos 5, 6, 14, 26, 29, 41, 44, 45, 47, 48, 53, 54, 55 and 56. In relation to Amendment No 53 I would draw the House's attention to Directive 79/112 on the labelling of foodstuffs which is a piece of legislation that is within my competence and of course will be kept under review and looked at in the context of the remarks that have been made by colleagues and of the other advice that I get in relation to the labelling of alcohol.
Some of the amendments cannot be accepted because they propose to change a quotation from a legal text and I refer to Amendment Nos 2, 3 and 4. Others are unnecessary because the proposed subject is already covered in the proposal and I refer here to numbers 19, 25, 32 and 46. The subject matters of Amendment Nos 20 and 37 refer to issues which are too specific to be taken explicitly on board, although in principle they fall under the thematic approach of the proposal. Concerning Amendment No 23, the whole recommendation is about alcohol consumption by young people. The Commission believes it to be very important to mention drink-driving specifically. For this reason the amendment is not acceptable. Amendment No 36 cannot be accepted because of definition problems for the purpose of this recommendation. The age ban has not been defined by using the term under-age, and different legislation applies in different Member States. Amendment No 28 conflicts with the medical advice the Commission has received. Amendment No 43 would remove an important aspect of future codes of conduct and therefore cannot be accepted either. Some amendments can be partially accepted by the Commission. In Amendment No 9 the first two sentences cannot be accepted because assessment will have to cover all aspects and not just a shortlist of measures. It makes sense however to accept the reference to the regional and local level. The changes proposed in Amendment No 12 highlighting only some alcohol policy aspects and not others would be misleading and cannot therefore be accepted, except a reference to self-esteem by young people which the Commission can of course accept. In Amendment No 16 the Commission cannot accept mention of only certain specific aspects for evaluation as this would be counter-productive. However, references to good practices and to the role of the medical practitioners are acceptable.
I look forward to seeing the recommendation being implemented because there is no doubt that this will be an excellent basis for working jointly towards a common aim, to better protect our young people, especially children and adolescents.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
General product safety
The next item is the recommendation for second reading (A5-0133/2001) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on general product safety [14614/1/2000 - C5-0045/2001 - 2000/0073(COD)].
Mr President, we are debating the revision of Directive 92/59/EEC on general product safety and there is a priority which the Commission, the Council and the European Parliament share, which is to improve consumer health and safety. This has always been a desire, but in the current circumstances it has become a firmer commitment.
The proposal is intended to guarantee the safety of marketed products and promote compliance with the obligations of producers and distributors. Producers must only market safe products, must provide consumers with reliable information, prevent risks and, where necessary, finally withdraw dangerous products already on the market. Nor must distributors supply any product which they know to be unsafe, and they must cooperate with the markets' monitoring network, which also involves the authorities charged with monitoring product safety.
This revision has followed a method which we believe to be adequate, including the consultation which took place before making the proposal with non-governmental organisations and social agents, companies and so on. More than fifteen of these organisations were consulted before making the proposal and the intention was to correct the gaps and insufficiencies in the implementation of the directive over previous years. Some of these suggestions are included above all in the first Council proposal presented by the Commission.
We agreed with the majority of the proposal made to us. However, we presented thirty amendments, which we believed improved the proposal. At first reading, twenty-one of them were adopted, totally or partially. They better defined the concepts of 'safe product' and 'recuperation' , pointed to the need for periodic reports to the European Parliament on the success or failure of the implementation of the directive, as well as labelling in the language of the country where the products were marketed, and proposed, amongst other things, that the candidate countries be included in the RAPEX system.
Nevertheless, certain issues continued to concern the Committee on the Environment, Public Health and Consumer Policy, the alternative rapporteurs and the Commission itself. And in this second reading we are presenting just eleven amendments which were discussed in the Environment Committee and approved at the last sitting by a significant majority, and which at the various informal meetings - there were many and I must thank the Commission and the Council for their interest in this report - we tried to reduce.
I believe we can easily reach an agreement on five of these amendments. They are amendments which refer to the possibility of an external certification of safe products, to the possibility of harmonising the monitoring programmes of the different Member States, to the inclusion of the precautionary principle in such an important issue and to the establishment and promotion of a network of competent authorities in relation to product safety.
There are more difficulties with other amendments, such as those which refer to the exporting of unsafe products to the Third World and to the safety of services. We believe it is very important that there should be specific legislation. At the moment - I do not know if this is the case in the rest of Europe, but in my country it is - services such as tourism, courses in academies or telecommunications are the subjects of much debate, because in many of them there is flagrant abuse going on. We therefore wish to ensure that there is legislation on this issue soon, as well as legislation relating to the nature of committees.
Mr President, I believe that it will not be difficult to reach an agreement on the eleven amendments approved by the Committee on the Environment, Public Health and Consumer Policy. And I will stress one which I believe should be a distinguishing mark for Europe. I am talking about our attitude to the ethics of exporting products, which Europeans consider to be unsafe, to other countries. This seems to us to be an essential amendment because, if they are unsafe for Europeans, they are unsafe for the whole world, even if other countries have more flexible regulations.
We therefore believe that by supporting the proposal of the Committee on the Environment, Public Health and Consumer Policy, we are also supporting principles which are of paramount importance to the European Union.
Mr President, the directive that is now before us, concerning general product safety, offers the consumer excellent protection against unsafe products. Moreover, it is particularly suited to achieving the internal market, free movement and the harmonisation which is required for this in an effective manner.
I greatly appreciate the fact that the Council has adopted a large number of the amendments accepted by Parliament at first reading. The directive in its current version provides for greater transparency, more active monitoring of the markets, a better definition of producer and consumer responsibilities - for that was still a stumbling block at first reading - stricter criteria for product safety and stricter criteria for testing these products. It allows for better and more effective intervention when products need to be withdrawn from the market.
New, too, is rapid exchange, which I very much welcome in Europe. I would now like to turn my attention to a specific problem. It was raised in the Committee on the Environment, Public Health and Consumer Policy, and concerns the export ban, enshrined in Article 13. This entails an automatic export ban on products from the Community once the Commission has been requested to examine the safety of these. We do not support this. Indeed, the proposal that a request for a safety check alone should lead to an absolute and automatic ban is hardly justifiable. Needless to say, the European Union is in favour of a high level of protection and very strict safety requirements, but a distinction must be drawn between a safe and a hazardous product. My colleague, Mrs Marialiese Flemming, whom I represent here, has tabled an amendment in this connection, and she suggests only allowing the automatic export ban to apply if the product for which a ban is being issued here should also be banned on account of safety. This point is of crucial importance to the PPE-DE group, and I hope that our fellow MEPs will support us by adopting the amendment tabled by Mrs Flemming on our behalf.
Mr President, I will begin by congratulating the rapporteur. As the shadow rapporteur for my group, I have seen her diligence throughout these proceedings and we all wish to honour her work.
This is quite a new state of the parliamentary proceedings, and we need to pick our words carefully as we look forward to a potential conciliation. At second reading we are deliberately putting forward only a few amendments which centre on some very important principles, and on most of those we will reach a further agreement.
As Mrs González Álvarez has said, the committee passed, by a substantial majority, all of the amendments, and we propose to vote for them today. We need - we think we shall get - a clear assurance that we shall move ahead from these proposals to the safety of services and the liability of service providers and there should not be any division of principle on that.
We need to make it crystal clear that we shall also be able to take out of the market, not just for us, but world-wide, those products which present a serious risk, not just for domestic consumption, but also in the global market, because such products can easily be recycled, as Mrs González Álvarez says in her new Amendment No 13. We are asserting that principle today in the signing off of the Maaten report on tobacco, and it is precisely the same principle that we invoke here.
Of course, there will have to be some compromises and discussions, but we need to look very carefully at what the word "exemption" means, if it is going to be asserted as a limitation on the path to withdrawal. There is a will to agree and a will to compromise, but we need to do it on the basis that the precautionary principle is always held in mind in our discussions and that this is consistent with other things which this Commissioner and this Commission have done in terms of the banning of dangerous products elsewhere.
Finally, I would like to say that whilst I am certain that we can harmonise the guidelines on safety which will be used throughout the enlarged EU and we can agree on external certification, we need to be careful of other phrases which I hear bandied about as possible compromises. One is "where appropriate". Where is not appropriate, where we are applying the precautionary principle? It has to be there throughout, not necessarily as the leitmotif, but certainly as something that we bear in mind in framing the legislation. So I cannot, I fear, go along with Mrs Flemming's amendment, and I, like most of the committee, wish to press these amendments.
Mr President, this Parliament and Council directive on general product safety is important to the safety of the consumer. The aim is that this directive should also incorporate products which still do not come within the province of sectoral legislation and products whose safety aspects are not dealt with very well by sectoral legislation. That is important for the internal market, and it is also important for consumers to be able to rely on products within the European market displaying a high safety content. Needless to say, these consumers must then proceed to use these products in a responsible manner. This directive thus creates more clarity by explaining definitions and, at the same time, simplifying procedures so that Member States can obtain information more quickly. People still die of the effects of unsafe products. Moreover, I am of the opinion that it is irresponsible for safe product standards to be observed on behalf of EU citizens, but for citizens outside the EU to have to content themselves with less safe products. If we take these products off the shelves here, we should no longer export them. In fact, that is, of course, an issue that goes beyond this report, and I think we have not heard the last of it. This report can count on our unqualified support.
Mr President, I wish to express my support and the support of my group for the rapporteur and the amendments retabled by the Committee on the Environment, Public Health and Consumer Policy.
The Council's common position improved the methods of traceability for consumer products, cooperation between authorities, producers and distributors in taking action to withdraw and recall dangerous products, and the opening up of the rapid alert system to the applicant countries. I am very pleased that it has now been made clear that charity shops, car-boot sales and flea-market stalls will not be harmed by this directive as, by their very nature, they cannot provide information on product risk and product origin for second-hand goods.
I support the Environment Committee's retabled amendments, in particular the specific reference to the precautionary principle, to market monitoring and the European product safety network.
I strongly oppose exempting provisionally banned products from the export ban. This would be double standards and would go against the very aim of the directive. If there is concern about the safety of a product, then how can we justify exporting it to third countries? As the rapporteur said earlier: safety should be assured for all consumers, not just those in the European Union.
I agree with the need for a fair balance between ensuring that products put on the market are safe and that the measures proposed can be practically implemented - this directive can achieve that.
Mr President, Commissioner, ladies and gentlemen, the directive on general product safety is so important to us because it relates to a key area, namely those products that are not covered by the CE mark. But this brings me straight to one of the weak points of this proposal for a directive on general product safety, namely the fact that it will no longer be apparent to the consumer whether a product is really safe. This makes our Amendment No 3 especially important, because it provides quite simply for external certification by authorised testing agencies. There is an urgent need for the Commission to consider the introduction of verification marks - marks which certify to the consumer that a product is safe and, in some cases, that the product is of above-average quality.
A product is then deemed to be safe when its safety has been verified by an accredited test centre. This is of particular importance to small and medium-sized businesses. If we think about the precautionary principle and prevention, it becomes clear that incentives must be created to encourage companies to have their products tested. I believe that testing by a third party, an impartial agency, would be an important means of easing the pressure on market-monitoring programmes. And this easing of pressure, along with the predictability deriving from testing and certification, would enable consumers to establish very clearly and easily where reliably safe products can be bought.
On the export ban, let me say that there are naturally many countries whose standards differ greatly from those in Europe. I believe we should not be so haughty as to regard other countries' standards as inferior and to assume that ours are the only good and valid standards.
Mr President, I wish to thank the rapporteur, Mrs González Álvarez, and Mr Whitehead and Mr Lange for their very comprehensive contribution to the proposal for a European Parliament and Council directive on general product safety. There is a formal revision provision in the original directive. The revision coincided with a reinforced commitment by the Commission to safeguard the health and safety of consumers. The revised directive will progressively lead to a substantial improvement in the possibilities for dealing with safety problems of non-food products.
The Council common position takes account of the fundamental points of the amended proposal adopted by the Commission in the light of the first reading opinion. 21 out of 30 amendments from the first reading have been incorporated in part or in substance in the common position. Many of the proposed amendments of the González Álvarez recommendation are an improvement to the text and can therefore be accepted by the Commission.
Allow me to address the amendments with which the Commission cannot agree. First Amendments Nos 2 and 9 reinstate the text of the Commission's original proposal for a ban on exports of dangerous products withdrawn from the EU market following an emergency decision. Amendment No 13 justifies this with the risk of reimportation to the Community market of such products which have been exported. The compromise in the common position would make it possible for the Commission to provide for exemptions from an outright ban on the export of such products. This was accepted by the Commission, because it was considered by many Member States as a safeguard necessary for them to accept the very principle of a ban; moreover the compromise leaves it up to the Commission to decide whether waiving the ban is justified. The risk of reimportation of exported goods can be kept under control with the normal mechanism of customs and market surveillance. Overall, I consider that the impact of this exemption would be very limited, would be under very tight control and supervision by the Commission itself and obviously would only operate in circumstances where it was justified, clearly rationalised and clearly acceptable and not just to me, but to the entire Commission.
Secondly, Amendment No 3 introduces a requirement in an article that external certification should be regarded as a proof of conformity with the directive. The Commission can only accept a reference in a recital that such certification can facilitate proving such compliance. Thirdly, Amendment No 11 invites the Commission to submit proposals related to the safety of services before a specified date. The Commission is in fact already analysing and considering this issue as it has announced in a statement. Recital 1 would include a reference to these initiatives, as suggested by Amendment No 1.
Finally, Amendment No 12 seeks to limit the export ban so that it shall not be applied when a product has temporarily been banned from the Community market for the period needed for further safety investigations. It cannot be justified to permit exports of products banned from the Community market on the basis of a potential serious risk. In my view, this action must protect consumers outside the European Union in the same way as it protects consumers within the European Union; and it occurs to me that if an emergency measure is being taken in this way, it is highly probable that it is an emergency measure because of the nature of the danger involved and very often the most serious emergencies result from the fact that the danger is the greatest.
If that is the case and if my assessment is correct, it means there is a greater need for this emergency proposal to apply not only to consumers within the European Union, but also to consumers outside the European Union. Moreover, it is clear from this legislation that the evaluation as to whether it should apply in this way or not, will be undertaken by the appropriate committee which will be charged with this kind of work, experienced in doing this kind of work, which does not act precipitously or in a manner that would not fully protect the interests of consumers. The committee will only operate where there is a clear and serious danger to consumers. Having explained why the Commission cannot accept Amendments Nos 2, 3, 9, 11, 12, 13, I can inform you that the Commission can, in principle or in reworded versions, accept Amendments Nos 1, 4 to 8 and 10, as these amendments constitute an improvement and clarification of the proposal.
To conclude, I wish to thank Mrs González Álvarez again for the excellent report which can be broadly supported by the Commission and on those amendments with which the Commission cannot agree, I am convinced that a satisfactory conclusion can be found as identified and stated by Mr Whitehead. I hope that this will be achieved as quickly as possible in the next stage of the regulatory process.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
COM in beef and veal market
The next item is the report (A5-0142/2001) by Robert William Sturdy, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) Nº 1254/1999 on the common organisation of the market in beef and veal (COM(2001) 87 - C5-0082/2001 - 2001/0042(CNS)).
Mr President, it is a pleasure to see the Commissioner here. I may well disagree with his proposals but I wish to begin by saying that we believe that Commissioner Fischler is an excellent Agriculture Commissioner, although he might have got this report slightly wrong. That is no criticism of Mr Fischler himself. It is well known that we need to address the serious problem facing the beef industry, and that is certainly what brought about the Commission's proposal.
I say to the Commissioner that there is a Byzantine proverb: for those who have food, there are many problems; for those who have not, there is only one problem, and it is, of course, a great problem when there is too much beef in the marketplace. This is exactly what the Commissioner is trying to address. However, in my opinion as rapporteur, he has missed the mark.
It is easy for me to stand here and criticise, but what I tried to do in my report was to be constructive and move the situation forward - I realise that the Commissioner does not agree with some of the measures. I hope that when the Commissioner addresses us he will perhaps answer one question: Will the 15 Council members agree with the Commission's proposals? I think they might not. I should like to know whether the view of the Commission is that they will agree with the Commission's proposals or not.
First, the one thing that was voted out in the Committee on Agriculture that I believe was a mistake was the 90-head limit. One of the major problems that we have - and the Commissioner is quite right that we have a problem with overproduction and we have pushed forward the proposals to allow the intervention limits to be raised - is that by changing the 90-head limit there is a real risk that we cut off some of those producers in their prime. I say to those Members who do not understand agriculture that to raise a beef animal from conception to the actual marketplace takes somewhere in the region of three years. It is a very long process. You cannot switch off something like that overnight and just say: well, hang on a minute, these cattle cannot be supported because suddenly we have changed our minds. If the Commissioner cannot at least change that 90-head limit - and we hope that one of the amendments may help us; we are looking at that at the moment - then at least he should look at helping those farmers who are affected by the 90-head limit so that they can adjust, because agriculture is a long-term process, not a short-term process.
We have seen the effects of BSE. This is again why I am concerned a little about the report. As the Commissioner knows, BSE has been a major problem in the United Kingdom. It has been the archetype of the BSE crisis. We got through it and with careful construction we brought our market back. It was rather unfortunate that foot-and-mouth disease played a part in destroying the very work that had been done to get the marketplace back, bearing in mind that foot and mouth has nothing to do with food, in as much as it is of no danger to the public.
I ask the Commissioner not to make knee-jerk reactions, because I believe this is a knee-jerk reaction. At the moment I cannot accept the new amendments tabled. I have a great concern that we are trying to move away from the real issues here. As I said, it is easy to stand here and criticise and I hope the Commissioner takes on board the amendments. The question we ask is whether or not the proposals satisfy the requirements: I believe a few of the Commission's proposals do but the majority fall short. I leave the Commissioner with one last thought: if he finds it impossible to accept Parliament's proposals, then he may wish to see the report referred back to the Committee on Agriculture. Then we could rediscuss it, because we have put forward some good proposals and if it is a wish of this august House that it be referred back, then so be it.
. (FR) Mr President, the financial implications of the emergency plan proposed by the Commission to deal with the upheavals in the beef market as a result of the BSE crisis, have now been referred to the Committee on Budgets.
This plan was published on 13 February and was, therefore, unable to take into account the crisis caused by the outbreak of foot-and-mouth disease, two areas infected with which were discovered in the United Kingdom in February. In these circumstances, I believe it should be stressed to the House that the current number of cases already represents a potential cost of over EUR 170 million, and that, on 8 May, the Commission quite rightly proposed establishing a reserve of EUR 1 billion.
This new crisis to hit European farmers has three major consequences. The first is a direct cost to the Community budget, which still has not been defined but which is regularly increased. The second is a negative impact on beef and veal consumption and exports and lastly, the third is an impact on animal destruction programmes and, as a result, on slaughter costs.
In addition to the Commission' s proposals, we must therefore be well aware that we are up against a major problem. All the financial forecasts of beef consumption and exports are approximate, since they do not take into account the consequences of the recent outbreak of foot-and-mouth disease.
It is my view, therefore, that beef and veal consumption in 2001 will, unfortunately, fall by more than the 10.8%, forecast by the Commission. It is also unlikely that exports in 2001 will reach 60% of the GATT limit.
The financial requirements could well, therefore, be higher than the Commission' s forecasts. We all understand that, in normal circumstances, financial inaccuracies would have been enough to justify a refusal but, given the urgent nature of the situation, the Committee on Budgets decided to support the Commission' s proposal and it hoped that Parliament would approve the amendments, as the Committee on Budgets and the Committee on Agriculture and Rural Development have been able to, thanks to the excellent work by Robert Sturdy, while requesting a prior consultation of the budgetary authority should the costs incurred need to be revised.
Mr President, Commissioner, limiting the number of bulls for which premiums are payable to ninety per farm, one of the points in the Commission' s seven-point plan, is unlikely to prove effective in matching beef production to demand in the European Union. It is universally accepted that, in view of the fall in beef consumption, cattle farming cannot be sustained at the accustomed level. But let me say, Commissioner, that the burden of this reduction must not be distributed unfairly to the detriment of particular regions.
If we want to speak about a new regime of premium entitlements, we cannot base such a regime on an absolute ceiling, as the Commission proposes, but on a solution that is reasonable for all farms, a point that Mr Sturdy has already made. Such a solution can only be based on the amount of available grassland or, perhaps better still, on the input of working hours, in other words on the number of farmhands employed in accordance with the laws and regulations - and let me stress that last proviso.
Incidentally, if you remember, we have held this discussion already. We held it when we were discussing the organisation of the market in beef and veal in the context of the debate on Agenda 2000. But when you write, Commissioner Fischler, in your reply to a letter from the Chairman of the Committee on Agriculture and Rural Development that there is only one derogation from the 90-head rule in the new Länder of the Federal Republic of Germany and that the reduction there ought now to result in structural change, you are missing the point that the number of persons employed in agriculture in those regions has fallen in the last ten years from 800 000 to 150 000. May I say to the Commission that this is quite enough structural change! Or, if I may resort to sarcasm, do you perhaps want to solve the beef problem at the expense of these new Länder in eastern Germany, thereby ensuring that the farms there will be forced to shut down? Why, in fact, can we not contemplate a tighter squeeze on premium payments on the basis of stocking density per hectare of forage area? You have provided for a reduction from 2 to 1.8 livestock units. But I should like to see a different system, one which would render the 90-head premium limit superfluous.
Just imagine it were left to the farmer' s discretion to decide how drastically he cut down the number of his cattle below the density threshold at which premiums became payable. For this, however, the farmer would have to receive an additional compensatory payment corresponding to the extent of the voluntary reduction. This could be called beef set-aside, by analogy with fruit and vegetable production, because we spend considerable amounts on set-aside premiums for non-production in those domains too. If this system were to result in a lower level of beef production, it would be right and proper for us to reward those farmers who trim the size of their herds in such a natural way instead of producing surpluses which cannot be marketed and may even have to be destroyed.
Perhaps, Commissioner, you could take to this idea. Your conversion need not be immediate!
Mr President, as has already been said, the reform presented to us by the Commission on 13 February 2001, as a package of seven measures to deal with the problems created in the beef market by the BSE crisis, clearly deserves critical consideration by our Group.
Firstly because, while the Community cattle sector is hoping for measures to solve the crisis it is facing, only two of the measures in this package appear to be appropriate for resolving one particular crisis, that is, the Commission' s budgetary crisis in relation to solving it. Only the removal of the ceiling on public intervention of 350 000 tonnes for meat, with a view to preventing the implementation of the so-called safety network intervention system, seems to be a genuine crisis measure, as well as the measure - already approved by the management committee for meat on 16 March - of introducing a new intervention method for the sale and storage of animals of more than 30 months.
Please allow me to say also, Commissioner, that this measure does little to improve consumer confidence and to resolve the market problems, since we are storing meat which will later have to enter the market, thereby creating significant imbalances within that market.
The other five measures are really directed at the sector, but they are not urgent and they can enter into force and have their effects in the short and medium term. These measures should really have been proposed with the calmness required for a reform in a sector suffering such a deep crisis.
However, I must be absolutely critical in relation to two of them. One is the removal of the national limit on premiums for male cattle by means of individual laws; I believe that this measure is wrong and would lead us to a market of quotas, which would be closed and narrow, and would do absolutely nothing for the transparency and simplification of the CAP nor a future reform of this sector. The other is the restriction of production, as intended, by means of the reduction in the premium for suckler cows.
Commissioner, this proposal, which lays down that, in order to receive the premium for suckler cows, between 20 and 40% of the animals for which the premium is requested must be heifers, is intended to reduce the quantity of meat available on the market; but what it removes is quality meat which originates from herds of suckler cows bred within extensive systems. This measure therefore has the completely wrong objective and is clearly contrary to the often-repeated objective of Community agricultural policy promoting extensive agriculture.
Mr President, I would like to thank the Commissioner, but first and foremost I would like to thank the rapporteur, Mr Sturdy, for an outstanding report, many parts of which I can support. It is, of course, necessary to intervene in some respects in order to remedy the problems that do after all exist in the beef sector, but I would like to emphasise that consumers' lack of confidence has nothing to do with whether meat is produced on an intensive or extensive basis.
I would like to stress that a reintroduction of the 90-head limit will have very serious consequences for some countries in particular. It will result in more bureaucracy and it will not provide any relief whatsoever in connection with the consumption of beef, which is after all what we need just now. With regard to the buy-up scheme, I would like to say that it is not an aim in itself to buy up animals in order either to put them into cold storage or subsequently destroy them. Consequently, we have proposed that we donate the healthy tested beef to areas that need crisis help. We can do this very easily for the costs associated with the intervention buy-up.
I would, then, like to draw the Chamber' s attention to the fact that the proposal to tighten up the stocking density requirement, namely by reducing the number of livestock units per hectare from 2 to 1.8, will not have the desired effect either. Nonetheless, we agree that the intervention ceiling should be abolished for the years 2001 and 2002. However, with these few but - I hope, Commissioner - clear comments, we would like to support your proposal but, at the same time, also draw attention to the fact that we should not, through the new decisions we make, contribute to maintaining the distortion of competition that currently exists between some of the Member States.
Mr President, Commissioner, several points in the Commission' s crisis plan for the beef market have already been dealt with, of course. The slaughter programme has gone through the administrative process, and we dealt with clover ley here in a debate on matters of topical and urgent importance. So let us now concentrate on the things that remain to be discussed.
I essentially wish to confine my remarks to the 90-head limit. It should be made clear that this ceiling already applies in Europe but is not compulsory. That was the big mistake in Berlin. It would have been better to have adopted the proposal we made in Parliament at that time to the effect that there should be an additional mechanism in the degressive premium model to make allowance for the cost of labour. This idea has now been taken up again, as the speakers from the other groups have made clear. I hope the Commission will adopt this proposal, so that we can give farms with higher livestock populations the opportunity at least to adjust this 90-head limit. As a result, larger farms with species-related husbandry methods involving additional labour inputs would have a means of obtaining reimbursement of their costs. I believe we would then have made this limit less rigid as well as having introduced an enlightened social factor. I hope that the House agrees and that it will vote accordingly tomorrow.
Mr President, Agenda 2000 sets out the key indicators for the domains of agricultural, structural and finance policy in the EU for the period from 2000 to 2006. Its aim was to sever the link between aid and production levels in the relevant product markets while keeping the loss of income and jobs within reasonable bounds, an aim which was formulated at a time when the restructuring process seemed destined to run fairly smoothly.
After the outbreaks of BSE and foot-and-mouth disease, the beef and veal markets collapsed with no sign of an early return to stability. Farmers are counting on the additional special funds being provided now rather than disappearing in an interminable bureaucratic labyrinth. The promises made in the initial weeks of the crisis regarding the special purchase scheme must first be honoured. Incorporating this scheme into long-term plans to alter the organisation of the market in beef and veal will exacerbate the financial situation of beef producers.
The present draft amendment to the Regulation on the common organisation of the market in beef and veal essentially fulfils the Commission' s aim of reducing the oversupply of these products. Some of the proposals, however, have nothing at all to do with the consequences of BSE and foot-and-mouth disease. The quality of products is not automatically better if a farm is bigger or is managed in a particular way. Present market trends are unlikely to act as an incentive to invest in beef production. The fixing of any form of ceiling for the payment of support is therefore an unwarranted additional financial burden on those who have already made investments. Farmers depend on this income, and the 90-head limit will certainly be resisted.
Mr President, we have, on several occasions, stated that the best way of improving the situation of the zootechnical sector in Europe is to restore consumer confidence in the operators of the sector. In order to achieve this goal, I feel that, first and foremost, it is vital for the institutions to ensure that the information they issue is correct and that appropriate terms are used to inform the public about BSE. Talking about contamination, mad cow disease or infected meat does nothing to encourage the consumer to buy beef or veal. BSE was not caused by a virus or a bacterium, and so we must prevent the use of inappropriate terminology generating phobias or psychosis among consumers. What I am saying is part of the debate seeking to ensure that consumers are provided with correct, comprehensive information without creating futile panic. Ensuring that information issued is correct is the most effective way of encouraging consumers to start buying beef and veal again, and this is much more important than any economic support the European Union may provide or any subsidising of farmers.
Mr President, Commissioner, European cattle farmers are being dealt heavy blows. The huge drop in the consumption of beef and veal as a result of the BSE crisis has put the price of meat under heavy pressure, and consumption and exports have fallen even further in the wake of the foot and mouth crisis. It is evident that the sector needs help. However, the contingency plan suggested by the Commission appears to be a plan which will only restrict the production of beef and veal in the long term. Commissioner, changing a common organisation of the market to have a long-term effect is something which we would term a reform, rather than a contingency plan.
Fortunately, the rapporteur, Mr Sturdy has included a number of amendments in his report which could serve as a contingency plan, namely by encouraging cattle breeders to have bulls slaughtered while they are still calves. The measure to restrict animal premiums per cattle farm to a maximum of 90 animals, provided that the number of livestock units is reduced from 2 to 1.8 per hectare, will cut down production in due course. The fact is, however, that, in this way, cattle farmers are not only affected by the existing crisis, they are also being hit financially by the Commission.
I therefore also support the amendments which propose increasing the premium for animals in proportion to the reduction in the number of livestock units, so that the financial incentive to produce more is actually being taken away from farmers.
Abolishing the intervention ceiling, a purchase scheme to which the Member States contribute, will enable the Commission to exercise the highest possible level of influence on the market price. It keeps the costly safety net principle, which is funded 100% from the EU budget, at bay for the time being.
Unlike Mr Sturdy, I am in favour of storing, rather than destroying, the meat purchased. I would remind this Parliament of the foot and mouth resolution which it adopted in April and which urged that healthy animals should not be destroyed.
Agriculture is all about what we received from God in Creation. It transcends economic interests and is all about ethics and responsible stewardship.
The current proposal from the European Commission is intended to compensate beef and veal producers for the huge instability that the market has suffered in recent months as a result of the successive crises to have hit the sector. I understand the reasons behind this proposal and especially its timing, but I think it is quite inadequate, for the following reasons: first of all, I find it unacceptable that the special premium for male cattle should be reduced, if only temporarily. For the sake of reducing production, this measure would penalise Member States that are still net importers of meat, which is the case of my own country. Secondly, it is hard to understand the creation of the special system of intervention buying for meat from animals over thirty months old either from the point of view of consumer confidence or that of cost, given that, even in a few months, it will still be impossible to dispose of meat that is stockpiled now. It would be more sensible to buy these animals in order to destroy the meat. Thirdly, encouraging extensive production makes sense but this must be accompanied with a special premium entitlement for small farms, which will not benefit from these incentives because they cover too small an area. We are insisting once again on applying the 'one size fits all' approach, as if all farms had the same capacity to adapt and to survive. Finally, authorising organic farmers to use set-aside land for fodder - the subject of Mrs Auroi' s report - can only be seen as symbolic at a time when producers are facing increased feed costs for their livestock. Why are we not allowing farmers to use set-aside land for protein crops?
Mr President, Commissioner, ladies and gentlemen, first of all, I too would like to praise the work that our fellow Member, Mr Sturdy, has carried out on the issue of amending the COM in beef and veal, following the BSE crisis.
We are faced with several problems: we need to address the imbalance in the beef and veal market, support farmers' income and restore consumer confidence.
With regard to addressing the imbalance between supply and demand, first of all, I would like to point out that no one here and that includes the Commission, the rapporteur and the Committee on Agriculture is suggesting that we leave it simply to the effects of the free market. I would like to think that the need to regulate supply, as we have to do today, will also be uppermost in our minds when we tackle the new, further-reaching reform of the common agricultural policy.
To return to the issue that we are dealing with today and in view of the reduced level that production must fall to, I would like to stress how crucial it is that we find a balance in the division of efforts required, on the one hand, by suckler herds and milk herds, and by industrial rearing methods and farms using grazing. It would be ironic, just when the need to produce quality beef and veal by encouraging the use of grass is acknowledged, if it is the traditional suckler herds that are the cause of the main expenses of this COM' s new adjustments.
I therefore ask that the 90 head limit be reinstated in order to qualify for the special premium, which supports the Commission' s point of view. I am not neglecting the fact that the Member States who have waived this limit as part of Agenda 2000 could come up against some problems. Since Amendment No 12 of Article 1 introduces the possibility of taking into account wage costs, however, I believe that this measure is fair.
In the same way, I believe that the farmers who are already being penalised by the fall in market prices must not be punished further by a reduction in government support for cutting their numbers of cows per hectare. I would also like to draw the Commission and the Council' s attention to this issue so that the level of premiums per hectare of forage area remains unchanged.
As for the other points, naturally, I would also like to voice my support for not applying the ceiling for buying into public intervention of 350 000 tonnes of beef and veal per year in 2001 and 2002 as well as my support for the steps advocated by the rapporteur to promote beef and veal products.
Mr President, the seven-point plan was proposed, as we are all aware, in response to serious concerns about falling consumer confidence in beef and the resulting pressure on the intervention ceiling. We understand that these concerns have abated somewhat in recent weeks and that consumption forecasts have now improved significantly.
If the Commission still believes that emergency measures should be introduced to inhibit over-supply in the beef and veal sector then these changes should not jeopardise the long-term future of the quality, grass-fed beef sector. For this reason we would oppose any alteration to the existing rules for suckler cow premia and beef special premia. Attention should instead - in our view - be focused on the removal of surplus calves from the system.
Whilst respecting the aims of Agenda 2000 we would therefore seek renewed justification from the Commission of the need for such radical proposals and would call for the re-evaluation of these measures.
Mr President, the draft Council regulation and the parliamentary report are confined to the purely administrative aspects of the problem of BSE and make no provision for any substantial procedure for identifying and combating the causes. No mention is made of the role of the multinationals which, in order to maximise their profits, ignore the consequences of their unacceptable feeding methods and are only interested in containing the inevitable shock waves and crisis on the beef and veal market.
At the same time, by proposing measures to generalise and reduce the rates of growth in livestock farming, the European Union is treating all Member States the same and this is intolerable. In other words, it treats production in developed livestock farming countries and in countries such as Greece, which is less self-sufficient and where production systems are less likely to have fostered the emergence of this disease, in the same way.
If the European Union really wanted to deal with the problem, it would treat production in countries such as Greece differently by cancelling all quotas for the expenditure incurred and covering it by reducing support for livestock production in the countries which are responsible for these health problems.
The ban on the use of meal and bonemeal should be finalised and measures taken to change the system of prices and subsidies so as to encourage the production of fodder crops to replace meat and bonemeal.
Mr President, I congratulate Mr Sturdy on his work. The reform of Europe's beef regime is necessary for market balance and the restoration of consumer confidence. It must, however, be done in a manner which safeguards the interests of family farming as distinct from intensive production. Reasonable margins for farmers must be central to any restructuring proposals. Without farmers we will not have a beef sector. Already, many farmers are leaving the sector. It is right to plan the future of Europe's beef sector based on extensification and traceability. As regards trade liberalisation, I wonder what steps will be taken to protect European producers from the unfair competition from third country imports where the same rules do not apply.
I have serious reservations about the individualisation of the male beef premia. It is complicated and administratively difficult. Likewise on supply control, it is wrong to target the suckler herd which is the foundation of quality beef production. The proposal to set up a national purchase scheme should, in my view, be re-examined. In the present climate the storage of beef for later sale will hot help to reduce volume, and do little for consumer confidence.
Finally, it would be wrong to draw panic conclusions - as Mr Sturdy already said - on the long-term sustainability of Europe's beef sector during this very depressed period resulting from the BSE and foot-and-mouth crises.
Mr President, Commissioner, we have discussed the subject of beef and veal and the crisis in the sector a great many times in recent months. It is important that our institutions concentrate on developing a European production model, a model that must, of course, suit many different national situations which, in some parts of Europe, have different production characteristics.
I would now like to comment very briefly on the Sturdy report itself. Firstly, we consider it essential to limit the effect that would arise if the Member States were given the possibility of amending or derogating from the ceiling of 90 head per holding. This production increase is, in actual fact, insignificant, while the derogation is essential in certain production contexts and does not in itself contribute to production intensification. Similarly, the plan to introduce individual rights into the system of special premiums does not appear to take account of the usual production customs of large parts of the Community, which are characterised by the presence of specialised holdings which do not manage the entire breeding cycle but only the last stages.
Secondly, in the light, apart from anything else, of the definitive ban on animal meals and of the requirement to use vegetable proteins alone, there will have to be a heated debate on the Blair House Agreement and it will have to be revised on the basis of the requirements of European production.
Finally, we consider extremely important the support and enhancement and promotion actions implemented across the sectors. It is just as important that we attempt to do this on a Community basis, above all, rather than on a national basis as before, because it is only in Europe that we can provide a response to the demands and requirements of the consumer.
Mr President, Commissioner, ladies and gentlemen, as we have already said, the backdrop to Mr Sturdy' s report is the dramatic context, both for farmers and consumers, we should remember, of the BSE crisis and the resources put in place to eradicate it.
Commissioner, one of the seven measures that you proposed several months ago is today being proposed for implementation. This is, in addition to using set-aside land to grow protein plants, a step in the right direction, even if, in the opinion of the Group of the Greens, it is still not enough.
Mr Sturdy has tried to push the Commission position on farmers further, by dealing with other aspects of beef production. On the other hand, he has not considered a serious problem of fraud in the BSE crisis. Now, Commissioner, I suppose that you too have seen the latest report by AFSSA (the French Agency for Food Safety), which has been well-documented and is damning on this issue. It shows that the cases of animals suffering from BSE, described as naïve and, more often, extremely dumb, are caused by the fraudulent use of bone meal from carcasses in animal foods. We therefore need urgent measures to step up checks and sanctions. The health of consumers depends on this, as does consumer confidence.
The second point that I would like to draw your attention to is that the measures proposed by the Commission are moving towards extensification whilst relieving a saturated market, but there is a risk that the special premium for cutting headage of male cattle per hectare will have no effect unless a ceiling is imposed on surface areas, since the advocates of high productivity may attempt to claw back this premium, which is not intended for them, by increasing surface areas, which are, in any case, already high in their case. We should therefore do our best to encourage small holdings, which are endangered and threatened by the latest food crises, and this is what I hope you will soon be doing.
NGL). (EL) Mr President, I have a question to put to Commissioner Fischler. When Commissioner Fischler passes, as all of us must, to the other side - although not for a long time I trust - and he meets St. Francis of Assisi who asks him: 'Commissioner, why so much slaughter for nothing? Why so many animals stored without ever getting to market?' what will he reply?
What I mean is that we have arrived at a certain point. We are in a period of crisis. Of course, compensation has to be paid, including to the holdings responsible for the crisis, if they are not to go under completely. But, at the same time, we need to break away from the outmoded concept of industrialised, intensive livestock farming.
In this sense, I think that, while dealing with the crisis, the Commission' s measures should look to find an alternative model. And a distinction should be made between the countries which are responsible for the crisis, which invented BSE, and the countries which protected and still protect the European Union, between importing countries and countries which saturate the market with exports and ruin the budget and between small and large companies, so that we can move towards a model of small, ecological livestock holdings.
Mr President, Commissioner, I believe that the subjects of BSE and foot-and-mouth disease have disappeared somewhat from the headlines, and with good reason. Thank goodness for that! In my view, their absence from the front pages will do more than anything else to restore consumer confidence.
Commissioner Fischler, I should like to appeal to you to accept the amendments in the Sturdy report, because referring the report back to committee after the vote would only cause delays, as far as I can see. I could not explain such delays to the farmers, consumers and voters back home. What are we actually asking for? The first thing is that the goalposts should not be shifted in the middle of the game. The rules were laid down in Berlin. We are calling for the reintroduction of a limit of 90 head of cattle. I believe this is something upon which all of us, from our widely diverse regions, really must continue to insist at the present juncture. As for the plan to reduce the stocking density to 1.8 livestock units per hectare from 1 January 2002, I must tell you in all honesty that I am also at a loss to explain this to the farmers in my region.
Another lesson we must learn relates to the repeated references to alternative production methods. I believe that organic farms are a good thing, but they are no panacea, because we are already seeing that there is too little purchasing power and too few markets for their produce. It is my opinion that the amendments could be accepted as they stand - time forbids me to repeat the wording of each one - from my point of view and perhaps from your perspective too.
And last but not least, our guiding principle throughout this sector should be the need to produce safe food. Safety cannot be regulated with premiums. Safe products are the key to the restoration of a stable beef and veal market.
I would like to congratulate Robert Sturdy on bringing forward a common-sense report here. I would also call upon the Commission to accept the recommendations. Otherwise the report should be referred back to committee, because the key to European beef production is quality, and that is what we can sell to the consumer. I think we have to take out the poor-quality calves that are born so that in the long run we can produce quality beef. An attack on suckler cows and their numbers is exactly the wrong way to go, because this is very much quality, grass-fed beef, in which the consumer has great confidence.
We need to take a much more positive approach to selling beef again. I think the UK has shown that. We have now returned to consumption above that of the 1996 level, therefore we need to move forward. The 90-head limit is wrong and to bring in individual claims will be a bureaucratic nightmare. We really have to move forward. Destruction is also the key. If you are going to have a buy-up scheme for the over thirty-month cattle, then for goodness sake destroy them, do not bring them back onto the market at a future date, because this will be lower-quality beef, and if you are not very careful, this will actually destroy the future recovery of the market.
Mr Busk made a good point. If these cattle over thirty months old are tested and found not to have BSE, why cannot they be provided as aid in the future. Why do we have then to destroy them? What we cannot do is to put them onto the European market. So I think the long-term solution is to take on board Robert Sturdy's report. Let us go out and sell good-quality European beef to the consumer.
Mr President, Commissioner, ladies and gentlemen, I have focused particular attention on a point that has come in for a degree of criticism from some other MEPs, namely the introduction of the 90-head rule.
I regard the introduction of this rule as an entirely desirable step, for two reasons: firstly, because it releases funds which we could use to assist smaller farms and family holdings wherever possible and, secondly, because it accords with a certain principle of equality.
In our economic legislation we have support systems for enterprises with up to 50 employees, for enterprises with up to 250 employees and for those enterprises with a payroll in excess of 250 employees. In the farming world, I do not see the logic behind the special treatment of large agricultural holdings. It seems to me that our policies will not bear fruit in the future unless we make a point of supporting the small and family-run farms, the protection of the landscape and environmentally beneficial soil cultivation, especially in ecologically sensitive areas, instead of pouring a considerable percentage of our financial resources into large farming businesses.
In my view, there is no justification for us in the long term to go on having the lion' s share of our aid resources creamed off by farms with thousands of animals, nor will the people of Europe accept such a situation. I therefore hope that the Commission' s proposal will be adopted. I know that my opinion differs from those of my group and of the Committee on Agriculture and Rural Development, but I nevertheless hope that we can keep the 90-head rule as proposed by the Commission.
. (DE) Mr President, ladies and gentlemen, let me begin with a piece of good news: the beef markets have started to recover. According to the estimates we have received from the Member States, consumption is now about 10% down on pre-crisis levels. Some non-EU countries have also relaxed their import bans.
These encouraging signals, however, must not obscure the facts that even a 10% drop in consumption represents an enormous challenge and that there is still a considerable surfeit of beef cattle because of the lower number of animals being slaughtered. Moreover, there is also the need to cope with the volume of meat that is already in storage and the volume awaiting storage, not to mention the loss of income that farmers have suffered. We must therefore continue to do everything in our power to restore the equilibrium of the cattle market. There is no alternative to radical action such as the Commission has proposed.
But let me say once again that the purpose of the proposals before us is crisis management; it is not a matter of bringing forward the agricultural reforms. The emergency measures taken by the Commission have already removed more than 400 000 tonnes of beef from the market in the first four months of this year. Slightly more than half of this meat has been put into storage. The proposals before us now relate to further measures for the coming years.
I should like to address my special thanks to the rapporteur, Mr Sturdy, for his excellent work, which he had to produce within a very short space of time, into the bargain. Mr Sturdy, you said, 'I tried to be constructive' . I would say you were constructive. The amendments contain several statements with which I fully concur. These include the statement in Amendment No 5 to the effect that meat we have bought in can be donated as food aid and the call in Amendment No 9 for the financial ceiling set in Berlin not to be exceeded. However, since we have already taken account of the food-aid option and since the Berlin ceiling is set in stone anyway, there is no need to include these points in the recitals of the draft regulation.
I regret to note from your Amendments Nos 1, 2 and 10 that you do not support either my proposal for the introduction of individual ceilings for the special premium or my proposal for a reduction in the overall level of these premiums. I was very interested, however, to read your proposal in Amendment No 12 that holdings which breach the 90-head limit should be eligible for premiums worth up to 50% of the wages incurred in cattle rearing. Although the technicalities of its implementation would be very complex, I shall nevertheless bear this proposal in mind and urge the Council to agree to a derogation from the 90-head limit, subject to the proviso that such a derogation would be of benefit in terms of the environment and employment. I can also go along with the idea expressed in Amendment No 11, which suggests a temporary arrangement whereby the second payment of the special premium for steers may be granted in respect of steers for which the first payment of the special premium for bulls has been paid, subject to the proviso that the total premium payment in respect of such an animal must not exceed the normal aggregate payment of the special premium for steers.
I find myself unable to accept Amendments Nos 3, 13 and 17, however, the thrust of which is that premiums should be increased where stocking density is reduced. Such a measure would run counter to the aim of reducing production levels, because farmers would obtain just as much in premiums per hectare as they now receive.
The increases in premiums which Amendments Nos 14, 15 and 18 seek to achieve are already covered in practice by the current extensification premium. The proposal contained in Amendment No 14 that the premium for steers be increased in order to encourage this slower form of beef production appears interesting. Such a measure, however, would fundamentally upset the balance achieved by Agenda 2000. The same applies to Amendment No 27, which seeks to apply the stocking-density factor to the slaughter premium. For this reason, rather than incorporating these amendments into the present crisis-management package, I should prefer to look at them again in the framework of the mid-term review.
The aim of fixing a minimum percentage of heifers per herd of suckler cows is designed to ensure that premiums can also be obtained for keeping non-reproductive cows. This, if you like, is a sort of set-aside premium. In other words, it is a payment which is very definitely not production-linked. This payment only makes sense, however, if the minimum percentage exceeds the normal reproduction rate for cows. That is why I prefer to stick with my proposed minimum of 20% heifers. So I am afraid that I must reject Amendment No 16.
The proposal in Amendment No 19 that the minimum age for the calf-slaughter premium be abolished may well seem appealing to those who defended the early-slaughter premium in the past. I believe, however, that such a measure would be anathema to consumers who care about animal welfare. The proposal in Amendment No 21 for an increase in the slaughter premium for calves seems at first sight to be logical in view of the aims of increasing veal production and producing less red meat.
I doubt, however, whether such a measure would be effective, since the production of veal normally matches the consumption of veal, and I do not think we can expect veal consumption to rise in response to an increase in the premium. Another point is that this proposal would put considerable pressure on the EU budget.
Amendment No 28, which seeks to limit any increase in the slaughter premium for calves to animals fed with full-cream milk and reared on grassland, would, I believe, be impossible to implement in practice. Lastly, I welcome the proposal contained in Amendments Nos 6, 7, 8 and 22 that efforts be made to restore consumer confidence with the aid of an information campaign in order to increase the level of beef consumption.
In this context, I believe it is important to introduce a suitable programme as quickly as possible. I do not believe, however, that the creation of a new legal basis after 1 January 2002 satisfies the need for rapid action. My staff have already been working very hard to develop such a programme on the basis of current legislation for implementation at the earliest possible date.
As you can judge from my reactions, this report and the exchange of views on the report have proved extremely fruitful. Even though I am unable to accept many of your amendments in their present form, the Commission is in complete substantive agreement with you on many points. Next week, I shall pass on these suggestions to the Council, which, I hope, will make a political decision on this package.
Finally, I should like to answer the question put to me by Mr Alavanos, who asked me what I would say to my patron saint, Francis of Assisi, when I, God willing, reach the gates of heaven. Well, I shall say to him that, while it is certainly true that many animals have had to be slaughtered at this time of crisis, I have been committed to ensuring, within the Commission and with the help of the European Parliament, that the animals of this world continue to be treated with the greatest possible kindness.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Ladies and gentlemen, before moving on to the Commission communication, and before welcoming Mr Prodi, I have some distressing information to share with you. Gorka Landaburu, a very well-known Basque journalist, was very seriously injured this morning in a horrific parcel bomb attack. His life is not in any danger, but I would like to send, on behalf of all of us, our wishes for a speedy recovery. I would simply like to say that, on the day after elections were held in the Basque country, in which the great majority of Basque people renounced violence, this latest attack on the freedom of expression has achieved nothing, other than to disgust us and arouse our deep concern.
Sustainable development strategy
The next item is the Commission communication on the sustainable development strategy.
I shall now give the floor to Mr Prodi.
Madam President, ladies and gentlemen, "sustainable development is any development that meets the needs of the present without compromising the ability of future generations to meet their needs" . This concept, formulated by the Brundtland Commission in 1987, laid the foundations for the Rio declarations. The European Union committed itself to translating this concept into concrete strategies in time for the 2002 World Summit on Sustainable Development.
We are, therefore, coming to the end of a long story and I am pleased to inform you that, today, the Commission has voted on - or rather, has adopted - its proposal for a European Union strategy for sustainable development as part of our preparations for this World summit. Sustainable development is indeed a fundamental goal of the EU and has been one of the main aims of European integration since its incorporation into the new Article 2 of the Treaty of Amsterdam.
It is, therefore, very appropriate that sustainable development should have been given such a prominent place. It used to be seen as a luxury, but it is now increasingly recognised that there are a number of major trends giving cause for concern that we need to address now - before it is too late. Some of these trends, like global warming of the atmosphere or the loss of biodiversity, concern vital aspects of the earth's ecological functioning on which the fate of humanity depends. However, the subject of sustainable development should not be seen as all doom and gloom. The real challenge of a sustainable development policy is, in fact, to ensure that economic growth, social cohesion and environmental protection can go hand in hand. In this regard, further technological progress and the use of cost-effective, economically acceptable instruments will be critical. If we structure our policies intelligently and announce our long-term targets in good time, our economies will not find it too hard to pursue the path of sustainable development.
The strategy paper the Commission has adopted today seeks to lay the foundations for the European Union strategy, which should - and must - be adopted by the forthcoming European Council on 15/16 June in Gothenburg. The paper is our response to the invitation issued in Helsinki in December 1999 to "prepare a proposal for a long-term strategy dovetailing policies for economically, socially and ecologically sustainable development" . As well as featuring on the agenda of the Gothenburg Summit, I expect this subject to be one of the points discussed with President Bush at the bilateral meeting prior to Gothenburg.
What is the strategy we are proposing and which we have adopted today? First and foremost, this strategy is the first step in a two-stage approach. Firstly, we are committed to assuming all our responsibilities at international level and thus displaying total solidarity in this field. We intend to ensure that all our policies help to promote global sustainable development. Once we have put our own affairs in order, we shall insist that other developed countries accept their responsibilities as well. We also wish to place sustainable development on the agenda of all the international institutions.
Secondly, promoting sustainable development means linking and integrating the economic, social and environmental objectives of our societies. Unless we make our policies more coherent, progress towards sustainable development will be very limited. For the strategy to succeed, we need to move beyond the abstract discussion of concepts and definitions of sustainability: we have to translate the Brundtland concept into action.
To overcome sectoral resistance and set goals that meet long-term requirements, we need incisive policies and ambitious decisions. And, of course, to achieve this, we need the individual and collective commitment of the citizens. Governments can set the reference frameworks but, ultimately, sustainable development can only come about if people and businesses make the right consumption and investment decisions.
The Commission is taking up this challenge by proposing horizontal measures to improve the overall effectiveness of our policies. These measures are designed to ensure, in particular, four things. Firstly, that when policy is drafted in any particular field, its likely implications, good or bad, for any other policy areas are identified.
Secondly, that all policies have sustainable development as their central concern. In particular, tangible sustainable development criteria must become guiding principles in future reviews of common policies such as the common agricultural, fisheries and transport policies and also in other sectors.
Thirdly, that subsidies which encourage wasteful use of natural resources are removed. This is an area in which we will have to take courageous decisions.
Fourthly, sustainable development depends on the daily investment, consumption and mobility decisions of millions of businesses and consumers. Widespread willingness to explain and active support for sustainable development is therefore essential. Thus, we want to encourage businesses to take an active approach in this field, inviting, for example, all publicly quoted companies with at least 500 staff to include in their annual reports an assessment of performance against economic, environmental and social yardsticks.
The third feature focuses clearly on the risks we will have to face in our endeavours to promote sustainable development. In addition to the more horizontal measures, we are proposing a number of clear objectives and measures at European Union level to tackle what we consider to be the risks of affirming the principle of sustainable development.
You may remember that, in March, we identified some alarming trends of irreversible deterioration in six areas: climate change, poverty and social exclusion, the ageing population, traffic, the diminishing of natural resources and loss of biodiversity and, lastly, threats to public health. These trends affect us all, and in order to halt them we have to take specific, incisive action, and we have to do so now since, in many cases, we have now reached the limit.
The recent European Councils at Lisbon, Nice and Stockholm have already decided upon ambitious, objective measures for combating poverty and social exclusion and for dealing with the social implications of an ageing society, so we are not proposing any new initiatives in these two areas. However, I want to stress that they - the social sectors - are an integral part of the European Union's strategy for sustainable development, on an equal footing with the environment and public health.
In the other four areas, however, we are proposing new and, I would add, ambitious objectives. Not surprisingly, the most ambitious proposals are also the most controversial. To combat climate change, for example, we are proposing, in addition to our Kyoto commitments, further reducing greenhouse gas emissions by 1% of their 1990 levels every year until 2020. We are proposing more ambitious environmental targets for energy taxation, and phasing out all subsidies for fossil fuel production and consumption by 2010.
These are all proposals which will require quite a high level of political and economic change. Obviously, steps will have to be taken to develop alternative sources of employment for redundant miners or the fields affected, and we will also need to think about the specific situation of coal in some candidate countries, within the framework of the accession negotiations. Lastly, the measures we are proposing include the goal that, by 2010, alternative fuels, including biofuels, should account for at least 7% of all the fuel consumed by cars and trucks.
To address threats to public health, we propose to ensure that, by 2020, chemicals are produced and used only in ways that do not pose significant threats to human health and the environment, and to redirect support from the common agricultural policy to ensuring healthy products and promoting quality rather than quantity. This will mean, for example - it seems to be a popular idea - phasing out subsidies to tobacco producers. Here, as well, we will need to develop alternative sources of income and activity for, apart from anything else, in some cases, these productions are in extremely poor areas. This is, therefore, a policy which will require a great deal of coordination.
Our proposals to improve the transport system include disassociating transport growth from growth in Gross Domestic Product and ensuring that the share of road transport in 2010 is no greater than in 1998, the most recent year for which data are available. This is a goal that may seem minor but which will require considerable change and investment.
These are a few examples of our proposals for Gothenburg. They do not illustrate all the decisions taken but they are sufficient to show clearly that translating these measures into real legislation will require strong political leadership.
Fourth and finally, the credibility of any strategy depends on effective monitoring of its implementation and on review mechanisms. The Stockholm European Council decided that all aspects of sustainable development should be reviewed at the annual Spring Council. Therefore, measuring our progress each spring will mean adding a number of indicators to those already agreed upon in Lisbon. These indicators will develop naturally from the long-term objectives and targets the Commission is proposing in its strategy paper for Gothenburg.
For the strategy to succeed, the Commission believes that the working methods of all the European Union institutions also need to be changed, starting with ourselves. At all stages of the Community legislative process, there is, in fact, an unfortunate tendency to develop and discuss policy proposals without paying sufficient attention to the connections between different policy areas. The way the Commission and, I believe, the Council and Parliament are currently organised reinforces this narrow, sectoral approach. We must therefore consider what steps should be taken to remove the sectoral barriers that prevent us from developing policies with sustainable development as their core concern across the board.
The Commission, for its part, will establish a sustainable development 'Round Table' of independent advisors who will report directly to the President of the Commission. Their work will be taken into account when we prepare the overview report in December every year. They will also make recommendations on how to make the main body of Community policies more coherent. We feel - although this is just a proposal - that it might be useful for Parliament and the Council to establish similar bodies, which would help us to sustain ongoing, constructive dialogue.
Madam President, ladies and gentlemen, I am convinced that if the practical proposals outlined today can be successfully translated into legislation, this will give the European Union a good chance of becoming, in the long term, a more just society, which has much more respect for man and the environment. If we are to deliver a better quality of life for ourselves and our children, we need to make sustainable development something which all Europeans see as relevant and exciting, not just the experts. Sacrifices may be needed initially but major benefits will be reaped in the long term. What we cannot do is sit back and let present trends continue. We do not expect to change the world at Gothenburg, but what we must do is send out a signal that attitudes and behaviour need to be changed. Europe must set the standard in this area, and we are making every endeavour to ensure that this new undertaking gets off to a good start.
Madam President, I am absolutely delighted that Mr Prodi and the Commission are giving priority to sustainable development. Nevertheless, I would like to say that, in this regard, there is an issue which is never discussed and which I believe is a part of European tradition, an issue which we should take into account: man.
We are always talking about the biodiversity of nature, but we do not take account of the fact that, within our programmes in general, there is a lack of projects and working programmes concerning man' s environment: both the natural environment and, above all, the urban environment, where man actually lives.
Sustainability must take account of the fact that, in today' s world, we cannot draw a distinction between the artificial setting and the natural setting. The city is an artificial setting which is just as important as a natural setting. We must bear in mind that we cannot allow our heritage to be destroyed, our cities to be destroyed, the environment to be destroyed, without calculating the consequences for man.
The city is the setting for the greatest injustices, it is the setting which we must take care of in order to prevent marginalisation. Therefore, if we do not introduce the urban environment and the historic environment, which have made up our European identity, we will lose a great part of our personality.
Salvador de Madariaga said that man is the only tree which picks up its roots and walks. Well, I believe this is an important issue which we must take into account; that there is a rootlessness in our society; that we must take account of the settings in which man lives, because that is where the greatest environmental problems take place, as well as the greatest cultural problems.
Therefore, let us look after that environment and bear in mind that, although the biodiversity of ways of life and settings is important, I believe that the European Union is currently moving away to a large extent from sustainability, in the sense that only gigantic projects are given massive funding, as in the case of the URBAN project.
One of the principles of sustainability is to deal with issues at the smallest level. That, ladies and gentlemen, is what I ask in order to achieve sustainability.
Mrs Gutiérrez-Cortines, although I cannot say that I agree with all you have said, the point you are making is clearly extremely valid. I do not, of course, agree that the European institutions are not starting to respond. We have made substantial changes precisely to our strategy in promoting regional development, which will reduce the economic disparities between the different regions and sustain a balance between rural and urban communities, and, in this regard, we have observed the recommendations made in the proposal for European spatial development. Certainly, the basic situation is as you have described it, but, in my view, what we are doing is an improvement, although probably not to the extent that is necessary. In any case, the Gothenburg Summit should give us fresh impetus to stride out along the path you have indicated.
Mr President, Mr Prodi, you spoke a moment ago about sustainable development which is to take place worldwide. You specified a number of initiatives which apply to Europe. That is fine. There is also a debate surrounding the question of whether European businesses should perhaps not only report on the social and environmental standards which they apply within Europe, but also on the social and environmental standards which they apply when they invest abroad. What if they invest in Asia, Africa or Latin America? Might it not be a good idea to enter into a dialogue with large businesses on the question of whether they should maintain European environmental standards, even if they invest in Taiwan, Namibia or Brazil? A large company such as Volkswagen is already developing that strategy. In that way, Europe could do something for the environment outside Europe, and that is a practical initiative. We might need to make this strategy compulsory after a number of years, but we need to enter into a dialogue with large-scale industry in the first instance.
I agree with what you say, Mr de Roo, but we must be realistic and implement what you are calling for in Europe first of all, assiduously and incisively. Only then can we make this demand in cases where investments are made outside Europe. You are absolutely right: if there is one immediate effect of globalisation, it is the need for the same rules governing these issues throughout the world. However, in my opinion, for the time being, our task is to be assiduous in ensuring that these matters are respected in the European Union, at least. In any case, we still have a long way to go before we reach that point.
Madam President, I have listened with interest to what Mr Prodi said. He has some very good ideas. A lot can be achieved but clearly it has to be done step by step. And the rather eclectic list of issues he has listed - the outcome of which is not yet clear - are going in one direction.
However, one thing that does not require any new legislation, as he has proposed, and which will take us on some important first steps towards sustainability is clearly and simply the implementation and enforcement of existing environmental legislation within the Union. If this is done within the next five years, we will not need any new studies or legislation and it will be a shining example to the candidate countries of what they must do to become members of the Union.
Will the Commissioner tell me what he is going to do about that?
What you have just said reiterates my answer to the last question: we must implement the legislation in Europe first and then outside as well. However, you have asked me a different question, referring to the candidate countries too. I can assure you that the environmental chapter is one of the four most problematic chapters. When I am asked which chapters of enlargement are the most complex, I reply: agriculture, the environment, the Structural Funds and labour mobility issues. These are thus areas which require us to discuss the most intricate matters on a case by case basis. As regards environmental issues, we have even gone so far as deciding to make exceptions for certain EBRD measures and certain aid measures intended to relieve tragic situations outside the Union as well as within, authorising EIB investments in Saint Petersburg and Kaliningrad, precisely in an attempt to make environmental issues a top priority. I have to say that, in many cases, we will be forced to introduce, not necessarily moratoria, but transitional periods on these issues, considering the complexity of the investments and that the appalling underdevelopment of these countries will make it impossible to balance the situation very quickly.
Madam President, you referred to Saint Petersburg and the June Summit, but you in fact have another Summit this week - with Russia.
How are you going to address the issue of sustainable development in the discussions at the Summit with Mr Putin? Are you going to touch upon the issue of energy conservation? Are you going to broach the sensitive subject of new energy extraction in Arctic areas? Will you be going on to produce a report on the way in which Russia has complied with its earlier commitments from the previous Summit between the EU and Russia in which one of the promises made was to protect the environment in the Bay of Finland when constructing the harbour in Primorsk?
Will you be demanding that Russia ratify the Esbo Convention on environmental impact assessment in a transboundary context? I am just mentioning some of the areas you touched upon at the most recent Summit.
The situation in the Bay of Finland is very sensitive because a port is in the process of being constructed in Primorsk.
I am indeed leaving for Moscow, where the Summit is due to start tomorrow evening. One of the fundamental points concerns, in particular - I have to admit, thanks to the responsible, constructive insistence by Finland and the Nordic countries - precisely the environmental problems of the Gulf of Finland. It is in this context that the EIB was authorised - as I said earlier - to give loans, but solely and exclusively for environmental matters. An exception has therefore been made precisely because we consider the situation to be extreme.
Tomorrow, we will also tackle the wider issue of energy, in view of the energy leaks, spillover, wastage and similar factors in our energy cooperation policy, in the context of which we have, in recent months, already held a large number of technical meetings which have brought great progress.
Lastly - and this is the chapter which concerns me most - there is the whole of the great nuclear waste issue, which we discussed at the last meeting. I am talking about underwater waste but also waste from industrial plant and power stations. We are working very actively on this, but the economic scale of the issue is enormous and the cost can certainly not be borne by the European Union alone. I hope that it will be possible to build a common relationship in order to deal with an issue that is assuming truly huge dimensions in economic terms but which, at the same time, demands incisive action.
Madam President, I would firstly like to thank you for your commitment and for your immediate reaction to the latest terrorist attack in our country, because it is terrible that, once again, an attack has been made on probably one of the most respected people in the Basque Country.
Secondly, Mr Prodi, yesterday we were voting in committee until twelve at night on the Sixth environmental action programme, which constitutes the European Union' s strategy on the environment for the next ten years. This is something which concerns me as a member of the Committee on the Environment, Public Health and Consumer Policy and as draftsman of the opinion of the Committee on Petitions.
The serious problem we are facing is not a lack of environmental legislation: the legislation on the environment is extraordinary. The problem is that it must be complied with, and I know that the European Commission has initiated legal proceedings against a number of countries. The process, however, is very long.
The question is obvious: what clear and concrete measures can be taken to oblige Member States to comply with Community Law, and how can the legal processes be speeded up so that this very Community Law is complied with?
In many cases, this would require us to act outside our competence. In the majority of the cases which you have cited, Mrs González Álvarez, our only weapon is perseverance in trying to persuade the public, but it is the Member States that are responsible for implementation. In some cases, we have succeeded, where possible, in making certain specific action on our part conditional upon compliance with environmental legislation, but, as you understand, this can only be considered to be a special exception, in the same way as bringing an action before the Court of Justice - something which has been done in many different areas - can only be considered to be a special exception. But here we are looking at the roots of the problem: the practical aspects are the responsibility of the national governments.
Madam President, Mr President of the Commission, it would interest me to know, whether you would deem it useful to comb systematically through all the items in the EU budget in order to establish which of them are conducive to sustainable development? Could we use a best-practice method to identify the budget lines with which we actually do anything substantive to promote sustainable development? Perhaps we could also carry out a benchmarking exercise so that the development of the individual budget lines could be observed. Do you believe that the best-practice method could optimise our performance?
That is what we are attempting to do in all areas. Today, for example, this subject kept coming up during the Commission's debate: consider, Mr Rübig, our debate on tobacco subsidies. Clearly, looking at the matter from the point of view of growers' incomes, since tobacco is often grown in the poorest areas, particularly the regions bordering on Greece, we had to link this type of subsidy precisely to sustainability, which conflicts, of course, with other principles and areas of concern such as health. However, we concerned ourselves with providing an income support policy for those who currently earn their living from this product. There you are: this is a typical example of the need to ensure that agricultural policy is always considered in terms of its sustainability in other fields, in this case the field of health. I hope that this principle will always be applied.
Madam President, Mr President of the Commission, this is a day for which I have waited a long time as rapporteur for Parliament' s report on sustainable development. I am pleasantly surprised that the President of the Commission mentions both political leadership - which I consider to be one of the most important aspects - and the local level. If we have both levels, we have gained a lot.
The global level was also mentioned, and I think it good that we should clearly single out that too. I should nonetheless like to have more practical details. What does that mean for the European Union' s activities when it comes to the ways in which we trade, create investments etc? Finally, is this to be regarded as an overarching instrument of control for all the European Union' s activities, or how are we to view a sustainable development strategy?
. (IT) If I understand your question correctly, Mrs Hulthén, you are asking two questions. On the one hand, we have said that we must adopt a raft of horizontal measures within the European Union to make sustainability a kind of common benchmark against which we must measure all of our decisions, whether in the field of agriculture, industry or transport. This is a complex issue because it means going back, apart from anything else, on many decisions we have already taken where sustainability was not taken into account. On the other hand, however, you are also asking me how these rules relate to globalisation, to the non-European countries. Well then, here we must reiterate our commitment to acting in all international situations and forums but, in many cases, the only thing we can do is lead by example, since we have no weight with which to impose our decisions. The case of the Kyoto Protocol is extremely significant. We cannot force other countries to take the same line as us, but, with the strength that we do now have when we act in unity, our example will ultimately carry great weight in decisions taken outside the European Union as well.
Madam President, Mr President, as far as sustainability and your ambitious goals are concerned, we really are in something of a vicious circle. The forces of the market with their spontaneity and the effects of deregulation very much stand in the way of your highly ambitious goals.
I have two questions. First: what do you think you can really do under these circumstances? One of your predecessors, President Delors, elaborated whole programmes on the issue of shifting modes of transport from road to rail. If you look at the situation today, however, you will see that very little has changed. Quite the contrary, in fact, the situation has worsened. We talk about alternative energy sources and yet solar energy and wind energy are hardly being promoted. The big energy companies do not want to let such things onto the grid too.
Second: what form should a debate with citizens take? What do we want to talk about? About facts and figures, or also about how citizens can be involved more democratically and more actively in shaping policy? What information do they want to give us, the Members of this Parliament?
. (IT) To answer your question, just a short while ago, I said that we have to set ourselves a goal of energy taxation which regulates energy consumption itself, not just by ensuring that the share of rail transport does not fall below its 1998 level and thus succeeding, by means of practical decisions, in achieving those goals which you, Mr Modrow, say we have failed to achieve, but also by setting ourselves the goal of alternative fuels, including biofuels, accounting for at least 7% of total fuel consumption by 2010. This 7% may well seem rather a low figure to you, but, from our perspective, it is quite high. The two goals we have set ourselves can clearly be achieved, with a certain amount of sacrifice, by fiscal and other means, and they can be achieved without harm to the economy.
With regard to labour mobility, we need much more effective awareness-raising. In order to obtain more tangible results from companies, we propose to introduce a kind of sustainability performance assessment report for all publicly quoted companies with over 500 staff, in order, gradually, to increase public awareness. There is no question about the fact that the two go hand in hand. I can assure you that, a few years ago, it would have been impossible for us to sustain the line we took at Kyoto - united, all the countries standing together, resolutely - if public opinion had not, I am glad to say, changed. We can therefore say that these are two things which must be seen as closely related. If public awareness is not raised, then, in political terms, we will certainly not succeed in bringing about the changes we propose.
Madam President, I would thank the President of the Commission for a welcome, long-term proposal in a political landscape which is all too often very short-sighted. I must nonetheless regret the fact that the proposal comes only a few weeks before the Gothenburg Summit, which is why a real dialogue with all the parties possessing an interest in this issue is now impossible.
My first question is about the way in which Mr Prodi plans to ensure that, following the Gothenburg Summit, the process is followed up and continued in such a way that it is the subject of the broadest possible dialogue with different stakeholders.
Mr Prodi very valuably indicated to the world around that this must be seen in a global context. My second question is therefore about how this affects the strategy in the short term. The EU' s activities in a long list of areas - trade policy, fisheries policy, energy policy etc - naturally have consequences for the situations in other countries. The fact is that it is not appropriate to put one' s own house in order and then take care of the rest. Instead, an integrated approach is required. What is that process to look like?
With regard to control - as I said at the end of the speech - we propose that the report we present every Spring to Parliament should include an assessment of the sustainability element of the decisions taken. This is crucial, or we will end up with conflicting decisions. I also proposed to introduce what I called a Round Table for the Commission: a sort of monitoring body of experts, who will constantly advise us on achieving these goals.
As far as globalisation is concerned, I refer you to my answer to the previous question. The only channel open to us is to make our voice heard in the appropriate international forums. We cannot do more than this. However, I would stress that the European Union does have a great responsibility in this matter for it is currently the world' s leading economic player in terms of the physical scale of its production capacity. Therefore, we cannot deny that, although, I regret to say, we do not have formal authority, there is no doubt that we have a great responsibility and great influence over the countries and structures outside the European Union.
Mr President, I was one of the first who asked to submit a question to Mr Prodi. Your colleague in the brown jacket nodded to say 'alright' , but I was not called to submit my question. I fail to understand this sort of discrimination. More than 10 of my fellow Members have spoken, while I have been ignored. What does this mean? Are there two sorts of Members in Parliament? Furthermore, I think that the way in which Members who ask to speak are noted is unacceptable. It should be done electronically, so that those who ask to speak can be sure they will be noted in the right order.
Question Time (Commission)
Mr Marinos, you know the nature of the debate which has just ended. There is an element of discretion, but there is also the intention to create a balance between the different groups and nationalities. I have not taken part in it and I am sure there has been no discrimination and that next time you will have the chance to ask your questions. That is the only response I can give you.
The next item is Question Time (B5-0169/2001). We will examine Questions to the Commission.
First Part
As they deal with the same subject, Questions Nos 45, 94 and 95 will be taken together.
Question No 45 by (H-0432/01):
Subject: Trafficking in children in Africa European public opinion has been shaken by the recent news concerning a vessel flying a Nigerian flag carrying 250 child slaves off the coast of Africa and the shocking findings revealed in this connection by UNICEF concerning the alarming increase in the trade in children from Africa and the arduous work performed by children.
What action does the Commission intend to take in view of these phenomena which bring shame on our civilisation? How does it assess the impact of its policy so far to protect the rights of children in today's world?
Does it intend to ask for more ample and substantive information on the living conditions of children from the African countries with which it cooperates and to which it grants development and humanitarian aid? What measures does it intend to take in order to protect the rights of children in these countries effectively?
Question No 94 by (H-0393/01):
Subject: Child slavery and child labour In the light of the recent exposure of child slavery in West Africa, particularly within the cocoa industry, can the Commission ensure that it is doing all it can to end this cruelty? How far have the plans developed to introduce voluntary labelling for products not produced by child labour? And what further steps will the Commission take if these voluntary agreements are not enough in the fight to end child labour?
Question No 95 by (H-0424/01):
Subject: Slave-trade in children in cocoa plantations and the chocolate industry UNICEF's latest report on the situation of children throughout the world contains appalling information about the trade in and exploitation of children between five and fourteen years of age. It estimates that some 250 million children are sold and exploited throughout the world.
I should like to draw attention to one particular aspect which concerns European industry: leaving aside prostitution networks, the overwhelming majority of children sold into slavery in Africa end up in cocoa plantations which produce the raw material for the European and international chocolate industry.
What does the Commission intend to do within the framework of the relevant international agreements and trade with the poor countries of the Third World to put an end to the unacceptable phenomenon of the exploitation of children and the slave trade in minors, a phenomenon which was officially abolished in 1880 but which continues to exist in the third millennium with the connivance of the developed Western countries?
The European Commission of course strongly supports pressure from the international community to eradicate child trafficking and child forced labour, in particular in those countries of western and central Africa where, regrettably, these practices are well-established in tradition and even tolerated by the national authorities.
The European Union has repeatedly condemned such policies and ensures that promoting children's rights is a priority in our relations with the countries concerned. The Cotonou Agreement reaffirms the parties' commitment to internationally-recognised core labour standards as defined by the International Labour Organisation, including child labour.
As far as trade agreements are concerned, the European Union seeks to raise support among trading partners for respective core labour standards, including child labour. The Commission considers that additional tariff preferences under the scheme of generalised preferences should be considered for countries which effectively apply those standards.
The Commission also finances actions which directly address the issue. Over EUR 1.2 million was allocated to promote children's rights and to protect them from violence and exploitation in Gabon, Benin, Togo and Nigeria. The Commission is also financing a project in Benin that aims to strengthen a brigade for the protection of minors to foster more effective implementation of legislation and to raise public awareness on this issue.
Many other activities are undertaken by the relevant international organisations, in particular UNICEF and the International Labour Organisation. A recent positive signal is the likely ratification of the ILO Convention on the prohibition of child trafficking. Several west African countries, including Cote d'Ivoire, should have ratified it by the end of the month. The Commission strongly supports these initiatives.
Thank you for your reply, Commissioner. We know that the European Commission operates action programmes with ideas and funding to protect the rights of children in third world countries.
I should like to ask you, firstly, how does the European Commission assess this policy? Have you made any fundamental assessments? Do you intend to conduct more in-depth controls, rather than the superficial controls which appear to have been the case in the past?
Secondly, will you join with the European Parliament, which has called repeatedly for a political commitment, to be funded from the European Union budget, on an in-depth policy to protect the rights of children in both the European Union and the rest of the world?
Will the European Union be tabling its own independent proposal in the run up to the summit on children' s rights to be held in September? The cross-party group in Parliament is preparing an event on 29 May with this objective in mind and it would be a good opportunity to formulate a binding proposal on the protection of children.
Obviously, we will want to take account of the honourable Member's views and the views of Parliament in preparing for the conference, which the honourable Member quite rightly points to as an important event in mobilising, not just the international conscience, but international actions in order to deal with abuses which we all condemn.
As for an oversight of practice in individual countries, we do, of course, have the possibility of applying the essential elements clauses in our agreements under the Cotonou Agreement in order to try to keep a check on what is happening.
It is important to recognise the multiplicity of reasons for the problem and to recognise the complexity of some of the solutions which are required, which in my judgement go right to the heart of what we often talk about in relation to poverty alleviation as the central part of our development assistance programmes.
I draw attention, for example, to the UNICEF strategy based on the Convention on Rights of the Child, which in my judgement goes to the centre of this debate. UNICEF strategy focuses on four main areas. First of all, raising awareness about the problem, which we are trying to do. Secondly, providing economic support to families at risk and appropriate social welfare. Again, that is part of our global strategy for poverty alleviation. Next, improving access to and quality of education and finally putting the case for children's rights and training law enforcement officials and judicial authorities. UNICEF offers an extremely convincing analysis and a convincing way forward and I hope along with the contributions made by Members of this Parliament, it will provide us with an intellectual framework for our preparations for the conference later this year.
I have a similar question. I think the answer was given adequately.
Mr President, my point was to highlight the problem in relation to the European chocolate industry. The Commissioner spoke in his reply of the help being given to the countries of Africa. However, I read in Le Monde that representatives of the chocolate industry met on 2 May to discuss the question of forced child labour because they are worried about this problem. I think that we should look at the question of ethics and the operating standards of the industry, which is located on European territory and manufactures products based on this unacceptable form of work. Did you follow the debate organised by the International Cocoa Council, the European Cocoa Council, the British trades union in the chocolate industry and the Belgian organisation Caobisco, Commissioner? What are your views on this? What specific measures need to be taken?
Yes, I did see the article to which the honourable Member refers. It has to be said that if you look at the problem globally there are other industries as well as cocoa and chocolate which one should take account of. I am sure the honourable Member would agree that it would not be sensible for us to try to boycott some products. To boycott particular commodities or products would simply increase problems in some developing countries, which depend very largely on the export of primary products, and would damage a lot of people who are already appallingly impoverished.
But what I do very much welcome are private and voluntary labelling initiatives, which can help to create premium market access opportunities for developing country producers on a basis of respect for the EC's international obligations and are aimed at the specific promotion of core labour standards. Labelling schemes which are objective, which are transparent and which are non-discriminatory can promote exactly the sort of higher labour standards that the honourable Member supports and that I support as well.
Those sort of labelling schemes, augmented by technical assistance from the European Union, are an extremely effective way of dealing with the issue of labour standards, not just in relation to the commodities which we are discussing today, but in relation to other commodities as well.
As usual, we have no objections to Commissioner Patten' s answer. We would emphasise that boycotts are not the right way to proceed - especially since we know that, in actual practice, most cases in which children are exploited for slave labour take place in private homes and on smallholdings.
I am also grateful for the support he is giving to UNICEF' s work. Dark clouds are nonetheless visible on UNICEF' s horizon because of the decision not to elect the United States to the Commission for Human Rights. Is the Commissioner able to reveal anything about the possibility of supporting UNICEF' s work in these areas? We also know that the issue of sanctions against certain other countries in this region, for example against Liberia, is highly topical. Can the Commissioner assure us that this will not mean reduced support for UNICEF and for work aimed at children? We must have intelligent sanctions. We must support education, in particular, together with the rights-based approach you talked about.
UNICEF is an extremely important global organisation, which I have had the pleasure of working with in the past. It is, of course, only one of the organisations in the field. The work which UNICEF has done with the ILO to promote a common platform of action on this subject is extremely important.
However, if the honourable Member is making the point that in order to deal with these global problems we need a greater commitment to multilateralism and to multinational institutions; if she is saying that there should be one message from this Parliament to the US Administration and to other administrations around the world, then she will have me leading the standing ovation for her remarks, because she is entirely right.
What are we trying to do? We are trying to deal with poverty, insufficient education and training, insufficient institutional capacity to apply national laws even where they exist. We are talking about cooperation in dealing with transnational crime, because this is an appalling criminal activity, pushing young boys into employment and young girls into prostitution. To deal with all those problems, we need effective multilateral institutions, and I hope that the European Union will continue to be at the forefront of those internationally who are supporting multilateral solutions to these problems.
Question No 46 by (H-0360/01):
Subject: Association Agreement with Algeria and the situation of women Does the Commission intend to champion an improvement in the situation of women in connection with the negotiations for an Association Agreement between the EU and Algeria? Is there any provision for education and training for girls and young women in rural areas? What improvements in the situation of women within families are planned?
Second Part
Questions to Commissioner Solbes
The Association Agreement currently under negotiation with Algeria sets out among the priorities in the social and cultural field the promotion of the role of women in economic and social development and the improvement of women's access to education and training. Gender questions also figure within cross-cutting priorities in the MEDA national indicative programme for Algeria. The potential impact on the situation of women is examined before a decision is taken on the financing of each programme.
Women are among the primary target groups of the assistance project for the development of NGOs. They had received about EUR 5 million under MEDA by the end of 1999. An important Social Fund programme is in the final stages of preparation. It will finance activities for poor women in rural areas through training and micro-credit schemes. For 2001 we are preparing an education and health infrastructure rehabilitation project and a vocational training reform programme. These projects will have a direct and positive effect on the living conditions and on the employment situation of women.
The programme European Initiative for Democracy and Human Rights has funded several seminars and projects concerning human and economic rights of women in Algeria since 1996. In the year 2000 for example a EUR 1.4 million regional programme was launched in the three Maghreb countries. It aims to promote activities to enhance the participation of women in political and economic life.
Mr Commissioner, your reply is insufficient and very short. Please be more specific and more precise and tell me what you feel about the killing of Algerian Berbers resulting from the police charge at the end of April in Algeria. What effect will this killing of Algerian Berbers have on relations between the European Union and Algeria, on relations between the Commission and Algeria?
The honourable Member accuses me of being too brief. I try not to go on too long in response to questions, so that people have greater opportunity to ask more questions, but obviously I can read out page after page of well-meaning and well-intentioned prose, if she would prefer.
Of course, we condemn any violence, and there have been all too many acts of violence in Algeria, and we also argue strongly for the promotion of women's rights and of individuals' rights in general in Algeria. We have followed developments in this sensitive field with considerable attention. I note that President Bouteflika has himself recently criticised the existing Algerian family law, for example. The European Union within certain limits can certainly aim to act as a catalyst for change through the financing of projects and positive actions as well as through its regular political dialogue with the authorities. The conclusion of an association agreement will make this process easier through the institutionalisation of our bilateral political dialogue.
Perhaps I can repeat one other thing. We have just had the annual discussions in the Human Rights commission in Geneva. It is a matter of some regret that we found ourselves so often on the opposite side of the argument to Algeria in our espousal of the universal validity of human rights. I hope the association agreement and the dialogue which that will promote will mean that we will have fewer of those disagreements in the future, because we support the development of people's human rights and the protection of their civil liberties everywhere in the world.
Thank you very much, Mr Patten.
Since the author is not present, Question No 47 lapses.
Question No 48 by (H-0322/01):
Subject: Combating poverty in Greece According to the Commission's Communication (COM(2000) 0594 final), there is a wide gulf between the rich and the poor in Greece, and Greece is also the EU country with the second highest 'persistence of poverty' rate, a fact borne out by the recent Commission report on social cohesion. In section 2.2 on poverty the Commission points out that in Portugal and Greece 21-22% of the population have incomes below the poverty threshold, while in Greece 10% of the population suffer from persistent poverty. Can the Commission say whether the Greek government has notified it - and, if so, when - of specific programmes and action plans to combat the phenomenon of poverty, given that the take-up rate for the previous Greek operational programme in this field was extremely low? Given that Greece also has a very high level of unemployment, almost non-existent provision for training and the lowest education spending in the EU, factors which are directly linked to poverty, does the Commission consider that it is possible meaningfully to address the basic causes of poverty merely by giving social assistance to the poor?
The Commission communication on the structural indicators which present the most recent data on social exclusion and poverty, stresses that in 1995 in Greece, the indicators relating to the level of poverty, including social transfers, the level of persistent poverty and the relationship between population incomes, which involves the highest 20% of earners and the lowest 20%, were higher than the Community average. This clearly highlights one very evident fact, that the Greek situation is worse than that of the rest of the countries of the European Union.
Nevertheless, we should highlight one very important fact, and that is that we are only referring to the data for 1995. When we have data on other characteristics and other time periods, we may see a different situation.
To try to relate the problems of employment and poverty to one single factor is perhaps a mistake. In our opinion, in tackling the problem of poverty, various dimensions should be considered: the general economy, the structural reforms necessary to improve the level of growth and the standard of living, and also the correct use of structural funds and the implementation of specific policies to improve employment. In this respect, employment strategies may help in combating poverty. So can social assistance policies or specific actions aimed at the problem of poverty, such as those stressed at the European Council in Nice.
In this context, the Greek government has committed itself to presenting its national action plan against poverty and social exclusion before 1 July 2001, and that plan will be in force for a period of two years. The plan should include information on the concrete policy measures for combating poverty, including those announced recently by the Greek government.
We should also remember that, with regard to the use of structural funds and in particular in relation to the European Social Fund, there are also certain specific measures for combating poverty and social exclusion, and in this respect some of the operative programmes for Greece and also some of the regional programmes include measures on employment, education, health and welfare. All of this should have a positive effect and change this situation which has been referred to and which of course is the situation as demonstrated by the indicators for 1995.
Thank you for your reply, Commissioner. I more or less agree with what you said, except for your comment that if the rate of growth increases, poverty can be reduced. In Greece, as in other countries, I think, we have seen that it is precisely when there is growth that the gap between the incomes of 20% of the population and the other 80% widens and that is where the problem lies. It is perhaps a good thing that you, rather than the Commissioner for social affairs replied, because this is indeed a question of growth.
I think that this is where the Commission needs a more joined-up position. Of course, as the Greek government has not sent you its plan, we cannot comment on it. But I would remind you, Commissioner, that its previous plan to combat poverty had a very low take-up rate and very little impact. I therefore hope that we shall discuss this again on the basis of the plan because you too have an important role to play. I imagine that, over and above what you said, the question of taxation and the question of social security also play a very important part in reducing the gap between poverty and wealth, to put it one way.
And what worries me - although perhaps I misunderstood - is that the Commission' s view is not very clear cut.
I believe that there is little difference between my initial position and your comments. I have pointed out that economic growth helps to improve the context and you draw the conclusion that it does not necessarily reduce the differences. Your comment is correct and I do not believe that this argument will take us very far. It is true that in Greece the differences between the richest 20% and the poorest 20% of the population are very high in relation to the average.
What is the Commission' s position? I believe that the Commission has been very clear. Firstly, I believe that growth is important. Within growth, it is essential to increase employment. In order to increase employment, it is not enough to implement measures of a structural nature, such as reducing tax and social costs.
We also believe that adapting the labour markets in order to create more employment is essential in the fight against poverty, but we believe that this does not include the specific actions for fighting poverty referred to at the Nice Council and which you clearly know well. The necessary actions relate to a series of areas which are well defined. I believe that this is the position of both the European Union and the Commission.
Question No 49 by (H-0361/01):
Subject: ECOFIN's warning to Ireland Earlier this year, the ECOFIN Council criticised Ireland' s state budget and asserted that the country' s economic policy was causing excessively high inflation. How does the Commission intend to pursue this matter? Is the Commission considering any further measures in relation to Ireland on account of its failure to obey ECOFIN' s warning?
Mr President, in my first speech I shall be very brief. What the recommendation says in its second paragraph, and I will try to explain it, is that the Commission is invited to report, during 2001, on the economic and budgetary development of Ireland and that the Council will monitor these developments and, in particular, assess whether they are consistent with the broad guidelines of economic policy.
We are in May and for the moment we have a series of economic and budgetary information, but nevertheless I would not yet dare to draw any overly definitive conclusions. The Commission expects to have greater knowledge of this data, not more precise knowledge, but rather better knowledge from the point of view of compliance with the recommendations, in order subsequently to present the Council with its assessment.
We do not believe that the best method is to work with data which relate exclusively to the first few months of budgetary implementation, which are influenced by the previous budget.
I would thank the Commissioner for his answer. I think that overheating in the Irish economy demonstrates the problems of having one currency and one economic policy in countries with very different economic conditions.
I now have a follow-up question for the Commissioner. Do you think it would be to the advantage of the Irish economy to have higher interest rates and a stronger, more highly valued currency? Do you think that would be an advantage to the Irish economy in the current situation?
I shall first give an indirect reply to your first question by saying that that the exchange rates applied to the Union as an average clearly do not correspond to the specific countries which make up the Union. And if we apply the traditional monetary theory, it is clear that those countries with a higher level of inflation, with greater growth, require more restrictive monetary policies in order to prevent processes of overheating. The conclusion can clearly be deduced from the comments I have just made.
The problem of the exchange rate has given rise to much discussion and debate, given that the exchange rate cannot be modified, being irrevocable, and given that the problem in Ireland would be resolved by a modification of the exchange rate. Higher inflation and, to a certain extent, a re-evaluation of the exchange rate, will not go any way towards resolving its problems. Nor will these approaches help us achieve greater equilibrium in terms of the current account balance.
This debate is clearly related to the fundamental debate on whether budgetary policy should be expansive or non-expansive, but there is no doubt that, if the argument used by some economic theorists is true, it is also the case that an expansive budgetary policy would force this adjustment by means of a real re-evaluation of the exchange rate to be even more dramatic than it would be in other circumstances.
Having said this, I will just add that, according to our information, growth is now clearly going to be lower. Inflation is still high, although it is lower than last November, and the budgetary measures of most interest to us in terms of assessing what is happening in Ireland in the future are, without doubt, going to be the saving plan laid down by the Irish Government, the impact of foot-and-mouth disease in Ireland, which is very significant, and, of course, increases in incomes and expenditure, which so far do not correspond with the budget.
However, as I said before, to draw conclusions in April on the figures for the end of the year seems to me to be far too risky.
Commissioner, it would appear that the general elections in Italy held last Sunday will result in a victory for the central right party, Forza Italia, and that Silvio Berlusconi will become the next prime minister of Italy. In his electoral campaign, Berlusconi promised his supporters massive tax reductions and, what is more, investment in public building projects. What is your opinion of these electoral promises? Do you think it is possible that the Commission would consider issuing this sort of warning with regard to Italy too, if that country takes an interest in or engages in an expansive economic policy in a situation in which the euro zone really does have inflation pressures, or do these intended warnings only concern the small Member States in the euro zone, such as Ireland?
As President for the sitting, I declare that the question is not relevant, since it is not a supplementary question. It has a different scope. There will no doubt be other occasions to ask this question and receive a reply.
Mrs McKenna has the floor for a supplementary question.
Is the Commission concerned that its pressure on Ireland and Ireland's Finance Minister may influence the forthcoming referendum on the Nice Treaty? I feel that the Commission should be pulling back just in case there might be bad publicity.
What is the point of the citizens of Ireland electing a government if its Finance Minister is not allowed to make his own choice? What is the point in us having a government?
How far will the EU go in putting pressure on Ireland in relation to public spending, because services in Ireland are in an appalling situation? If we follow EU lines, it will make things even worse. We also have to look at EU economic policy and its impact on Ireland in relation to interest rates, over which we no longer have any control.
It is undemocratic to try to decide the economic policy for an individual Member State considering that it is the citizens in that Member State who elect the government to do that.
You ask whether the Commission is concerned at the Court of Justice making a certain judgement in one direction or another as a result of non-compliance with Community legislation.
I believe that amongst all of us we have established some ground rules. I believe that the fundamental rule is that we must comply with what is agreed. The Commission has the not always pleasant task of pointing out cases of non-compliance with what is agreed.
In this specific case, the Commission has highlighted that fact, which has also been supported unanimously by the ECOFIN Council. I therefore believe that interference of this type does take place, but we cannot become hostages in this type of situation.
Secondly, does the Commission intend to take the Irish hostage in relation to their decisions? No, the ground rules are very clearly defined in the Treaty. There are general guidelines which have to be respected and those general guidelines include a series of elements of coherence in relation to the general policy.
Ireland, like other countries, is part of the Monetary Union and the development of interest rates and exchange rates is a problem of interest to all the Member States. We must all therefore behave coherently in terms of the national economic policy we adopt in accordance with the Treaty, but it must also coordinated in accordance with the Treaty.
Ireland' s relative weight has been debated in this House on previous occasions. I stressed at the time that, from the Commission' s point of view, the rights and duties of all the Member States are the same and, therefore, the economic concept - the economically significant concept - of the different weight of one or other Member State does not have so much importance from a legal or regulatory point or view.
Having said this, the Irish government has full room for manoeuvre with regard to making the increases it considers necessary in terms of public investment and improving its services. The problem is that this must respect the broad guidelines of economic policy and the Stability Pact.
It is clearly up to the Irish government to define its spending priorities.
I shall be very brief. My question is about whether the Irish case would have been more serious if it had concerned a country within EMU and within the common currency, but with greater economic clout. Do you think that the case of Ireland is less serious because it is a country of less economic importance?
There is no doubt, from an economic point of view, as I have just said, that your statement is correct. But, from a legal point of view, from the point of view of our legal commitments, the situation is the same for all countries, large or small.
The Treaty does not allow for different treatment for countries in one situation or another. What decision should we adopt if one small country behaves as a complete 'free-rider' , gaining advantages from the Union, but none of the disadvantages? What would happen if, instead of one country, there were two, three or four small countries? What size does a country need to be in order to be significant?
It seems to me that this argument, although attractive from an economic point of view, is unfortunately not acceptable from a political and legal point of view.
Question No 50 by (H-0385/01):
Subject: Coordination of EU's views in the IMF and World Bank Informal discussions with Europeans working at the World Bank and the International Monetary Fund have revealed that there is no coordination of EU action within those bodies. Has the Commission taken steps to remedy this shortcoming, which means that the EU's influence is not used to the full?
Questions to Commissioner Fischler
The Commission has made several attempts to improve the coordination of the European Union and the Monetary Union in order to resolve the problem of the external representation of the International Monetary Fund.
An agreement was reached in Vienna at the end of 1998, on the basis for a Commission proposal which, however, the Member States did not take up. The Commission' s proposal was that, in accordance with Article 111(4) of the EC Treaty, the decision would be taken that the Community would in principle be represented by the Presidency of the euro zone, the European Commission and the European Central Bank.
However, the Member States reached an agreement of a different nature, reducing the validity of this proposal, particularly with regard to the role of the Commission, which was reduced to a kind of support for the Presidency of the euro zone. But these already limited proposals are not being applied in practice.
In practice, what has so far been achieved is something of an improvement in the coordination of economic policies and, through the Economic and Financial Committee, an exchange of points of view in relation to the positions adopted in the International Monetary Fund.
This coordination is taking place both in Brussels and in Washington and I believe that it has brought some progress in the process of coordination.
Now, if you ask me if the Commission is satisfied with this process, I must reply that we are not and nor are we satisfied with the degree of coordination achieved, although we are aware of two limitations: firstly, the International Monetary Fund is made up of States. The Union is not a member of the Fund as such - a factor which causes us some interesting difficulties. Secondly, the Fund itself is currently subject to a review of its statutes, a factor which must also be taken into account in order to make progress on the process of external representation.
Thank you, Commissioner, for that honest answer. I believe it will enable us to continue this work together. I think it was obvious that small countries, which normally defend the Commission, did not defend the Commission' s position at the meetings in Vienna.
I also think it is obvious that, in future discussions, we must take this into account when we look at the need to develop the discussion on European governance. I hope that, in those contexts in which we are to review the EU' s global role, the Commissioner will address the fact that this issue could be emphasised.
I also hope that the Commission may, in any event, have informal contacts with those who represent the Member States in, for example, the management of the IMF. I believe they would view it as extremely valuable to be able to meet and go together through the IMF' s agenda in order to see the need for coordination if our interests are to be safeguarded in that organisation.
I think the World Bank has other systems, but it is precisely the management of the IMF that ought to be able to meet and coordinate their efforts.
It is true that these channels exist and at the moment we have at least three useful instruments. At the meetings of the Economic and Financial Committee, where the positions to be adopted are debated, the real rules which we take into account for the positions of the different constituencies in Washington - and let us not forget that we are made up of countries which are not members of the Union - the Commission is obviously present. A representative of the Commission is also present in Washington at the meetings of the Executive Directors of the regions of the European Union or of the constituencies which affect the European Union within the Fund.
Secondly, the Commissioner, each time he attends meetings of the International Monetary Fund, which is usually every six months, has bilateral contacts with the Executive Director of the Fund, with whom, furthermore, we enjoy an extremely high degree of cooperation, not only for the euro zone but also for the various regions of the European Union.
In the euro zone, we have currently accepted the application of the analysis laid down in Article 4 of the Fund, which is produced each year with the International Monetary Fund. For the area outside the euro zone, we have great cooperation with the Fund, not only in the candidate countries, but also in all of those countries where we are implementing systems of macroeconomic aid, since we always do this in cooperation with the Fund.
Lastly, it is true that the President of the eurogroup represents the euro zone in the Monetary and Financial Committee of the Fund, in the former interim committee. The speeches of the President of the eurogroup are agreed speeches, which include elements of common agreement between all the countries of the euro zone and we would like this to be the seed for something which may have more content and precision in the future. We believe that this is a positive step on the road to progress.
Question No 51 by (H-0326/01):
Subject: Trawling for hake The rules on trawling for hake in the Bay of Biscay allow a minimum mesh size of 70 mm. Given the state of the stock and with a view to improving the pattern of production, it is proposed that the mesh size be increased to 100 mm. This would cut the amount of fish landed by the fleet by 50% for the same level of effort, and would increase the vessels' operating costs owing to the greater effort needed for the same level of catches and the cost of new nets.
Has the Commission quantified the hypothetical gains in production in the long term? Has it taken account of the phenomenon of post-escape mortality which is common for other species of gadidae and also affects hake? Has it taken into account that increasing mesh size entails a greater degree of effort to land the same level of catches, giving rise to a parallel increase in post-escape mortality and in the operating costs of the fleet? Has it considered the likely cost of the new nets and what measures might be put in place to aid the fleet's transition to new mesh sizes? Would it not be more appropriate to start by guaranteeing strict compliance with the current rules before making any changes to the rules on technical measures?
Commission. (DE) Mr President, at the end of May the Commission will be imposing the emergency measure referred to by Mr Ortuondo Larrea in his oral question. There are a number of academic reports, especially those by the International Council for the Exploration of the Sea from last November, that were confirmed at the beginning of this year by the Commission's Scientific, Technical and Economic Committee for Fisheries. All of these reports indicate that stocks of hake in the Bay of Biscay and southwest of the Irish coast are on the brink of collapse. The main problem for the stocks here is the large number of juvenile fish caught. The number of mature fish is declining constantly and it is to be feared that they are no longer producing sufficient young for stocks to be able to recover.
One possible way of reducing catches of juveniles is to use nets with a larger mesh size. Using nets with 70 mm mesh, hake of around 25 cm and upwards in length are caught. 100 mm mesh nets, on the other hand, catch hake measuring 40 cm or more. The planned regulation does not demand that all hake must be caught using nets with a mesh size of 100 mm or more. We have deliberately made exceptional provisions in clearly designated areas for vessels of less than 12 metres in length fishing on a day-trip basis and for vessels that catch crayfish. This exception applies to around 1500, or in other words a total of two-thirds of all vessels for which hake is the primary catch or a by-catch.
I am aware that increasing the size of the mesh entails short-term losses as regards catch weight. However, unless such a measure is introduced stocks will not be able to recover to an extent that permits sustained fishing. Scientific research has proved moreover that by increasing mesh size to 100 mm, while maintaining current fishing effort, yields will increase in the long term by at least 70%. Of course fishermen will need a certain amount of time to re-equip their vessels with the new nets, and we will give them until August 1 of this year to do this.
Those fishermen who want to continue operating with a mesh size of less than 100 mm - and this is also possible - then any by-catch of hake may not exceed 20% of the total catch. This is intended to create an incentive to fish with larger-mesh, more selective nets.
Now let me answer your question regarding whether it is possible to obtain aid for purchasing new nets. Later in the year we want to present a long-term recovery plan to the European Parliament and the Council. As soon as this proposal has been approved by the Council, the Member States will be able to grant retrospective compensation to their fishing vessel owners in accordance with the provisions of Article 16(2) of the structural regulation. Such a possibility is unfortunately not provided in the framework of the emergency regulation. I too view this as a major flaw and have ordered steps to be taken so that the structural regulation can be adjusted in this regard as rapidly as possible.
And now, let us turn to the argument that hake is very sensitive and that some of the juvenile fish escaping from the nets ultimately die anyway. I will be quite frank with you here. Our experience has shown that over a longer period a larger mesh size means more adult fish. This is what it is primarily at issue here, namely to enable stocks to recover for reproduction. And this, ultimately, will be the best proof that this measure is a sensible one.
Commissioner, I thank you for responding so fully in relation to this problem of hake fishing, but if I have not misunderstood you, you have said that consideration is being given to an exception for vessels of less than 12 metres, amongst which are vessels catching lobster and langoustine. Now, the information I receive from fishermen confirms that these vessels, although small, fish with very long nets, and that, furthermore, catches of langoustine also include a great number of young hake, because the areas of distribution of langoustine and of young hake, which are the fishing areas in question, overlap very considerably.
I would like to ask you whether, when considering these issues, you have examined the serious affects of langoustine fishing on young hake.
Mr Ortuondo, perhaps there has been some problem with the translation here. Let me make it quite clear: what I said was first of all that there is to be an exception for vessels of less than 12 m in length - and not those longer than 12 m - with regard to the 100 millimetre nets. There is an additional condition that these should be small vessels fishing on a day-trip basis. Second, an exception is to be made for vessels that fish for crayfish.
As to your question concerning the very long nets, I would like to say that in my opinion it is not these smaller vessels that use very long nets. I believe that we can live with this compromise - and I must concede that it is a compromise - that we have entered into.
It is our opinion that absolute priority must be given on the one hand to ensuring that hake stocks recover. However, we cannot turn a blind eye to all the social implications that this certainly very stringent measure that we are proposing entails. We feel that we can respond to this best by making an exception especially for owners of very small vessels, as they depend directly on this economic activity and have no other alternative. We cannot, however, go further than this as otherwise the measure would end up in practice being ineffective.
Question No 52 by (H-0331/01):
Subject: Reform of the management structure of the Directorate-General for Fisheries Why has the Commission changed the structure of the Directorate-General for Fisheries, downgrading policy on international agreements with third countries in the south and favouring the positions of northern European countries as regards European waters as if the countries concerned owned those waters, in opposition to the positions and interests of southern Member States, which appear to be regarded as intruders both in Community waters and in the EU's international policy on fisheries?
Mr Nogueira Román, first of all I would like to make it clear with regard to the wording of your query that your allegation that we pay little attention to the southern Members of the Community is quite simply wrong. I therefore reject it, as I do your insinuation that the Commission regards the southern Member States as intruders - to use your term.
The Commission does not allow itself to be led by motives of that sort where it is a question of ensuring optimal management of the Directorate-General for Fisheries, but concerns itself rather with optimising its work. It is not a question of south or north here, but of bringing together under one department those bilateral agreements that are based on a financial payment in return for access to fishing grounds. In this way we will be able to ensure that these are managed in a uniform and coherent manner. In doing so we are complying with the conclusions of the Council in 1997, with the position of the Court of Auditors, which was set out in a Special Report, and with the aims of the Green Paper on the future of the Common Fisheries Policy.
As for agreements with third countries, where it is principally a question of exchange of fishing rights, it makes sense to locate these in the department that also deals with TACs and quotas, because the fishing rights in these agreements are already a part of the TACs and quotas. The case of Norway in particular makes the advantages of this new structure clear as we engage in negotiations on long-term technical measures for the recovery of cod stocks in the North Sea.
You see, there is no unequal treatment here on the part of the Commission, but rather it is a question of finding the most appropriate solution.
Commissioner Fischler, according to my information, Denmark holds 44% of fishing quotas for Community waters, the United Kingdom 16% and Spain only 6%. This is exactly the opposite of the situation with catching capacities, in which the Spanish proportion, centred mainly on Galicia, rises to 35%. These figures prove the profound discrimination and national self-interest that underpin the principle of relative stability, which you do not wish to question. This same discrimination is now being applied to the structure of the Directorate-General for Fisheries, in a way that favours Denmark and the United Kingdom. Do you not think, Commissioner, that it is time we applied the European Union' s intrinsic principles of equality to the fisheries sector, for which you are responsible? Do you not think that the States of southern Europe, such as Spain, should be allowed to take their rightful place in the Union' s fisheries sector?
Mr President, I must say that to lower the structure of the Directorate-General for Fisheries to this level and to assert that we are biased in favour of Denmark and other northern states is first of all completely unjustified and, second, Mr Nogueira Román, it is an insinuation that I simply cannot accept. If you went to the trouble of informing yourself, you would see very clearly that since I have been responsible for Fisheries the number of Spanish staff in particular at the Directorate-General for Fisheries has increased out of all proportion. Compared to the share of the population that Spain represents in the Community, Spain is over-represented in the Fisheries Directorate-General. So, if you would like to see your criteria applied in the Fisheries Directorate-General, then we would have to reduce the number of Spanish staff. I hope that you would not want that!
Commissioner, I rise to speak because we are talking about international agreements with third countries from the south and I have received news of Basque and Galician shipowners who are also fishing alongside Andalusians, or who did so within the framework of the previous fishing agreement with Morocco. I have been told that talks were held with the Commission with a view to studying measures to restructure the Spanish fishing fleet in Moroccan waters.
Could you tell us whether these verbal agreements are going to prosper, be accepted by the Council and be implemented by the Commission?
Mr President, I would like to point out that this very same question was raised today as number 57 in the oral questions. It relates to the restructuring measures on Morocco and this in fact has nothing to do with the internal organisation of the Directorate-General for Fisheries.
You are absolutely right, Commissioner, but please understand that the Members are taking the opportunity to ask their questions. You are absolutely right though.
Question No 53 by (H-0336/01):
Subject: Fires and reafforestation in Greece Greece is a country severely and continually affected by major fires which devastate its forests. Reafforestation is limited and the fires therefore result in permanent alteration of the natural environment, desertification and the loss of vital 'green lungs', mainly around Greek towns and cities. Land-grabbing after forest fires is endemic in Greece, facilitated by the lack of a Land Registry, a project which is financed by the European Union but which the Greek Government has not even completed by as much as 25% despite receiving Community funding for years.
What is the rate of reafforestation in Greece and the other Member States of the Union? Which Member States have the highest number of fires and largest areas of forest destroyed by fire? What is the Commission's view of the rate at which forest destroyed by fire in Greece is restored?
Questions to Commissioner Diamantopoulou
Mr President, ladies and gentlemen, the Commission is well aware of the great damage caused by the forest fires that occur every year in the forests of the European Union, and particularly in Greece. In connection with this I would like to inform the honourable Member that in the next few weeks, within the framework of Regulation No 2158/92, the Commission will be approving a programme of protection against forest fires in Greece with funding to the tune of EUR 1.7 million earmarked for the year 2001.
To turn to your other questions, first: the average area reafforested annually in Greece in the period 1994 to 1999 totals 2 750 hectares. This is equivalent to 15% of the area of forest destroyed by fire in this Member State. The information available to the Commission only permits comparison with Portugal, where forest areas were restored at a rate of approximately 5 000 hectares per year in the same period; this equates to 14% of the area destroyed by forest fires.
Secondly, the area of forest destroyed each year by fire in the various Member States totals 73 500 hectares in Spain, approximately 50 000 hectares in Italy, 36 500 hectares in Portugal and 19 000 hectares in Greece.
Thirdly, it is very difficult for the Commission to assess efforts in Greece to restore areas of woodland destroyed by fire as of course there are numerous factors at play here. Reafforestation of the affected areas is - as you know - an integral part of national forestry policy and the success of restoration efforts depends especially on a number of key factors, namely the annual capability of Greece to undertake reafforestation, the chance of natural forest rejuvenation in the areas affected by fire damage and, lastly, the afforestation of new areas, for example areas used for agriculture. In certain cases this can create a substitute for the forest areas destroyed by fire. In the end, of course, success depends especially on the quality of forest fire prevention measures and on how well fire-fighting systems perform. These can help to reduce the extent of destruction caused by forest fires in years to come.
I shall try to make do with your reply for the time being, Commissioner, until I can come back with the new data which, I think, are vital if we are to have a more detailed, full and constructive discussion.
Questions Nos 54 to 58 will be replied to in writing.
Question No 59 by (H-0349/01):
Subject: Religious discrimination Can the Commission confirm that Article 13 of the Amsterdam Treaty outlaws discrimination on the grounds of religion?
Article 13 of the Treaty clearly states that discrimination must be combated and provides a basis for policies to combat discrimination. However, Article 13 cannot be used as a basis for obtaining direct results or creating individual rights. The facility to take recourse to the Court and full application of the policy against discrimination depend on application at national level of Directive 2000/78, i.e. the directive against discrimination adopted by the Council.
This directive introduced a general framework for any indirect discrimination, including on the grounds of religion or belief. Én particular, Article 4(2) deals specifically with churches and other public or private organisations based on religion or belief. This provision allows religious employers to substantiate difference of treatment on the grounds of religion or belief but always looks at any such ban within the context of the type of work and general circumstances. These exceptions generally refer to employees whose work is such that it affects the ethics or ethos of the organisation in question. Under no circumstances, however, can they constitute the rule.
I am glad that the Commissioner has confirmed the principle of non-discrimination on the grounds of religion. I am concerned over the practice in some Member States. As she may be aware, in the United Kingdom there is a clergyman - the Reverend Raymond Owen - who has been refused permission to go to an industrial tribunal to resolve outstanding issues relating to his dismissal by the church authorities. This would not have been the case in various other Member States, or had he been a religious minister from a non-Christian organisation.
This case seems to exemplify the discrimination that exists against Christian ministers of religion in certain Member States of the Union when they are in dispute with their ecclesiastical authorities. United Kingdom law fails to incorporate properly the Council Directive of 14 October 1991 - most notably Article 8 which notes that Member States are allowed to exclude certain limited cases of employment. However, the UK Employment Rights Act of 1996, in part 13, chapter 1, specifies particular types of employment that are excluded from the Act but makes no reference to the clergy, therefore implying that the clergy is covered by legislation, which is not in fact the case.
I hope the Commissioner will agree to look in detail at this case and receive the Reverend Owen and representatives from his trade union so we can make a formal complaint.
I would be delighted to meet the organisations in question and discuss the matter, but I must point out that the Member States have to transpose the directive into national law by December 2003 and the specific case you referred to dates back to the 1990s and is not covered retroactively by the directive. Nonetheless, I would be happy to look into the matter and to investigate the reverend' s case.
Question No 60 by (H-0350/01):
Subject: Social security funds in Greece The viability of social security funds has been a subject of consideration by the European Union's institutions recently. Similar deliberations are also taking place in the Member States. In Greece, a significant discrepancy has been revealed between the data provided for analysis of the viability of the Greek social security funds and the reality of the situation as the funds have not brought their records up to date and are, therefore, unable to determine the exact number of people insured. What is the Commission's view of this situation? Do the data which the Commission receives from Greece for processing undergo statistical correction? Why was the computerisation of the Greek social security funds not completed under the Kleisthenis programme as part of the 2nd Community Support Framework? What provisions have been made under the 3rd Community Support Framework in this respect?
I assume that the question raised by Mr Alavanos, especially as regards statistics, refers to the actuarial study commissioned by the Greek government and not to statistics provided for the purposes of the institutional bodies of the European Commission.
According to the Commission' s information, the purpose of this study was to broaden the fiscal prospects of the insurance funds and, eventually, to identify the changes needed in order to safeguard their fiscal viability. There were huge problems in carrying out the study due to the large number of funds in Greece, and there were problems due to the auxiliary insurance funds and, more importantly, as the result of shortcomings in the computer system. Naturally, the Member States are responsible for drafting this study. The Commission is not, therefore, in a position to check if the data used by this firm is correct or to check the methodology used in order to conduct the study.
As for the second question regarding statistics on social security funds, Greece has been obliged to provide the Commission with these data since 1994, within the framework of the procedures relating to the European Union. There are difficulties with the flow of data on the part of the Greek authorities when it comes to collating and updating detailed data. Progress has been made in this sector since 1996, now that primary expenditure in the wider public sector has been legalised and rationalised and is better controlled, but I have to say that there are problems with the information received by the European Union, due mainly to the lack of detailed information, particularly from certain funds.
Your third question concerns the modernisation of the public administration, especially the insurance funds, under the Kleisthenis programme. There was a commitment under the Kleisthenis programme to computerise the ÉÊÁ, which is the main social security fund, and to computerise the policy for a standard social security number for all persons insured in Greece. Under the second Community Support Framework and the Kleisthenis programme, certain projects in these two sectors should have been completed by now. IKA has started restructuring and modernising but there have been delays due mainly to legal differences regarding the results of the invitation to tender, unfortunately for the most important action plan, i.e. the integrated computer system. This programme was due to be completed in 2001 but has been extended to 2002. I have to say that the modernisation of both the IKA and some of the other funds will need to be completed by reorganising them under the third Community Support Framework and information society programme.
I should like to thank the Commissioner for her extensive and fairly detailed reply. If possible, could she perhaps be more specific on the forecasts and the specific funds incorporated into the third Community Support Framework? It is clear both from the Commissioner' s reply and from our knowledge of the facts of the matter that there is a great deal of ambiguity surrounding the number and status of pensioners in Greece and that is no basis for national or Community policy on matters such as insurance, pensions etc.
What I can be specific about, based on the commitments of the Community Support Framework, is that the reorganisation and modernisation, i.e. the computerisation of the ÉÊÁ, must be funded and completed under the information society programme. I cannot make any comment on commitments relating to the European Operational Programme for the other individual funds.
Question No 61 by (H-0363/01):
Subject: Forthcoming Commission Green Paper on corporate social responsibility Does the Commission still support the view expressed by Anna Diamantopoulou in her address to the EU Committee of the American Chamber of Commerce on 30 October 2000 that 'when voluntary action fails, the pressure for regulation grows' and that 'there are certain abuses of basic rights which simply cannot wait for voluntary action to address them?' How will this view be upheld in the Green Paper on corporate social responsibility currently being prepared by DG Employment? What sort of monitoring system does the Commission envisage in order to allow for both voluntary action and legislative regulation?
The Commission is preparing a communication on corporate social responsibility, basically a Green Paper, and discussions will start in June. However, let me say quite clearly that the principle on which the Green Paper is based is that any action relating to corporate social responsibility, any corporate social action, has nothing to do with compliance with current legislation, which is taken for granted. When we talk of corporate social responsibility and of new action, we are talking about greater investment in human resources, in the environment, in the social environment and in the immediate vicinity by which, of course, we mean over and above their obligations under the law. I should like to make it clear that, as far as the legislation is concerned, it sets out the minimum standards with which companies must comply. As far as the logic of corporate social responsibility is concerned, it refers to higher standards which form the basis on which corporate operations are developed.
I wish I was as confident as the Commissioner that compliance with present legislation by companies is something we take for granted. Sadly in recent years we have all too often seen some companies - not the majority - responsible for abuses in third countries, including the problem of child labour on which she was so eloquent when we spoke together at the EU Committee of the US Chamber of Commerce, to which I refer in the question.
I am asking her for an assurance that Parliament's call for a legal base for monitoring European companies' actions in third countries will be included as one of the options in the Green Paper. I share her view that voluntary action is important. However, I put to her that she has to include the option of regulation. When we look at the actions against bribery and sex tourism, and when we look at the recent very interesting draft report of the International Council on Human Rights on the legal accountability of businesses, we see that world institutions are considering legal actions and legal responsibilities. I want an assurance that this will be discussed and therefore form the basis for consultations through her Green Paper.
I should like to highlight two basic aspects of the Green Paper. One relates to European policy and the other relates to the international dimension of the problem of corporate responsibility. At European level, failure to comply with the law is a matter for the Member States and we have the facility, both through the European Parliament and through the Commission, to impose sanctions on Member States who fail to ensure that the law is applied. As regards the international dimension and the issues such as child labour to which you referred, proposals have been tabled either on a Community label or on corporate codes of conduct, which we want to link with an independent assessment of how these companies operate at global level. One of the questions which will be raised in the public debate triggered by the Green Paper in June will be how we can mobilise international monitors, independent international bodies, in conjunction with government organisations and with what specifications, so that we have an objective assessment at international level to which to refer. Only then will there be any real point to the Community label, codes of conduct and lists of companies with a positive impact at global level.
Mr President, Commissioner, ladies and gentlemen, I would like to ask you whether the Green Paper also takes account of the fact that eighteen million businesses in the European Union have fewer than 250 employees. This accounts for two-thirds of all employees and affects more than 60 million workers. Most of these enterprises are family businesses. Many businesses also have a life cycle. We are always talking about start-ups, but we should also think of those companies that close for reasons of age or various other reasons.
In my opinion, attention should be paid to ensuring that livelihoods are not put at risk, because this would, of course, be an enormous strain on the workers in these businesses, but also for the entrepreneurs who want to cease trading. How will the Green Paper deal with these issues?
Naturally, best practices for action by companies in the Community relate mainly to large companies. The existing corporate social responsibility network is also made up of large companies. However, you will see that one chapter in the Green Paper deals with collaboration between large and small companies and best practices, of which we already have examples in several countries in Europe, where large companies form networks with small and medium-sized enterprises to support them, train their employees and keep them abreast of new practices. I think, and here I agree with you, that the Green Paper and the new role played by companies may offer a great deal of support, especially for small companies.
Question No 62 by (H-0365/01):
Subject: Equal treatment on pay I gather that the Commission is launching a campaign next year on the principle of equal treatment in respect of pay, which I welcome as it is the Commission' s task to monitor the implementation of the equal pay directive.
In spite of the fact that the Directive has been in force since 1975, its results have been conspicuous by their absence. Pay differentials are still at their 1980 levels - in the EU, men working full time earns on average 27% more than women working full time. In some countries the difference is as much as 30%. It is important to clarify the background to the Member States' difficulties in combatting pay discrimination and the extent to which a review of the Directive is necessary.
Is the Commission prepared to look into how the Directive and the case law of the Court of Justice have been applied in the Member States, and whether it is necessary to update the Directive?
As Mrs Theorin says in her question, the issue of unequal pay between men and women in the European Union is still a major problem, despite long-standing national and Community legislation and case law. It is one of the first principles contained in the Treaty of Rome, it was one of the first laws passed in 1975 and we reiterated and strengthened it in the Treaty of Amsterdam. And yet, the situation is the same as it was at the beginning of the 1980s.
What the Commission has done so far, over and above legislation, the application of which is causing serious problems, with governments failing to set up mechanisms to ensure that existing legislation is applied correctly; so over and above the fundamental question of application, the Commission has drafted proposals and, in the guidelines for 2001, this issue is examined very seriously, it is one of the guidelines and we shall have a fuller picture when we assess national action plans not only of the situation in the Member States but also of the action and initiatives taken to deal with this issue. May I remind you that, at the Stockholm Council this year, the Commission undertook to develop indicators so as to ensure that there would be no difference between men and women due to unequal treatment.
Similarly, the fifth programme for women contains action which calls for proposals, initiatives, innovative ideas and transnational collaboration in order to bring about a better understanding of this phenomenon, together with proposals addressed to governments and companies, so that we can achieve faster, more substantial results than we did during the previous decade. On the basis of the results and initiatives which I have mentioned, the Commission, with Parliament's help of course, will assess whether the directive on equal pay for men and women needs to be updated again.
The crucial factor for change is for the wage gap to be made apparent, not only at national level but also at every place of work and within every branch of industry, that is to say at that level at which the wage negotiations take place. It is at that level that the analyses of women' s and men' s wages are required as a basis for doing something about wage discrimination.
In Sweden and Finland, we already have legislation requiring all employers to prepare annual equality plans, including plans for securing equal pay for work of equal value. Yesterday evening, the Committee on Women' s Rights and Equal Opportunities voted through a proposal to implement this throughout the European Union. I would ask the Commissioner whether she is prepared to give her support to this proposal.
The policy applied in Sweden on the question of equal pay is, I think, both pioneering and effective, because it is the only country which has managed to minimise the wage differential. I think that it is an ideal model and I totally agree that it would be an excellent idea if it were implemented by the other Member States, which is why I think that, initially, it could be used as a best practice between governments, to be adopted initially on a voluntary basis as a pilot project. This European dimension of the Swedish model could then be used as the basis for binding resolutions.
Thank you very much, Mrs Diamantopoulou, for your cooperation with Parliament this afternoon.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 93 and 96 to 112 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
EEC-Denmark/Greenland Fisheries Agreement
The next item is the report (A5-0129/2001) by Mrs Langenhagen, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (COM(2000) 865 - C5-0028/2001 - 2000/0348(CNS)).
The Commissioner is not present, but I am assured that he is on his way. In the interest of time we should start this debate.
Mr President, at the moment Mr Fischler is in the Committee on Fisheries, which was scheduled to finish working at 9 p.m. However, it was very important that he spoke to us there about the planned reform. In this respect I appreciate why he is not yet here at the moment, and in any case he knows us all quite well already.
This is indeed a tricky business: Greenland lies only a few kilometres off the coast of Canada, while it is more than four hours' flight from Copenhagen but is nevertheless a part of Denmark. Denmark, meanwhile, is a Member of the European Union, while Greenland withdrew from the EU more than 15 years ago following a referendum.
Have no fear, I do not intend to give an impassioned speech in favour of Greenland returning to the EU, although I am sure that would be an interesting debate. I simply want to clarify how difficult the situation before us actually is. Since Greenland withdrew from the EU in 1985 it has had Fisheries Agreements with the Community. These were necessary in order to regulate fishing in Greenlandic waters and set catch quotas for European fishing boats.
The Third Protocol to the Fisheries Agreement expired on 31 December 2000 and was replaced by a new one that came into force on 1 January 2001. Yes, a Fourth Protocol has now been in operation since January 2001. If one looks at today's date then one can see that we in Parliament are trailing behind by some months. However - and this should be emphasised again in the context of the present debate - the reason for this delay does not lie with Parliament! The signing of the Protocol went ahead in September 2000. However, the Commission did not submit the Protocol for Parliament' s approval until the end of December 2000, in other words shortly before it was officially due to come into force.
If we want to take our role seriously, and be taken seriously, as the body responsible for budgetary matters, then this way of handling procedures on the part of the Commission is unacceptable. In the interests of ensuring good relations between the Commission and the EP there is an agreement to allow Parliament a period of six months between submission and entering into force to afford it time to make comments. And Greenland too, incidentally, which had to wait for four months in vain for payments, was not best pleased - to put it mildly - with the behaviour of the Commission. The advance payment that the Commission then initiated off its own bat in mid-April did little to change that.
In the case of future Agreements the Commission should pay more attention to the deadlines and arrangements in order to avoid irritations of this sort, which give rise to ill feeling between institutions and damage the international standing of the EU.
Why do we need a Protocol of this sort at all, when after all it costs the EU EUR 42.8 million per year? On the one hand, of course, it directly benefits EU fishermen who lay their nets in Greenland's waters. These fishing possibilities are irreplaceable. On the other hand, the Agreement with Greenland is of tremendous importance as regards the Fisheries Agreements with other nations such as Norway or Iceland, as it is through the exchange of fishing quotas that the Agreements with Norway or Iceland are possible in the first place.
In the Fourth Protocol the fishing quotas have at last been reduced to a realistic level. Conservation of stocks and sustainable management were the deciding factors in setting the quotas. And this is a good thing, as we do not want to fish to the point where there is nothing left to catch. We want to leave our children and grandchildren the chance of making a living from fishing.
One question, if not the most important question, in the case of Greenland will be: will cod recover? Despite some signals to this effect, there are still no positive, conclusive findings from fishermen or the scientific community. This is of course bound up with the problem of what we so appositely call 'paper fish' . What use is it to our fishermen, after all, if on paper they are allowed to catch so many tonnes of fish but the fish is simply not there? We need more realism here. This includes the possibility of fishing other species, as is expressly provided under the new Protocol, and also annual review and confirmation of quotas and support for joint venture projects, which has so far been lacking.
We need a realistic fisheries policy with Greenland. I therefore advocate undertaking a cost-benefit analysis before the renewal of the Protocol and a review at mid-term with the active involvement of Parliament.
In doing this, one issue will be how to separate financial compensation for purely fishing possibilities from the total contribution, which also covers development projects. As you see, there is still a great deal to be done. I hope that the proposals for amendments we have put before you will pass through Parliament successfully. If relative stability is to be brought about, however, I would ask you to reject this motion. We are, however, in the process of elaborating a compromise to show how unanimous we are in our efforts with regard to the subject of fisheries.
I welcome the Commissioner. We understand the difficulties that you have had this evening but we felt it appropriate - and the rapporteur agreed - that we should proceed, as we know you understand the situation.
Mr President, I am not going to talk at length on the great number of irregularities in this Protocol. We simply have to look at the text and compare it with the Council' s mandate to see how arbitrary the Commission has been. Furthermore, if we compare the Protocol with any other agreement with the South, it is frightening to think how sure some high-level officials in the Directorate-General for Fisheries must be of their position of impunity. That is the heart of the matter. Not the fact that there are EUR 300 million to solve the crisis facing the fleets affected by the failure with Morocco and that there is more than double to pay for fishing opportunities in Greenland which are not even worth what has been spent on their negotiation, not to mention the cost in terms of the loss of prestige and credibility of the Commission. Nor is the most important element the fact that, unlike the agreements with the South, there was no clause allowing new Member States access, nor the fact that only shipowners within the agreements with the South have to contribute to the funding of the external fisheries policy, nor the fact that it is impossible to control the spending of this considerable amount of tax-payers' money.
The important thing, Commissioner, is that this Protocol demonstrates in a few pages the extent to which the CFP can be arbitrary and unfair. Furthermore, the Director-General for Fisheries' attempts at an explanation before our committee could be called laughable if the gravity of the situation did not make them insulting. He thinks it is completely normal to have double standards in terms of the benefits of agreements for the North or for the South. And he added unashamedly that Council ended by approving this Protocol. Of course we are also going to approve it, because we are very aware of the difficulties of ending up without a fisheries agreement.
Neither do we have great hopes for an improvement in the mid-term review, since the Protocol makes it clear that, if one party does not wish to deal with an issue, that issue will be left out of the review. If this is not the case, if we have interpreted it wrongly, we would ask you, Commissioner, to make a gesture to calm the worst fears of the fishing industry and to put an end to the feeling that our CFP always benefits some people at the expense of others.
It only remains for me to thank Mrs Langenhagen for her work in the Committee on Fisheries.
Mr President, I would also like to congratulate the rapporteur, Mrs Langenhagen, on the quality of her work and on the speed and care with which she has produced her report, thereby responding to the urgency which the Commission and the Council had demanded of us.
However, I would like to say that this debate concerns a fishing agreement which is atypical for many reasons. Firstly, because it is the only Community fishing agreement which is not international, since the Community negotiates it and signs it with a Member State, as well as with the local authorities of Greenland. This international agreement is in no way 'international' and it is barely a 'fishing' agreement, since it does not distinguish - despite the claims of Parliament and the Council - between the specific amount intended for development cooperation and the amount corresponding to fishing possibilities.
This is fundamentally a development cooperation agreement dressed up as a fishing agreement. EUR 14 million is intended for development cooperation but it is also the case that the very limited use of the fishing opportunities means that most of the remaining 28 million also goes into the coffers of Greenland' s treasury, with no compensation for the Community' s fishing sector.
Another idiosyncrasy of this agreement is that it is the only one in which shipowners do not have to pay a single tariff for carrying out their activities. It is regrettable that there has been hardly any development of the possibility of creating mixed companies and that exploratory campaigns have not been developed at all. Commissioner, the sector affected casts doubt upon the figures supplied the Commission on the true use of fishing possibilities.
According to some reports, only 12% of the fishing possibilities were utilised within the last agreement, and the agreement negotiated by the Commission, which it is proposing to this House today, prevents these possibilities, paid for the Community tax-payers, being used by other Community fleets with an interest in fishing in these waters. The whole thing is a wasteful mess.
Iberian fleets - Spanish and Portuguese - which before joining the Community fished in these waters, are still being excluded, 15 years later, from the scope of this agreement, owing to an abusive interpretation of the principle of relative stability.
Given the high financial figures involved, second only to Mauritania, the Community must make a real assessment and not a fictitious one. Furthermore, Parliament should have been consulted during the negotiation.
The Socialist Group will vote in favour of the amendments of the Committee on Fisheries and also the amendment tabled by Mrs Figueiredo.
Mr President, to start with, I would like to thank Mrs Langenhagen who, with this report, has once again produced a good and thorough piece of work. The Greenland Agreement is important for the Union, especially because it gives the Community the opportunity to enter into other very important fisheries agreements, for example with Norway and Iceland. There are four countries that benefit from the Greenland Agreement, but there are even more Member States that benefit from the agreements with Norway and Iceland. In short, the third country agreements that the Union has with countries in the north, west and south bring many advantages. With reference to respect for the principle of relative stability, we are therefore opposed to Mrs Figueiredo' s Amendment No 9. In this area, I would also support the ideas discussed by Mrs Langenhagen during her submission.
I am pleased that the fishing possibilities, to which access is being purchased, are more realistic than in the previous agreement. I share Mrs Langenhagen' s desire to apply the principle of 'money for fish' , i.e. separation of the financial consideration for the fishing possibilities, on the one hand, and the resources for development needs, on the other. I would like to call upon the Commission to seek a solution model which Greenland' s local Government can accept and which distinguishes between the value of fishing rights and more development-oriented financing, which is actually taken into account in the budget items, as is reflected in their headings. On behalf of the Liberal Group, I have put forward an amendment to the effect that those fishermen who benefit from the agreement must also be involved in financing the agreement. This is a proposal that we always make because we feel that the users must contribute to the financing to a greater extent. We believe that this principle should apply to all the EU' s fisheries agreements.
Mr President, for the Greens this agreement is rather different to others. As we have said here many times, our position is not against fisheries agreements in principle but more against the way in which they are negotiated and the terms arrived at. All too often there is very poor - if any - scientific understanding of the status of the stocks. There is also poor control and enforcement of EU fishing activities. Negotiations do not take place in a regional context. That is why we have generally voted against them.
The Greenland agreement is different. It falls in the geographical zone of three international fisheries organisations: the International Council for the Exploration of the Sea, the North West Atlantic Fisheries Organisation, and the North East Atlantic Fisheries Commission. These are among the most scientific regional bodies that exist. There is therefore scientific information on the status of the stocks being fished and we note with approval that the overall quantities to be fished have been reduced dramatically and are more in line with responsible fishing opportunities. Both NAFO and NEAFC also have among the best and most comprehensive programmes for control and surveillance. For that reason, this time we will support the agreement. We will also support the amendment by the Liberals on the Commission recovering the costs of the agreement from the ship-owners who benefit from it. This is an extremely important principle, which should be followed.
The old Fisheries Protocol between the European Union and Greenland mainly benefited Germany, which received around 80% of the quota despite the fact that it used, on average, around 12%. The new protocol guarantees fewer fishing possibilities, arguing that this is a more accurate picture of the real catch. Nevertheless, we still need to resolve the fundamental issue of guaranteeing fishing possibilities for fleets from other Member States, which are able to make use of the predicted catch possibilities. Until such fishing possibilities are guaranteed, we cannot achieve greater balance in the cost of the protocol, which would be of economic and social benefit to these countries. We would also be disregarding the conclusions of the Council of Fisheries Ministers of October 1997, on the fisheries agreements and the underutilisation of quotas. Hence our proposal for an amendment, which seeks to ensure that all Member States can make use of the fishing possibilities that are available. The current situation is especially unfair to fleets such as Portugal' s, which has fished in those waters since the 1930s, although Portugal did not sign up to the protocol when it joined the European Union in 1986. The existence of a small quota for Portugal could reduce its fishing deficit by 12 000 tonnes, which would help to keep afloat the rest of its deep-sea fleet. I should point out that of the 52 factory ships that existed in 1990, only 14 are still operational.
Mr President, the fisheries agreement with Greenland remains controversial, and this is because the fishing possibilities granted to the European Union are not fully used and the other Member States are not allowed to use them.
In this way, the European Union is paying a very high price. We must remember that this is the most expensive agreement, together with the Mauritania agreement, since the Moroccan agreement disappeared, simply as a result of what is known as 'paper fishing' .
The fact that Member States other than the ones that traditionally benefit cannot use the fishing possibilities makes this agreement controversial. If we add the fact that, in the agreements with the South, shipowners have to contribute increasing amounts of tariffs for the funding of these agreements, while in Greenland they are exempt from these payments, we have another good reason to describe this as a discriminatory agreement.
As chairman of the Committee on Fisheries, I would like to point out that the partial payment brought forward by the European Commission, before Parliament has expressed its view, has been strongly criticised in our committee because, while legally possible, it is nonetheless politically unacceptable.
I hope that the mid-term review of this agreement - and of the common fisheries policy itself - will consider and overcome these difficulties, which have nothing to do - I stress - with Greenland, which is offering us its waters. The agreement must serve to genuinely promote fishing cooperation, opening up new avenues to new Member States in order to jointly develop the fishing potential of Greenland to our mutual benefit, that is to say, the benefit of those States and of the European Union, of those who are fishing now and of those other Member States who are not doing so.
At this difficult time for the agreements with the South, after the failure of the negotiations with Morocco, I would like to take this opportunity, Commissioner, once again to remind you, for the second time in this debate, of the political priority and urgency of European solidarity, which should take the form of a generous, practical economic plan for the people affected by this agreement, as was approved at the Nice Summit.
Commissioner, this is now the second major fisheries agreement between the European Union and a third party. The first issue that must be raised about this agreement, which is of such huge scope, is that there appears to be an unacceptable degree of confusion between what is a fisheries agreement and what is development aid for a region which, although part of a Member State of the European Union, has decided not to be a part of the Union. We have nothing against such development aid and in fact I feel it may be totally justified, but I fail to understand why this development agreement should be disguised as a fisheries agreement. This is a fisheries agreement which reflects and lays claim to the principle of relative stability based on historical catches, but one in which the historical facts are ignored! Portugal will soon be celebrating 500 years of fishing in Newfoundland. Fishing in Greenland is actually a little more recent, and does not date back 500 years. It would, therefore, be difficult to say that any fishing tradition is older than that of Portugal in the seas of Greenland. To say that Portugal has no place in this fisheries agreement is something that we could never accept and which is completely out of touch with the reality of the situation. We can therefore not accept this interpretation of the principle of relative stability.
Ladies and gentlemen, those of us who believe in the European Union and in the existence of a common European maritime and terrestrial territory can neither accept nor approve the type of discrimination and favouritism that appear in this Fisheries agreement with Greenland. We cannot understand why the fleets of Germany, France, the United Kingdom and Denmark should be given favourable treatment, particularly since they cannot even reach the level of catches allowed under the previous protocol and since they have not taken advantage of the opportunity to create joint, mutually beneficial companies. We cannot accept the discrimination against the fleets of other Member States such as the Spanish and Portuguese fleets - and within the Spanish fleet, the Galician fleet - that want to fish in Greenland' s waters and which are in a position to make business agreements with local agents, as allowed under the agreement. What we want, and it should not be necessary to have to say this once again, is sustainable development and the preservation of fish stocks. Lastly, we also want the European Union to maintain a real presence in Community waters as it does in the markets.
Commissioner, as the rapporteur emphasises, our experience of the previous fisheries agreement with Greenland was extremely disappointing, with much lower percentages of catches than the quotas that were initially established. Despite that fact that it did not fish, the European Union nevertheless made payments, on time, of an average of EUR 38 million per year during the period covered by the previous agreement. The most shocking aspect of this third agreement is that fishing possibilities for the period in question are being reduced, whereas the European Union' s financial compensation, which stands at around EUR 43 million per year, is being increased. In other words, we are paying more for fishing considerably less. What has brought about this decision by the European Union to sign a fisheries agreement despite the negative experience of the previous agreement? Our rapporteur highlights two main reasons: the first is the importance of this agreement for the conclusion of other agreements in the region, specifically with Norway and Iceland, and the second reason is that it is crucial for the fleets of countries that fish there.
For these reasons and despite all the inconsistencies, the rapporteur proposes that we adopt the report. I understand these reasons and shall, therefore, not oppose the rapporteur' s proposal, although I have adopted various amendments tabled by other Members of the House. We must nevertheless bear in mind that, according to the two main arguments invoked by the rapporteur to persuade us to support this agreement, this one was to be followed by other fisheries agreements, which did not happen, as we know, with the agreement with Morocco. The agreement with Morocco was not signed despite the fact that this was essential to the fleets of two Member States that fished there and the fact that it was a fundamental sign that we needed to give in order to conclude other fisheries agreements in the region, with Mauritania and with other countries to the south of Mauritania, for example. There can be no doubt that this is an incomprehensible two-tier policy with two sets of standards, and I hope that the relevant Member State governments - Portugal and Spain - take due account of what has happened and what is happening with this agreement with Greenland, in order to make a similar procedure hold sway in the Council.
Mr President, I should like to thank Mrs Langenhagen for her work on this. Indeed she went beyond the call of duty and applied herself very sincerely to consideration of the Greenland problems and the European problems. Having said that, this agreement should be based on economic criteria. We should evaluate what we are buying, consider the cost of catching it and consider whether the game is worth the candle. We should not get involved in the business of giving aid and buying fish at the same time. It is not the business of our Commissioner for Fisheries to deal with aid to Greenland. In the first place, Greenland was once a Member of this Union. It chose to leave. We do not owe it any economic aid. If it is poor and hungry, let our people in the Commission who consider such problems deal with that. We are dealing with fish. This should be a commercial activity. We should buy the fish and ensure we are getting good value.
We have to consider also that we are dealing with countries that are normally weaker than we are. We must ensure that we do not exploit those countries and do not allow our fleets to damage or exploit their fishing stocks. I do not accept that we should charge the ships that specifically go there. When we buy these fish they belong to the European Union and should be shared out amongst the fishermen on the same basis as all the other fish that the Union controls, in order to create a balance. It does not necessarily not make sense for Portuguese fishermen not to go to Greenland. In relation to historic rights, 500 years ago Basque fishermen went to Newfoundland. Fishermen from Bristol went there as well and also fished around Iceland. Today they would not do that because the navies of these countries will not allow them to do so. Historic rights are not necessarily right. Generally speaking, we should apply common sense to today's problems.
Mr President, ladies and gentlemen, I would first of all like to thank you warmly, Mrs Langenhagen, for your excellent report on the conclusion of the Fourth Protocol to the Fisheries Agreement between the Community and Greenland. I am also pleased that you, as rapporteur, recommend approval of the proposal.
Among other things, the Fourth Protocol, which was initialled on 13 September 2000 in Copenhagen, creates a basis for re-assessing the relationship between the Community and Greenland. The most important measure for this re-assessment is described in Article 14 of the Protocol. An interdepartmental working group of the Commission will review measures that are intended to bring more transparency and accountability into relations with Greenland. This review will take place by 30 June 2003 at the latest.
The objective of this mid-term review is to create a new framework for future cooperation between the Community and Greenland. Parliament will of course be involved in drafting such an agreement in accordance with the provisions in force.
What are the most important aspects of the Fourth Protocol? First of all let us consider catch quotas. These have been reduced by comparison to the Third Protocol in order to set catch possibilities that are also actually available. This applies especially to cod, which has been reduced from 31 000 tonnes to 2 000 tonnes; redfish has been reduced from 52 000 to 31 000 tonnes and roundnose grenadier has been reduced from 8 000 to 3 350 tonnes. A new article has been included with the aim of intensifying cooperation within the framework of regional fisheries organisations, especially with regard to implementation of monitoring and control regulations and in the field of research. Financial compensation has been set at EUR 42.8 million, taking into account the desire of both parties for close and stable relations and with due consideration for the development requirements of Greenland and for inflation.
I would like to emphasise that the Commission supports the rationale behind most of the proposed amendments, and will cooperate constructively with Parliament on these issues.
For formal reasons the Commission must nevertheless distance itself from the amendments in their present form. Concerning Amendments Nos 1 and 2, the Commission supports Parliament' s wish to be informed appropriately, in advance, about budgetary issues or other issues connected with the implementation of the Protocol. However, the Commission already makes relevant data available in accordance with the Interinstitutional Agreement. For this reason the Commission considers the proposal to be unnecessary.
As regards Amendment No 3, the opinion of the Commission here too is that the amendment is largely covered by Interinstitutional Agreements, especially the Framework Agreement of 5 July 2000. The cost-benefit analysis referred to is part of the information provided to Parliament prior to the renewal of a Protocol. The Commission does not feel that annual cost-benefit analysis would be very useful. The Commission therefore cannot accept this proposal either. The Commission rejects Amendment No 4 on principle because it contradicts current practice with regard to Protocols to Fisheries Agreements and affects the Commission's powers of negotiation. As the Protocol is an annex to the framework agreement, no new mandate is required to renew it. It goes without saying, of course, that the Commission, as chief negotiator, has responsibility for ensuring that the guidelines laid down by the Council for the negotiations are adhered to.
In the case of the Fourth Protocol with Greenland the Commission proposed guidelines for the negotiations - which were approved by the Council - because it wanted to introduce several far-reaching changes compared to the previous Protocol, especially the provision relating to a mid-term review. As far as the latter is concerned, too, the Commission will make an effort to inform Parliament, and especially the Committee on Fisheries, in the appropriate manner. Amendments Nos 5, 6 and 7 are not acceptable because they interfere with the authority of the Commission.
The Commission agrees with the content of Amendment No 8, although it would forestall the mid-term review, and that does not seem sensible. The Commission cannot agree with Amendments Nos 9 and 10 because they do not correspond to some of the principles of the Common Fisheries Policy. Amendment No 9 fails to take into account the principle of relative stability, which assures certain Member States that they will have certain catch quotas in Greenlandic waters too. I would like to add here that the Commission constantly encourages Member States to utilise their fishing rights to the greatest extent possible and also always makes a point of reminding Member States of the possibilities of quota exchange.
Amendment No 10 would result in 100% of the costs of the agreement being taken on by the fishermen, and this has never before been the case with any previous agreement. Such a proposal also raises considerable legal and practical problems and I think that it is unacceptable for this reason.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Extension of duty-free access to least-developed country products
The next item is the report (A5-0128/2001) by Mr Miranda, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation amending Council Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 so as to extend duty-free access without any quantitative restrictions to products originating in the least-developed countries (COM(2000) 561 - C5-0136/2001 - 2000/0239(COS)).
Commissioner, I wish to begin by expressing my satisfaction at the inclusion of this report in today' s sitting, at the very time that in the buildings of the European Parliament in Brussels, the Third United Nations Conference on the Least Developed Countries is taking place. This is a good opportunity to discuss this measure, which is designed specifically for these countries, but also to reflect, once again, on the problems affecting them and how these can be overcome, even though we have already considered and adopted a general proposal on this issue.
Nevertheless, I must say straightaway that I profoundly deplore the Council' s decision not to involve the European Parliament in defining and considering this measure. I also deplore the fact that no representative of the Council is here with us today. I think that this is unacceptable behaviour and we hope that it does not set a precedent. Incidentally, since this is a measure designed to cover 49 countries, the vast majority of which are ACP countries, it would be desirable, when defining the measure, to sound out the views of these partners of ours. We should do this even if, or perhaps because the countries for which these measures are mainly intended, measures to exempt them from paying customs duties on products from the least-developed countries, are basically those who are not members of the ACP group.
With regard to the measure itself and in general terms, we feel it is a positive step, although its scope is limited. I say limited because, as we all know, exports from these countries represent no more than 0.4% of world trade and 1% of the European Union' s imports. It is also limited because more than 99% of Community trade with these countries already benefits from complete exemption from customs duties. The measure is a positive step, which we would like to be seen as merely the first step in a deeper and more global approach, which we think is crucial, feasible and designed to respond to the countless problems facing the poorest countries in the world. I am not talking only in terms of trade. As a matter of fact, I think that it would be a huge mistake to be so presumptuous as to think that these countries' problems will all be resolved through measures that are primarily geared towards what is known, sometimes rather simplistically, as "integration into the process of globalisation" . We must take account of the fact that, rather than solving these countries' problems, this process of liberalisation has ultimately become a genuine problem for them, given that their economies are so weak and that the gap separating them from the industrialised countries is so wide. At the same time, we must not forget that just as important, if not more important than access to the market for these countries is their ability to feed communities that often have no access to the most basic means of subsistence, and this should make our main concern their self-sufficiency, food security and also the survival of their family-based farming structure.
Furthermore, still in the field of trade, there are various other aspects we must consider in addition to facilitating the export of the products laid down in this measure. I am talking about the prices of products normally exported by these countries, which are being gradually but constantly knocked down. This also applies to the non-diversification of production and, consequently, to the concentration of exports around a limited range of products, moreover not specialised products, not to mention, for example, the sensitive issue of rules of origin. Basically, although we should give the final version of the agreement as adopted by the Council the broad approval it deserves, for the reasons I have mentioned, it still raises some particular concerns. The first of these specifically concerns the transitional periods that have at last been adopted for sugar, rice and bananas, although we are fully aware of the problems that the issue raises and I do not, therefore, think that this matter should be a source of further controversy. Secondly, I feel that we need to ensure that there is proper supervision of the agreement' s implementation in order to guarantee that the LDCs and their communities really are its final and definitive beneficiaries. We must also ensure that the agreement is not implemented in a way that puts the ACP countries at a disadvantage. In my opinion, an appropriate and broad allocation of quotas for the types of exports covered could improve the effectiveness and discipline of the agreement' s implementation. I shall finish by saying that, in any event, it appears essential to monitor the real impact of implementing this agreement.
, draftsman of the opinion of the Committee on Agriculture and Rural Development. (DE) Mr President, ladies and gentlemen, Commissioner Lamy, thank you, Mr Miranda, for your excellent report. I too am pleased, despite the criticism I have concerning this initiative of the Commission. I feel that granting the least developed countries greater access to our markets is a first step in the right direction. Of course we in the Committee on Agriculture and Rural Development would also have liked to be involved in the decision-making process from the outset, instead of having to decide on an objective that ultimately has already been decided. We hope that such matters will be settled differently in future.
In principle, the Committee on Agriculture too welcomes this initiative, although of course it has formulated a whole range of reservations. There is perhaps a legitimate fear that, via triangular operations, more goods - such as sugar for example - could enter the European Union than these countries produce. This can be prevented, however, by giving individual countries a quota for the amount of sugar they can supply. This would be easy to keep track of, and also feasible using present-day methods.
A fear repeatedly expressed was that goods would now enter the country that do not comply with our health and hygiene regulations. To this I can only say that we already have very clear European Union regulations regarding what food products may be imported into the EU at all. In my opinion - and this brings me to a more personal part - accepting this report was the right thing to do - for the Committee on Agriculture too. But in many respects the attitude adopted by the Committee on Agriculture is too protectionist for my liking.
One need only look at what a tiny share of European Union trade these countries account for. These countries are dependent on a few products that they can export. It is right for the report to talk about 'everything but arms' . That is precisely what we supply to these countries and what we are least likely to import from these countries, as they do not produce arms of the quality we require.
I also believe that we have no need to fear being flooded with goods. I would have wished the Council to adopt the Commission's proposal to stick with the original three-year transitional period. I also feel it is important, however, that we support these countries in producing for their regional markets. In this regard I think it is slightly cynical of the Committee on Agriculture to include the motion that we have to keep an eye on these developing countries to ensure that they are not turning excessively to producing crops for export. Up until now virtually no one has really bothered about this.
In the Committee on Agriculture I also saw motions to delete altogether the sentence stating that we welcome this initiative. I think this is regrettable, especially when one considers that the European Union represents a community based on solidarity that operates with large transfers of funds. Why then should we not give the poorest people in this world a certain transfer too? As I said before, I would have liked the Committee on Agriculture to take a much less protectionist stance. But there I shall leave it for the moment.
Mr President, Commissioner, I too should like to highlight the appropriate timing of this debate in the context of the Third United Nations Conference on Least Developed Countries, which is now being held in Brussels. And precisely for that reason I believe it is worth putting the debate in context by reminding ourselves that the world of the 49 least developed countries at which the measure we are concerned with is aimed is a world where life expectancy barely exceeds 50 years, where 10% of infants die before their first birthday, where 50% of children under five suffer from malnutrition, and where the average per capita GDP is little more than EUR 282 per year. These are figures that still shock us even though are they well known.
They shock us, first of all, because these figures are not just abstract statistics but speak for those who cannot speak for themselves, and because we know that every figure reflects real conditions which affect people who are also real. People who have the same rights and the same dignity as we have, who see poverty and underdevelopment looming over them for the simple reason that they were born where they were born. Secondly, these figures shock us because, despite the aid and development policies that the European Union and the Member States carry out to fight poverty and underdevelopment throughout the world, not only are the figures not coming down but the abyss separating the rich countries from the poor countries is growing ever deeper.
Now, changing the reality reflected by these figures means we must not just sit back in resignation but must enter the field of action and practical measures. Thus on behalf of my Group I should like to congratulate you, Commissioner, on the 'Everything but arms' initiative. This initiative is a good step in the right direction, although to optimise the results that may come of it additional measures should be taken in additional fields. That is precisely why I regret the fact that the Council, under pressure from certain Member States which I prefer not to name, has introduced longer transitional periods, as has already been reported, which may lessen and in any case delay the impact of this initiative on these countries' economies.
I also regret the points in the draft resolution of the report we are discussing which were highlighted by the representative of the Committee on Agriculture and Rural Development, Mr Kreissl-Dörfler, which show a desire either to protect the interests of the Member States or to safeguard the advantages of the ACP countries. Both these interests and these advantages may be legitimate. But in no case, in the Christian Democrat view, should they prevail over the duty of the European Union to foster lasting economic and social development in developing countries, particularly the least developed countries, as the Treaty stipulates.
Mr President, we think Commissioner Lamy' s 'Everything but arms' initiative, which should allow the least developed countries to place their products on European Union markets with no quantitative or tariff restrictions, is a positive measure. In this overall evaluation we agree both with Joaquim Miranda and his report, which was approved by our Committee on Development and Cooperation, and with the concerns and criticisms that the rapporteur expresses with regard to the proposed amendments to the Regulation that we are discussing here.
We also feel it is unnecessary, mean and even pathetic that for products like sugar, rice and bananas the proposed opening-up will not be fully effective until 2009. The reasons that have led to this cautious measure do not seem justified to us. Other machinery could have been set up to protect Community production of these foodstuffs without diminishing the value of the initiative we are debating through this move.
We believe that the proposal made by Mr Miranda that this whole question should be discussed with our partners, the African, Caribbean and Pacific (ACP) countries, within the context of the Cotonou Agreement, is also pertinent.
This 'Everything but arms' programme is essentially a political gesture, the essential value of which lies in the European Union' s show of solidarity towards those who are most in need within the developing world. As a gesture, it is of interest and important, but there is no reason to exaggerate its consequences - which some have defined as a threat to certain sectors in the European Union - or to exaggerate its positive effects, which are certainly very limited, on the economies of the actual countries affected.
Even though this is all it may be, what should be stressed is that it is a little step in the right direction. Perhaps the most debatable point is the discrimination it makes among developing countries between least developed and slightly more developed ones; this is an arbitrary division and therefore one that introduces injustice, something that in the medium term we should overcome.
Lastly, I shall mention a detail that we believe is indispensable and which is already hinted at in the regulation to which this initiative refers. It is the need to establish strict controls to prevent fraud, whereby the produce of other countries, even highly-developed ones, might reach Europe via countries that are beneficiaries of these measures in order to benefit from the new conditions established here. This really could become dangerous, and it would also be cheating the generous intentions behind the measure, which if defrauded would turn against the interests of those whom we are trying to help today.
Mr President, the Commission put forward a good proposal - at least from a strategic point of view - and, at any event, it is a step in the right direction. However, having been through the Council' s mangle, it undeniably looks less impressive. Industry has lobbied well, in the sense that it has succeeded in convincing certain Member States that the EU system will collapse if developing countries are given the opportunity to export just a little bit more sugar and rice than they do at present. I will not even go into the subject of bananas. Despite the fact that the EU countries like to use fine words about being advocates of the free market, protectors of the developing countries and a region with responsibility in the world and with high social ideals, etc. etc., it is apparent that these kinds of words can generally only be used on special occasions. There is occasionally something of a gap between words and action and, if there is one thing that the developing countries need, then it is action.
As other speakers have mentioned, there is a kind of tragi-comic situation in the fact that the opportunities of the least developed and poorest nations are being discussed in Brussels right now whilst we are simultaneously having the same debate. It is to be feared that, in both places, the discussion will end once again with a lot of words and, in reality, very little action. But OK, it is a small step in the right direction, and so we can only wish the Commission luck with the new proposal and the new communication on sustainability which also, after all, mentions agriculture. We must therefore hope that the Commission has the necessary strength to settle matters with the agricultural organisations in the various countries. In any event, it is absolutely necessary for us to get to grips with the problems associated with the poorest countries, the number of which has, after all, grown from 25 to 49 over the past 30 years, with only one country disappearing from the list. The developing countries need free trade, debt rescheduling and aid, both technical and economic, and all three are needed urgently.
Mr President, while some of the motivations behind this initiative are obviously very good, the Greens/EFA Group has a number of questions about the initiative, both on the details and the general thrust.
On the detail, as has been said, about 99% of LDC exports already enter EU markets duty free. The problem is not so much about access as about supply-side constraints, about issues concerning infrastructure, education and training. Agriculture is the key area where LDCs do not currently have access, yet it is precisely the area in which we see delays in relation to sugar, rice and bananas.
Others have raised legitimate concerns about food security in poorer countries. Rather than using their land for ever-increasing exports of agricultural commodities to the north, there are important questions to be asked about feeding their own populations.
I want to raise the question of the general principle behind this initiative. When I was at the ACP meeting in Gabon earlier this year, Commissioner Nielson praised the initiative by saying that it was a great sign of progress that poor countries are now being thrust into competition with each other. To me that is not a sign of progress, but a sign of madness. If the poorer countries compete with each other on small numbers of commodities that can only bring down international prices, with the winners being those in the north, not those in the south.
Markets in the north are not, sadly, infinite. We are already seeing how the EBA risks undermining the Cotonou Agreement and how the preferential access that has already been guaranteed to ACP countries is now coming under threat. In some senses the EU is being accused of taking from the poor to help the poorest.
Finally, I am concerned that open markets and global integration are becoming a substitute for development policies. We need to think more imaginatively about supporting poorer countries in their own regional development strategies.
Commissioner, you described the 'Everything but Arms' initiative as a world first. If this initiative begins to have a real effect in the near future, bringing about a qualitative and effective improvement in the quality of the living conditions of the people concerned, then, yes, it will be a world first. Even so, if I may, I would firstly like to ask about the timing of this initiative, which is scheduled a few months prior to the re-launch of the WTO negotiations. It would be regrettable if this proposal were used primarily to attempt to bring round all the developing countries to the European position at the WTO.
I would, however, like to look at the content of this initiative. Europe imports six times the amount of agricultural products from LDCs than the United States, yet this only represents 1% of all the European Union' s exports. This shows the magnitude of the effort that rich countries must make in order to attempt to restore some balance within the world trade system, which more than works in their favour. Several aspects of this initiative give me cause for concern, however. First of all, the lack of consultation with either Parliament or the ACP countries, which are stressing, as they did at the Joint Assembly, that the preferential system for sugar, for example, as well as all the Community protocols, could be compromised. Also, the need to reclassify impact studies in order to improve understanding and take into account the legitimate concerns expressed with regard to the potential negative effects. Then, products destined for industrialised countries should benefit from access to minimum guaranteed prices and should be protected from fluctuations in exchange rates, whereas the economies of the LDCs are all too often dependent on the international environment and on the exports of one or two basic products. Lastly, diversifying production must be actively encouraged, all the more so because, as confirmed by experts at the United Nations, production capabilities were weakened in the last decade and some industries died out due to competition from imports.
The French High Council for International Cooperation stresses, for example, that the right of the LDCs to protect and to support their fragile industry, particularly in terms of their food safety, must be recognised. Now, in order to guarantee this sovereignty of food, to make considerable progress in meeting the people' s most pressing needs and to have access to technology, the LDCs are in dangerous and vital need of substantial external funding, and for this to be provided in a spirit of cooperation which will help develop their production capacity. If we can give them help by opening up our markets to their products, the liberalisation of trade cannot be seen as a development policy. How, indeed, can essential needs be met when the growing burden of debt continues to condemn every attempt made by these countries to invest in a future? In 1970, this debt was equal to 10% of the developing countries' GNP, and now it represents more than 40% of their GNP, whereas the total amount of public money given is less than that paid in interest on the debt. France had, in fact, made a commitment at the second Conference on LDCs to give 0.20% of its GNP, but in 1999, only 0.08% was actually given. I cannot stress enough the gravity of the situation behind these figures half of the population lives on less than EUR 2 per day, one in three does not have access to electricity, one child in three suffers from malnutrition. The time has come, therefore, to listen...
(President cut the speaker off)
Mr President, in the Commission report on the Union' s development policy, which was published last year, it was noted that the EU' s trade policy has more impact on the development of countries than the total sum of the entire aid policy. The Commission' s 'Everything but Arms' initiative is therefore commendable. However, for the least developed countries, market access is not sufficient. They lack the infrastructure to capitalise on market access. Furthermore, the transitional periods for rice, sugar and bananas are long, and after these, a safeguard measure can be used at will. Additionally, the EU' s product requirements are high.
In order to turn the initiative into a real success, it is important to help the least developed countries gain market access. Technical assistance is required if the requirements which European consumers prescribe in terms of their food are to be met. Only then can food safety be taken as a guiding principle. Otherwise, the European market will retain its protectionist character.
I emphatically support the rapporteur' s call for a study of the actual implications of the initiative. In the past, the indigenous people of the least developed countries rarely benefited from the opening up of markets. The evaluation of the Lomé agreements in the 90s made that abundantly clear.
Unfortunately, the Miranda report contains a few contradictions. The text of our resolution has the feel of a compromise. The European farmers, the ACP group, the consumers, they all seem to be gaining from it. Although I understand the positions of all parties in and outside the European Union, I still believe that we need to make a choice. Either we choose to improve the situation of 600 million people in the least developed countries, or we do not.
Finally, Mr President, I would urge the Commission also to involve the US and Japan in the 'Everything but Arms' initiative at the LDC Conference, which is currently being held in Brussels.
Mr President, as the Socialist shadow rapporteur on 'Everything but Arms' I welcome this agreement as a significant step in advancing fairer trade access to bring development to the world's poorest countries.
Commissioner Lamy has been accused of many things in bringing this forward: of a cynical attempt to buy votes in the WTO; of seducing developing countries into untrammelled free trade; of seeking to divide the solidarity of the ACP countries; of robbing the poor to pay the poorest. Each of these criticisms has some validity and we need to keep them at the front of our concerns as we take this issue forward. But Mr Lamy should be congratulated, after years of inaction, for helping us take a huge step towards bringing down agricultural protectionism which - according to the United Nations - robs developing countries of some USD 100 billion a year, more than twice the amount of international aid flows.
In his reply, let me ask the Commissioner to address some important questions. When Ingo Feustal of DG Trade told our Committee on Development and Cooperation on 6 March that Cotonou consultation procedures had been followed and joint impact assessments would be produced, the Commissioner should honestly accept tonight that Declaration XXIII of the Cotonou Agreement, requiring a joint-ministerial trade committee recommendation, was not observed and that no such assessments have yet been produced. Mr Lamy should commit the EU to providing the aid required by the LDCs to exploit the new opportunities and by other ACP countries to achieve transition. He should recognise that the EU is currently badly failing to fulfil its promise to the rum-producing countries.
Mr Lamy should guarantee that administrative arrangements will prevent hygiene rules being used as a disguised form of protectionism and, at the same time, apply rules of origin which prevent fraud but enable LDCs to add value to their raw materials.
Finally, Mr Lamy and I both come from sugar-producing regions. Like him I strongly resisted those who sought to scare our farmers and industry with wholly misleading claims about the consequences of the proposal. We all know they are dwarfed in reality by the impact of the sugar protocol within the common agricultural policy.
Mr President, now that the Berlin Wall has gone, the walls around Europe must also be razed to the ground. The overprotection of our markets is at the expense of the poor, and particularly the poorest, countries. That is why my group too applauds the 'Everything but Arms' initiative. However, free market access will not automatically lead to a higher level of exports from the least developed countries. For that to happen, supply, above all, will need to become better, more diverse and more competitive. Also, exports should not be at the expense of the local market. The current initiative will not be able to substantially improve the economic situation in the least developed countries.
Indeed, what does free access mean without the means or the expertise to raise industry to Western standards? What does this fine initiative mean if it does not apply to sugar, bananas and rice for the time being? Precisely those products which many countries can offer competitively. Europe must help the least developed countries to cope with globalisation. For that reason, all walls will need to be taken down.
So, the European Union is opening its borders to all products from the least developed countries, except arms, as if Mali or Bangladesh exported arms to Europe anyway. Everything but arms - but bananas, sugar and rice too, or, in other words, sensitive sectors for European countries but staple sectors for the LDCs. Furthermore, 40 of the 48 LDCs were already reaping the benefits of these preferences in the framework of the Lomé trade system. Therefore, their situation will not change in the slightest because of this measure. On the other hand, however, it is the non-LDCs that will feel the change, with the end of non-reciprocal trade preferences under the Cotonou Agreement and the creation of free trade areas by 2008. This measure will actually stimulate competition between the LDCs and non-LDCs, even within the same ACP group, which has not even been consulted. We are still taking the approach that only liberalisation and competition can lead to development. In return, as has already been mentioned, Mr Lamy is obviously expecting support from the LDCs at the negotiations in Qatar and, more broadly speaking, expecting them to join the WTO.
On the face of it, these proposals appear to be favourable, but they risk confining the LDCs to the role of exporters of raw materials, at the expense even of the food requirements of their own populations.
Mr President, first of all, I would like to thank the rapporteur, Mr Miranda, for the valuable support he has given to what was the Commission' s and is now the European Union' s initiative. Opening up our markets to the poorest countries, and this time, fully opening up our markets, has, overall, been well received, although it is undeniable and to be expected that this proposal should have given rise to some concern and some criticism, both in this House and in the Council.
I shall therefore try to give very brief answers on the various issues that have been raised, starting with the impact of this proposal, which, we are occasionally told, would pave the way for a massive influx of agricultural products from the LDCs onto the EU' s market; your report itself puts into perspective the concessions made in terms of volume.
It is true as you have said that these countries account for only 0.4% of total world trade and 1% of EU imports. These figures are unlikely to increase in a sudden and spectacular manner, especially when the export capabilities of these countries are taken into account. We are, however, committed to increasing these capabilities, particularly by imposing health standards, as Mr Kreissl-Dörfler mentioned, but also and more generally by improving infrastructures. We, and by 'we' I mean the Commission, Poul Nielson and myself, do not, therefore, see this as a substitute for aid, and here I am replying directly to the point made by Mrs Lucas.
With regard to the deadlines, it is true that the Commission has re-examined its original proposal in light of the discussions held on the impact of this proposal. It is correct to say that we changed the schedule to bring about a gradual opening of the market, but over time to open it completely, for bananas, sugar and rice. It was on this basis that the Council gave its final opinion. Some regret these concessions. I myself would probably have preferred not to give concessions, but our common law is that of qualified majority and we had to achieve a qualified majority.
As for respecting the Cotonou Agreements, I would like to reiterate that the ACP ministers welcomed this proposal last December, and that they stressed the need to respect this agreement, which is what we have done. The Commission consulted Mrs Boudjenah and Mr Rod as well as the ACP countries on its proposal, and is currently in consultation with the ACP countries on the provisions needed to maintain the competitiveness of these countries, in accordance with Declaration XXIII, which Mr Howitt quite rightly quoted.
With regard to the desire expressed by some of you to make more progress, the report clearly demonstrates that universal agreement has not been reached on either the timetable or the resources. We are taking a step in the right direction and we are endeavouring to make our actions match our words. Let us begin by implementing this proposal and let us encourage other trading partners, as Mr Belder proposed, to move in this direction as well.
The Commission shares the rapporteur' s point of view on consultation with Parliament. This was a decision that would have been submitted to the codecision procedure if the Commission and Parliament proposals at the Intergovernmental Conference on reform of Article 133 had been accepted by the Member States. We know now that this did not happen and that we are, therefore, bound by the rules of the Treaty, which, on the issue of Parliament' s involvement, unfortunately remains unchanged. We have, therefore, worked and, in accordance with the commitments I undertook when I entered office, I personally have worked directly with the various competent parliamentary committees, with the Committee on Development and Cooperation in January, with the Committee on Agriculture at the end of January and with the Committee on Industry, External Trade, Research and Energy in February, and I fully intend to continue doing so, unfortunately with the inadequate Treaty texts, which involves working on all the important paragraphs of our trade policy with the House.
Ladies and gentlemen, I believe that this report represents a valuable contribution to our efforts to avoid the LDCs becoming marginalised in a trading system that is becoming increasingly global. The discussion that we are holding today is, nonetheless, welcome, as Mrs Ferrer said, given the UN Conference currently taking place in Brussels. I believe that this report confirms the breadth of consensus between our two institutions on our main goals for managing the multilateral trade regime. As Mr Martínez Martínez said, this is a small step rather than a great leap forwards, but it is undeniably a politically important step, no more, no less. It is now up to us to work resolutely towards putting this into practice. Thank you for your attention.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Maritime safety
The next item is the joint debate on two recommendations for second reading:
(A5-0140/2001) by Mr Watts, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council Directive amending Council Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control) (5179/1/2001 - C5-0074/2001 - 2000/0065(COD));
(A5-0144/2001) by Mr Ortuondo Larrea, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Directive of the European Parliament and of the Council amending Council Directive 94/57/EC on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (5178/1/2001 - C5-0075/2001 - 2000/0066(COD)).
Mr President, I begin by paying tribute to the Council and the Commission for the efforts they have both made to reach an agreement on a text which I believe will significantly improve maritime safety. But the question that has yet to be satisfactorily answered is why did the Erika have to break up for the glaring deficiencies in maritime safety to become apparent? Indeed we only need to look at statistics produced by the Paris MOU organisation to see the appalling state of too many of the world's ships. These statistics were available long before the Erika and continue to show that standards are actually deteriorating. As rapporteur, I maintain my position that the Erika package will help to improve maritime safety but I am afraid will not prevent another Erika. I do not make that point lightly. It will only, as an amendment to an existing directive, be effective if the Member States concerned are willing to implement it effectively. If you look at the existing controls, several Member States simply fail to fulfil their legal responsibilities. I am very pleased that the Commissioner has taken swift and decisive action to try to ensure that this is no longer the case.
I welcome the joint determination on the part of the institutions to toughen these measures. In particular, I recommend that we support the proposals to focus our checks on the black-listed flag states and introduce a 'three strikes and you're out' rule whereby a ship detained for the third time within a specific period will be banned from Europe's ports.
I regret the lack of progress on the issue of the voyage data recorder, the 'black box' . We believe, as a Parliament - and we have said this many times in the past - that this is essential for both environmental and safety reasons. We are pleased that the Commission favours, in principle, a 'black box' being fitted to all ships. We are pleased that the Council has made a political commitment to this effect. But what we need is not a political commitment but a legally binding commitment to ensure that these are introduced to old ships and new within five years. The case for fitting VDRs has been made very often. Indeed the IMO itself has agreed in principle that they should be fitted. Vessels fitted with voyage data recorders have a better safety awareness and a better safety record. In other words, it is not just useful after the event but contributes - in my view - to a change of the safety culture for every ship to be fitted with a 'black box' voyage data recorder.
According to the UK Marine Accident Investigation Branch, the reluctance to accept the value of data recorders and take positive measures to fit them in merchant vessels is "a contributory factor to the poor safety record of some ships sailing today". A ship fitted with a 'black box' is a safer ship.
I know that the Commissioner and the Commission have worked hard to try to seek a compromise in this very difficult and complex area. I would welcome tonight a report back on progress with regard to reaching a satisfactory compromise on the particular issue of the 'black box' . The public simply will not understand why, after so many tragic events at sea - the Herald of Free Enterprise, the Scandinavian Star, the Estonia, the Erika and many others - we cannot just get on and fit 'black box' voyage data recorders.
Finally, I thank my Parliamentary colleagues for the assistance they have given me over the past few months in preparing this report. I say that to colleagues from all political parties, from all Member States. I also look to them for continued support through the codecision process. This, I believe, will be the first time in the field of maritime safety that we as an institution will be using the new powers granted to us by the Amsterdam Treaty. Let us use them so that we can look in the eye the families that have lost loved ones at sea and say to them that we will not compromise on safety.
Mr President, Commissioner, it is now a year and a half since the tragic accident of the Erika, which caused a real environmental disaster on the French coast near the Straits of Dover. During this time the European Parliament has been working on a proposal made to us by the Commission, called the Erika I package, containing two or three important reports. One of them has been approved; the second, by Mr Watts, has been commented on by him; and the third deals with classification societies, the organisations that specialise in carrying out vessel safety inspections. These are of particular importance to us because, if we do not manage to properly ensure that ships sailing under the flags of European Union Member States - or better still all ships - do so in suitably safe conditions, we are going to have to put up with a lot more accidents like that of the Erika.
Sadly, as I said at the beginning, it is a year and a half since that accident in December 1999 and we are still here debating the Commission proposal at its second reading. I think we will have to go on debating it in Parliament.
I do not believe that we in the European institutions are responding adequately to citizens' demands. I believe they want faster, more effective responses in areas that do not just affect people but, as in this case, also affect the environment, animals and plants.
On 30 November 2000, the European Parliament approved eighteen amendments to the Commission proposal at first reading, and in its amended proposal of 12 December 2000 the Commission only partially accepted Parliament' s amendments. On the basis of the political agreement reached in December 2000, the Council approved its common position on 28 February 2001, in which it accepted fourteen of the amendments proposed by Parliament.
When the matter was considered anew in the Parliamentary Committee on Regional Policy, Transport and Tourism, certain questions were again raised. I shall mention in particular, in increasing order of importance, first that recognised organisations should not be authorised or engaged if they or their staff have certain links with ship owners or operators. The Committee has also accepted that it should be general practice for recognised organisations to consult with each other periodically to maintain their quality standards and also that these classification societies should agree to provide the Commission with periodical reports and be willing to cooperate with Port State control administrations.
There was an amendment, which I myself withdrew at the Commission and Council' s demand, concerning the cases where a classification society did not have its headquarters or main office in the European Community. I believe this matter is also important, because we are going to monitor classification societies that are based in our countries but not those possibly recognised ones that have their headquarters outside our countries.
But the most important thing - and this is where the greatest disagreement lies - is the financial liability of classification societies when they are negligent in some way in their vessel inspection duties. In view of the Commission' s proposal that there should be a ceiling to this financial liability of classification societies, the European Parliament has attempted to find a compromise with the Council' s position by providing an option, so that instead of a fixed limit there can be a range within which each Member State can choose its own most fitting or most appropriate ceiling. The Council, however, rejects this position and does not want to talk about ceilings.
I think we need to go into this further in order to reach an agreement as quickly as possible.
Mr President, Madam Vice-President, ladies and gentlemen, I would like to thank both rapporteurs. After months of work, Mr Watts and Mr Larrea have succeeded in reaching consensus on both reports in the Committee on Regional Policy, Transport and Tourism. We had a united stance at the first reading and we will be united again for the second reading tomorrow.
For this reason, I do not want to say very much at all about the information they have presented on this matter, but will move straight on to procedure. I regret, however, that the Council again rejected our offer to carry out an informal conciliation procedure so that the Erika I package could be concluded with regard to these two directives in the next few days. Our offer was to seek a compromise prior to the official second reading in Parliament and then jointly conclude the dossier in the next few days with the confirmation of the Council. I think it is a pity that this cannot be achieved. There are two remarks I would like to make here: first I would like to mention that I had to negotiate hard with Mr Gayssot, the French Transport Minister, like my colleagues on the railway package, but at least he was available and we were able to speak. The Swedish Presidency was not there at all.
As the European Parliament, we should pass a resolution that unofficial three-way discussions should only be agreed to if the minister participates. After all, we do not send our conseillers to an informal conciliation procedure; we try to bring our own personal weight to bear.
The second practical point concerns what the Council offered us twice as a compromise, which in fact was an insult to our intelligence, since it was not a compromise at all. I only hope that the Council, and the Swedish Presidency, may yet think better of it. We are prepared to continue negotiating until the end of June, after this resolution and after the Council has passed a resolution on this matter, in order to reach an outcome quickly in a Conciliation Procedure.
I have an important request to make of you, Madam Vice-President: we as the European Parliament represent the concerns of the Commission in this matter, as the Commission too wants to introduce a voyage data recorder. However, as Parliament we are very much afraid, no, we are sure, that the Council is always putting the brakes on us and delaying this matter so that we cannot move on to Erika II. If the Commission is in favour of voyage data recorders, it should support us in the Watts report.
The same goes for the Ortuondo Larrea report. We are on the side of the Commission, which has proposed maximum limits. When we suggest as a compromise setting minimum and maximum amounts for the financial liability of classification societies, then this is a fair compromise. Mr President, I hope that the Commission not only has its eye on the Council, but that it will honour its promise, bearing in mind that the Commission and Parliament are natural allies.
Mr President, in German there is a saying that goes 'before the court and on the high sea one is in God's hands' . Before the court this is certainly likely to be the case, but on the high sea we can give God a helping hand, and I believe that the Commission did this when it originally put forward the Erika I package. We should perhaps recollect here that this package also included the port state control administrations, the classification societies, and proposals with regard to double-hulled vessels.
I too would like to thank Mr Ortuondo and Mr Watts very warmly for their work. Mr Ortuondo pointed out earlier that one and a half years have now passed and I believe that at some point the people too will say: how long does it actually take you in Europe to pass regulations when a disaster like the Erika takes place? It would be good if the Council would make a bit of an effort, as our colleague Mr Jarzembowski said earlier. The Commission and Parliament are ready. All we need for proper regulation is the Council.
I think it is obvious that - as Mr Watts said - the only issue left to discuss is that of the voyage data recorder. We must be able to find a solution here. I have no wish to conceal the fact that I personally am not one hundred percent convinced as regards the issue of ceilings for the liability of classification societies. However, I think that if we as a Parliament want to stay together, then we must be united in a conciliation procedure too. Sometimes, therefore, one must be able to set aside one's own reservations. But an abstention from voting is also a possible way of demonstrating unity in Parliament.
Commissioner, I have a small request: could you perhaps, independently of the two dossiers, give an appraisal of what was decided by the IMO at the end of April on the issue of double-hulled vessels, and tell us what the opinion of the Commission is on it? That would be good, because then we would have the whole package. We clearly ought to enter into the conciliation procedure with the Council. But maybe then it would not take so long. Because - and Mr Jarzembowski is quite right - it is high time that we concluded this and time that we were able to tell the public that we have taken political action. The public expects this, and so it must be done.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteurs for producing these successful reports and for their excellent work. The reports focus attention on the essential factors in increasing maritime safety.
There is still, however, much to be done to improve maritime safety. Besides imposing stricter rules, we have to ensure that the solutions implemented are realistic and, furthermore, viable.
The Council has incorporated in its general position a large number of the amendments adopted at Parliament' s first reading. Regarding classification societies, the problem is amending the article that deals with liability in such a way that maximum as well as minimum limits are defined in it. Many Member States do not, however, intend to accept that a maximum limit should be set.
With regard to the directive on Port State control, the problem is the black boxes, which we must hurry to fit in vessels. There must be a black box on all ships, but financial reality makes it necessary to seek solutions wherein present cargo vessels could be equipped with technically simplified black boxes.
In my opinion, the approval and scrutiny of classification societies must be tightened up. Expanded inspections must be made of high-risk vessels in particular. The criteria for allowing high-risk, blacklisted vessels access to a port must be made more stringent.
Our group thinks it important that a solution be found for the problems, that both proposals be adopted speedily, and that we make progress in matters of safety. I still nevertheless wish to draw attention to the fact that decisions made solely within the Union to increase maritime safety are not enough. For example, questions of liability must be dealt with on a global basis.
Mr President, first of all, I should like to thank the rapporteurs warmly for the huge amount of work they have done. Secondly, I should like to echo what Mr Jarzembowski said. I believe that there is a great deal of truth in it. It is all about the procedure at the moment. I am increasingly being driven to distraction with regard to the way in which we are time and time again pushed into codecisions. I would want things to move faster, and that should be possible. In fact, everyone - whether it be the IMO or the Commission - is convinced that such a voyage data recorder, for example, is useful. Ultimately, we have very difficult procedures behind us, involving Mr Gayssot, inter alia. In my opinion, we should be able to achieve results faster one way or another, not just now, but also in future. That is one thing. Secondly, I believe we are right in retrieving the VDR by means of an amendment and, thirdly, it is even more important specifically to consider the evaluation of port State control, for that is what matters. That also includes the quality of that Port State control; not just the technical side of things, but also the human factor, such as the way in which the crew is set up. I have a good mind, pending the second Erika package, to ask again for extra consideration to be given particularly to the crew, the number of crew, the nature of the crew, etc. I believe we simply need to draft another proposal in this connection, for we are not adequately covering that area, and the public will be at a loss to understand why that is.
Mr President, there was a time when European businesses ruled the seven seas in terms of transport. To do this, they used their own ships which were registered in the country in which the owner was based, and mainly employed crew from their own countries. The substances they transported were less harmful than now, and they were little affected by extremely cheap competitors, particularly from the Third World. Furthermore, they could not afford any major scandals affecting public opinion in their own countries. It is precisely in those circumstances that working conditions and safety in shipping were far from ideal. But State governments and trade unions were better equipped than they are at present to monitor the course of events.
If businesses wish to withdraw from State intervention, this can best be done in shipping activities partly carried out outside of the territorial waters of States. In those areas, attempts are made to use unsound ships and underpaid crew. These ships are registered in a country other than that of the owners, and that is preferably a country were taxes are low and the level of inspection negligible. Crews are recruited where unemployment is high and wages are low. Many ships are obsolete and neglected, and the chances of waste and cargo ending up in the sea are significant. Safety for the crew is generally minimal, and the environmental risks high. I am, in fact, of the opinion that ships should not be inspected by private classification societies, but rather by the government, in sound coordination with trade union and environmental movements. Until that is the case, it remains crucial to ensure that classification societies are not dependent on those they are meant to monitor, for, without such a guarantee, any form of control would be an empty exercise.
I am keen to support proposals which rule out classification societies if they have ties with the ship' s owner and which demand better periodical inspection of these societies. That is a step forward, as is banning single-hulled tankers and refusing access to ships from states sailing under a so-called 'flag of convenience' .
Mr President, ladies and gentlemen, we welcome the Council's decision to include in the common position the essential points of the amendments adopted by this House. We of the UEN Group consider particularly important the fact that the Council, like the European Parliament, has endorsed the principle that the system for inspecting certain potentially dangerous ships, an extended inspection to take place annually, should be mandatory rather than discretionary. Who knows how many environmental disasters we could have averted for our marine life, our coasts, our fishing fleets and our tourist operators? Who knows how many oil tanker wrecks, how many deaths, how much serious pollution we would have avoided in our continent if proper inspections had been carried out? Let it be quite clear that these inspections should not just assess the technical aspects of vessels but also respect for social standards on crew living and working conditions and crew training as well. I would point out that 70-75% of accidents are caused by the human factor.
I would like to end by saying we welcome the fact that the Council has recognised the importance of installing voyage data recorders, better known as black boxes, on board vessels. In our view, this should not just be an essential condition for entry into European Union ports but also an effective way of applying one of the underlying principles of Community environmental policy: 'Polluter pays' .
Mr President, the most important and fundamental comment that I must make in this debate, as MEP for the Atlantic regions, is that, 18 months after the Erika disaster, the many people affected by this terrible oil slick are caught up in a very slow, complex and extremely unfair compensation process. Out of 1 200 applications for compensation, only 200 have been paid under the IOPCF Convention. The sums which are being claimed, and which are justified, are systematically reduced on an arbitrary basis. The procedures take so long that many coastal businesses are at risk of bankruptcy, particularly shellfish and fish farmers, and the fishing and tourist industries. The IOPCF Convention functions as a mechanism to limit the responsibility of the oil companies, which are thus exonerated of a considerable proportion of cover for the damage that they themselves have caused. It is now more obvious why the United States steered clear of this mechanism; as the settlement by Exxon of the total damages caused in the Exxon Valdez disaster, in other words, FRF 50 billion, would never have been paid had it become involved. The total damages caused in the sinking of the Erika, are admittedly more modest and are currently estimated to be FRF 5 billion, but a maximum compensation of FRF 1.2 billion can be paid under the IOPCF Convention and not a penny more, because compensation paid under the Convention relates to sums held by the Fund, and not to the losses sustained by the victims. The State and local authorities are therefore forced to make up the shortfall, which means that the taxpayer has to bear the costs of a proportion of the responsibility that falls to the polluter. We absolutely must correct this extremely serious discrepancy. We have made a good start with the first Erika package, which is being considered tonight at second reading and we, in my group, approve of the improvements proposed by the rapporteurs, for giving responsibility to ship classification societies. However, when this House considers the second Erika package, we must ensure that a genuine system of responsibilities is established that is clear, fair and which also acts as a deterrent to the two main players, the shipowners and charterers.
Mr President, we are reminded daily of the need to achieve results speedily in the area of maritime safety. Only this week there was another accident involving a cement freighter in the so-called Kadetrenden channel in the Baltic Sea between Denmark and Germany. The delicate-sounding names of the ships, like Erika or Ievoli Sun, should not blind us to the fact that in European waters there are all too many unseaworthy rust-buckets plying about. As someone who lives on the German coast all I can say is: enough is enough!
The present proposal, which is now before us for its second reading, is a part of the so-called ERIKA-1-package named after the first, very competent proposals of the Commission in response to the accident involving the tanker Erika off the coast of Brittany. When we concluded the first reading, we were full of optimism, inspired by the Commission' s new-found élan, and we believed that our amendments would be - must be - approved by the Council too, because speedy implementation was supposed to follow. But then things do not usually happen quite as one expects them to.
Today, unfortunately, we are not much further on. And yet the recommendations of Parliament were entirely reasonable and this was reflected in the common position. Unfortunately, it was not then possible to reach a positive outcome early in the context of the three-way discussion. I say early, I mean of course in logical sequence! I very much regret this because avoiding a conciliation procedure would have speeded up the entry into force of the regulations. Can anyone possibly understand the Council' s blockade any more? There is no doubt that we need a practicable and fair solution to the issue of the liability of classification societies, and one that is also appropriate in terms of competition. We need to have ceilings for financial liability and the amounts need to be insurable. I therefore welcome the proposals relating to this. We must not forget that the issue of liability is not a question of one-sided apportioning of blame. All players involved must bear their recoverable share of the responsibility.
This, of course, is expressed in the form of a greater duty of care - from the shipbuilder to the ship-owner - than has hitherto been the case, and also in concrete sums of money. I say we ought at long last to take a step forwards in the interests of safety. I call upon the Council to support the Commission and us and make its own contribution actively and visibly in the interests of safety.
Mr President, Commissioner, I support what the rapporteur said about the importance of losing no time in getting this package approved. At the same time, my thoughts turn to how important the forthcoming Erika 2 package will also be in warding off the single biggest environmental threat to the Bay of Finland, namely the construction in Primorsk.
We are on the way to landing ourselves in an extremely difficult situation in which what are perhaps the worst tankers in Europe are to be used to transport large quantities of oil in the sensitive Baltic. In connection with the discussion of this package, I would appeal to you, Commissioner, quickly to take such measures as will ensure that we obtain the 'black box' Mr Watts is talking about, as well as a reporting system for the Bay of Finland. Ice classification must also be taken into account in this context.
At the same time, we must note that, even though it is the accidents that attract attention, deliberate emissions are unfortunately the source of the greatest pollution. There is much to suggest that prosecutors in the European Union must begin to cooperate better within the framework of Eurojust and, in that way, dare to address this phenomenon. Unfortunately, we are sent many reports, but the prosecutors rarely set to work.
Mr President, the loss of the oil tanker, Erika, triggered a long list of activities on the part of the Commission. That is good. However, it would have been better to act before an accident than after one.
There are two interesting factors in this context. The first is that the Erika was registered in Malta. Malta-registered vessels have been involved in quite a few losses. In the current membership negotiations, there are therefore reasons for imposing far-reaching requirements when it comes to maritime safety and the environment.
The second factor is that the Erika had been approved by an Italian classification society. There has been a lack of supervision of classification societies. This is shown, in particular, by the fact that the same classification society also approved the Ievoli Sun, which sank less than a year after the Erika. Tougher demands upon classification societies are therefore one of the most important components of the proposal we are to adopt a position on. Such a system would have placed a number of question marks over this particular classification company and certainly over a number of others, too.
Other efforts are required, too. It is important that the rules governing double hulls should be as stringent here as in the United States. However, rules alone are not enough. The Ievoli Sun was only eleven years old and fitted with a double hull. However, the vessel was poorly maintained, had a poorly trained crew and had been detained in a Dutch port three times before the accident occurred. It is therefore of the greatest importance also to tighten up on Port State Control and clearly to increase the minimum standard for both vessels and classification societies.
The proposal tabled by the Commission is crucial and an important step in the right direction.
Mr President, Madam Vice-President of the Commission, it must be recognised that the sinking of the Erika caused a wave of indignation at the time in European public opinion against the shortcomings of existing measures and the inability to prevent a catastrophe of this magnitude.
This accident revealed the limitations of a political approach that tried to deal with maritime safety exclusively within the framework of international organisations like the IMO. Therefore the Commission and especially the Commissioner Mrs De Palacio must be congratulated on the excellent work they have done over this period. In one year they have tabled six proposals aiming at improving maritime safety, showing the great importance attached to this subject. I should also like to congratulate the rapporteurs, Mr Ortuondo and Mr Watts, for the excellent work they have done.
In any case, one year on, although it seems we could be quite satisfied with the way we have responded to the expectations of our citizens, I think we should already have given these measures final approval. In view of the urgency with which both this Parliament and the Council have dealt with this package of measures, one might think we have been able to react quickly. In reality, however, the debate on this subject has lasted quite a long time, and if we go to conciliation we shall still have to wait several months before we see these measures finally adopted, which will affect the credibility of the institutions we represent. And even though one year may seem a relatively short time by Community standards, we must agree with the Commission that perhaps we are jeopardising the effectiveness of the Erika package by discussing matters of secondary importance.
The very extensive international safety regulations that today govern maritime transport have brought about a drastic reduction in accidents and pollution, and the measures we are debating today show the commitment of our institutions to enhancing vessel safety and the protection of the marine environment.
Finally, I should like to keep up this sense of urgency in our work without resting on our laurels. I trust in this Parliament' s determination to move the Erika II package forward with the three new measures that complement those we are debating today, and I agree that the Council too must hurry up and support Parliament.
Mr President, quite frankly, it is difficult at this point to add anything new; apart from anything else because the situation is rather odd. As other Members have said, we fully support the Commission's proposals. Let us all pull together, so to speak, so that we can present a united front to the party we really have to convince, which is against this proposal as it stands. It is an extremely reasonable proposal, which is not intended to distort the initial position. Ultimately, we are calling solely for this instrument which is so very important - as the rapporteur, Mr Watts, made clear - more in terms of the culture of safety than in terms of efficiency: this black box can genuinely change behaviour, it can force people to realise that the issue of safety exists and that they must be properly equipped. The aim is therefore to introduce, as far as is possible, a new culture of safety, and to define a different two-pronged structure for financial compensation. Moreover, I feel that Parliament's proposal gives much more consideration to the principle of subsidiarity, which gives each Member State different options to choose from.
Therefore, basically, there is no great dispute. What is truly incomprehensible is how the Council can fail to realise the importance and political consequence of a taking a timely decision on this matter. It has already been said that we cannot allow issues which are, when all is said and done, so minor, further to delay an initiative which would carry great political weight, not just because it would put an end to and remedy a situation which has caused great alarm but, in particular, because it would show that, for once, we are being more far-sighted. We would not want, one day, even before we succeed in launching this measure, the accidents of lots of little Erikas which, I am sorry to say, continue to take place in our waters, to cause another major disaster. We do not want this to happen and we call upon the Council to act wisely.
Mr President, sea transport and its importance have been discussed on numerous occasions in this Chamber.
Because it is more environmentally friendly, we have also talked about the need for or the suitability of modal transfer onto short sea shipping, which could be an element in the Community strategy to comply with the Kyoto commitments; about the fact that recent studies show that sea transport is responsible for only 12% of all discharges into the sea, or that it is the most energetically efficient mode of transport, and that compared with overland transport structures, which are highly saturated in developed countries, especially in Europe, the sea is an open, free infrastructure that is still far from saturated.
The media occasionally report on the tragedies that occur, sometimes with the loss of human lives.
Fortunately, because of both the extensive international safety regulations and the more rational attitude and greater awareness that today govern sea transport, accidents and pollution have been considerably reduced. I believe that the measures under consideration today reveal the commitment of our institutions to take on and to enhance vessel safety and the protection of the marine environment, and for that we must congratulate the Commission and the Vice-President, who have tabled six legislative proposals in less than a year. They have reacted well.
As a member of the Committee on Employment and Social Affairs, I want to talk about vessels not just as places of work but also as places where the living conditions of professional seamen are developed, and therefore I think that, in addition to the efforts to improve safety for the lives and wellbeing of seamen, an effort also needs to be made to improve the living and working conditions for these workers while they are aboard ship.
Mr President, first of all I want to thank the rapporteurs for the excellent work they have done all this time on these two very important proposals.
I should like to remind you that the Erika package, as has been said, was presented just after a truly regrettable disaster, which caused environmental problems for four hundred kilometres of European coastline; we acted swiftly and appropriately in the proposals, but in the informal trialogue we have regrettably been unable to reach an agreement between the three institutions. What the Commission regrets most of all is that we have been so close to reaching one: only a tiny bit more was needed. In the end it was non-essential aspects that separated us, but I fear that these aspects will make us go to conciliation and we will take another three or four months to achieve an agreement on the proposals.
All this when we can all - Parliament, Commission and Council - be very proud because thanks to our firmness, particularly in Parliament and the Commission, thanks to our work by common accord we have succeeded in getting the International Maritime Organisation to adopt our demands in practically every detail on the use of double hulls as a better or equivalent system to ensure greater oil tanker safety, laying down maximum time periods in which single-hull tankers can be retained and allowed to berth in our ports.
We have to face the facts, but of course the Commission will carry on working so that in conciliation we can reach this agreement between the three institutions as soon as possible. Basically between Parliament and the Council, although we shall perform our mediation duties, which is our job.
Points concerning crews have been brought up during the debate. I agree with you - several of you have mentioned it - that the crew problem is crucial. We have presented a communication on seamen, on crews, on their preparation and training. We understand that positive proposals must also be submitted, and we are examining how to extend the benefits of proposals such as the one currently in force in Great Britain, the tonnage tax, how to encourage other Member States of the Union to adopt these kinds of measures, because of course disasters often occur simply through human error. It is true that others are due to substandard vessels, as has been mentioned here, but all too often it is a matter of human error, lack of preparation, sometimes even details like the fact of speaking different languages and not understanding each other, and things of that kind. That is why this point has to be emphasised here, because there are safety aspects connected with it.
Let us move on to the proposals. With regard to Amendment No 1 to the Port State control Directive, I must say - as I have reiterated on other occasions - that the Commission fully agrees with what the rapporteur, Mr Watts, says on the need to gradually incorporate in fleets the mandatory installation of black boxes in those fleets sailing to European Union ports. But we insist that this is not the place: we are raising it in the Erika II package; Parliament is discussing it, and in my understanding it is not in this Directive that we should be raising it.
We also believe that the proposal to automatically ban a vessel for not having a black box is not practical. Clearly a vessel cannot be banned from sailing without an initial inspection, and as a matter of principle a ban cannot be used as the solution to just any problem concerning safety on board vessels. In the port state control system, a suitable response to that omission is inspection and subsequent detention of the vessel.
The proposed amendment, moreover, includes vessels over three hundred tonnes gross, which far exceeds both the international system and the Commission' s proposal, which only covers those over three thousand tonnes gross.
In addition, it is highly likely that at an international level vessels will be fitted with a simplified voyage data recorder, which will be much cheaper to install and will nonetheless provide the essential data, which are also so important for facilitating inspections by port authorities.
The Commission also feels that the proposed amendment should not be included in Article 7, since it refers to penalties for prolonged lack of compliance by vessels that do not meet minimum standards or that fly flags of convenience, and here we are talking about penalties against a vessel for a specific omission. Most of all, however, our view is that these issues refer more to the future amendment that would have to be introduced in the other proposal that forms part of the Erika II package.
I agree, then, Mr Watts - I have told you so several times - with the need: you are quite right to include black boxes. The problem is where. The voyage data recorder would also have to be considered. We have to analyse the possibility of combining them or just think about one system or the other depending on the type of vessel and the type of cargo it transports.
As for Amendment No 2 concerning the review clause, the Commission can accept it, but the review process should take into account a period of three years from the date of implementation of the Directive and not from the entry into force of the Directive, since it is necessary to assess the implementation of the Directive after a significant period of time. With this partial modification we have no problem in accepting it.
In relation to the second item in the package, the Directive on classification societies, I should like to point out that I fully agree with the rapporteur, Mr Ortuondo Larrea, and all the other Members of Parliament who think that it is all too easy for the Member States to simply place the whole burden of liability on the classification societies and thus exclude their own liability as regards genuine control by the port authorities.
In relation to the subject of liability, which is the most controversial amendment, I should like to point out that unlimited liability is already a principle in the case of major offences. I regret that in the end, because of the problem of minor offences, we have not been able to reach an agreement on this initiative. Compared with the major improvements in maritime safety that are achieved here in the general text, the truth is that in the end we have got tangled up - I repeat, I feel quite sad at this - in an aspect that is of minor importance in comparison with the whole.
In the end, however, focusing on the proposed amendments to the Directive on classification societies, the Commission can accept Nos 2, 5, 6 and part of 7 - provided that the reference to its duplicating IMO Resolution 847/20 is suppressed. We cannot, however, accept Amendment No 1. In this respect we agree with Parliament that there should be no family or business links between the shipowner and the classification society, and this is already included in the text. The problem is that the proposal you make goes one step further and therefore implementation becomes practically impossible. I hope you can reconsider this amendment, because I really think it would be better for everyone.
Amendments Nos 3 and 4 deal with the critical subject of liability. Parliament wishes to set maximum levels of liability, and I agree that the principle of liability should be kept. In fact the Commission sought the upper level for harmonisation in the proposal for a ceiling. I must remind you, however, that on all the other subjects we have reached an agreement.
Having said that, we must try to move the proposal forward as soon as possible. We will have to seek agreements if we cannot get to a second reading. The Commission will always be there to propose formulas and help mediate, but in any case I must again reiterate the excellent job done by the two rapporteurs, both Mr Watts and Mr Ortuondo, and this House as a whole, because I believe it has been extremely useful not only for the Commission' s positions but also in general for improving the quality of the proposals.
The joint debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Uniform driver attestation
The next item is the report (A5-0151/2001) by Mr van Dam, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 881/92 on access to the market in the carriage of goods by road within the Community to and from the territory of a Member State or passing across the territory of one or more Member States as regards a uniform driver attestation (COM(2000) 751 - C5-0638/2000 - 2000/0297(COD)).
Mr President, Commissioner, the problem of cheap labour from elsewhere versus more costly labour carried out by EU subjects has, in connection with the pending enlargement, been in the news rather a lot in the last few weeks, and with good reason. Labour costs of non-EU-subjects are significantly lower than those of EU workers. According to some members of the Council, this could lead to inevitable tension within the labour market.
That concern is not totally unfounded. At least, if we consider the transport sector. In that sector, certain international carriers make use of drivers from third countries for cross-border transport within Europe. These drivers mainly hail from Eastern Europe and beyond and put much less heavy pressure on the labour costs of a company than do their European colleagues.
There are a number of reasons why non-EU drivers can be active within the Community transport market. First of all, there are international agreements, such as the CEMT, as well as bilateral agreements which grant Eastern European businesses access to the Community market. Thanks to these agreements, businesses from outside the EU are allowed to carry out international transport within the European Union, in a restricted manner or not, as the case may be. Secondly, non-EU drivers can drive Community vehicles, provided that they have the necessary licences.
This last aspect, in particular, is the subject of debate in this report. In practice, it appears complex to verify across the EU whether the documents which a non-EU driver produces at an inspection point are the correct ones, in other words, whether this person has been employed legally and whether all social conditions have been fulfilled in the process. This difficulty has led to all kinds of practices in which non-EU drivers work for Community businesses illegally and under social conditions which are considerably worse than those enjoyed by their EU colleagues. This results in distortion of competition between EU businesses and, understandably, protests among EU drivers.
That is why the Commission has proposed introducing a uniform driver attestation for all drivers who drive lorries from Community businesses. This attestation - equivalent to the Community licence for international transport within the EU - is then proof that, for the relevant driver, legislation and social conditions which apply to the business in the country where it is established, have been met. The attestation does not detail the content of those conditions, but merely their application in terms of working conditions.
According to the Commission proposal, this attestation should be introduced for all drivers who work for Community businesses. This means that certain routine actions, specifically the use of more than one driver from different Member States for a lorry during one journey, would be rendered more difficult. In addition, the wholesale introduction of this attestation into the EU will entail a considerable administrative burden, because an extensive number of attestations are to be issued in a very short space of time. Bearing in mind that the key goal of this measure is to thwart the use of so-called 'illegal' non-EU drivers for lorries of EU businesses, the scope of this proposal appears to be somewhat on the generous side.
That is why most members of the Committee on Regional Policy, Transport and Tourism are of the opinion that the scheme should in the first instance be restricted to drivers from third countries. In that way, the root of the problem is addressed, and the administrative burden, which could delay the implementation of the proposal, is reduced.
In addition, according to that same majority of the Transport Committee, this scheme should - without evaluation - apply to all drivers who drive lorries of EU businesses, two years after the introduction of the attestation for third-country drivers. A major argument in favour of this decision is the assumed irregularity in their working conditions, too.
If the attestation were also to apply to EU drivers, this would create an entirely transparent situation in which national proof of employment could be replaced by the attestation. It would then be important to resist the increasing pressure on the content of working conditions and not to allow competitive pressure in the sector eventually to end up as a burden upon drivers.
Mr President, if we accept this proposal, that does not mean that all problems involving non-EU drivers will be a thing of the past. The existing CEMT and bilateral agreements offer - also for EU businesses - ample scope for using drivers from third countries on international transport within the EU. That is why I would like to end my speech by calling on the Member States to keep sight of this proposal' s cardinal concept in the negotiations surrounding this licensing scheme.
Mr President, Commissioner, I would first of all like to thank the rapporteur for his report, but also the Commission for the proposal, which it presented at relatively short notice. We should not forget that three-quarters of all freight transport in Europe continues to take place by road and working conditions remain a major problem, because they not only have direct economic effects, they also have an impact in terms of security policy.
The market is distorted by so-called social dumping. In an environment where competition is unregulated - such as we unfortunately have on our roads - only large transportation companies still have a chance of survival in the medium term. In any case it is becoming more and more difficult for small transportation companies as the competitive struggle is tough and sometimes it is at the cost of safety, and at the cost of driving and rest times, but also at the cost of proper employment relationships. It is this that we have dealt with and resolved partially in this proposal.
The introduction of driver attestation is an initial response, and although it goes some way to solving the problem, it is still only a partial solution. Let us not forget that many hauliers from adjacent third countries exploit the situation and certain authorisations - be it CEMT licences or bilateral authorisations - to operate with poor social conditions and low wages.
We are therefore called upon to go further than this report and deal with this issue if we are serious about transport, working conditions and especially if we are serious about road traffic safety.
The rapporteur has suggested limiting the scope of this regulation to drivers from third countries. The opinion of the Commission - and I think this is very good - was that this should be extended to all drivers. Perhaps the amendments before us are a healthy compromise, because we can include third countries in a first phase and extend it to all drivers in a second phase, as we consider this to be a general and useful measure for all drivers.
This also makes it possible to divide the administrative burden between two levels. As someone who lives in a border municipality, I know personally that there is quite a lot of checking to be done in this sphere at the internal European level too.
And soon, when we have the new tachograph and the card, we can also introduce an integrated system of control that could take into account both social and safety aspects. We therefore propose that we should work in these two phases and hope that the countries will recognise, as with all regulations, that any regulation is only efficient if the control mechanisms too are efficient.
Mr President, I would like to thank the rapporteur, Mr van Dam. I think he has submitted a very good report. Looking again at the explanatory statement, one realises that it contains a whole lot of arguments and material about what is happening on Europe's roads. What is happening on Europe's roads can either be described as criminal or disgraceful, or both at the same time, and it is often simply unacceptable. The fact that we are not solving all the problems with this dossier has been described in detail by Mr van Dam in his report. However, I think that we are really getting to grips with at least one important matter, that of clamping down on social dumping by a few black sheep in the haulage sector. One must always stress that the great majority, as I believe, do things by the book. Here we are talking about a very few people, but their behaviour has devastating consequences. Driving and rest periods are one thing, and these must be adhered to, there is no question about that; the social conditions of the drivers are the other aspect of this.
All drivers have a right to be employed in accordance with the conditions that usually apply in the Member States. The attempt to use two drivers from central or eastern Europe to comply with the driving and rest periods, while at the same time gaining competitive advantages by means of wage dumping, must be stopped, because if two drivers together earn less than a driver who is employed on the usual terms, then that is simply out of order. It is a disgrace and must be denounced as such.
It is good, therefore, that we are starting with third countries first, as we have suggested. We should not wait too long to extend this to the Union, and to the Member States, so that this regulation applies to everyone. I hope that it will not take as long as the ERIKA package, but that we can arrive at a regulation speedily. Eastward expansion is imminent and we need to have decent social conditions, but also fair conditions for competition, on our roads and in the haulage industry.
Mr President, Commissioner, rapporteur, thank you so much for all your efforts. I can remember that these related to my first parliamentary questions, for I was rather unfamiliar with the mechanism for matters of this kind. During the Christmas recess last year, I was reading something about the illegal deployment of Eastern European drivers, social dumping as it is referred to, and such like. Probably like many others, I then thought that something should simply be done about this. I am grateful for the fact that this issue was addressed reasonably promptly.
It is not just the trade union associations, but it was also the employers who sounded the alarm. It was a joint effort. I would like to make it clear at this stage that we are keen supporters of the free movement of labour. Needless to say, there is an entire debate, specifically in Germany and Austria, with regard to border traffic, and there are all kinds of problems, but if work is done in the European Union - enlarged or not, as the case may be - it should be carried out under the working conditions and working hour regulations which apply here. It is as simple as that. That means that some countries should also consider whether, slowly but surely, they should start introducing minimum wages and minimum standards, for otherwise these areas would be difficult to verify.
I regret the fact that we are not focusing our attention initially on third countries. The underlying reasoning for this is explained later on. I would mainly underline the importance of evaluation, for it is not just this construction, but also the move to Luxembourg, along with a whole series of other measures, which have led to this. We should make sure that we are not always lagging behind.
Mr President, first of all I should like to thank the rapporteur for the work he has done. In my opinion this is one of the occasions when the institutions fortunately show their support for a new measure intended to do away with practices that might endanger the working conditions of professional drivers and safety on our roads.
Parliament, the Commission and the Council all affirm the real need for issuing a uniform document, the driver attestation, which will help the competent authorities in the Member States to ascertain whether a driver is regularly engaged in the haulier' s State of establishment.
Such a measure may help, of course, to ensure respect for working conditions in the EU and hence guarantee the level of road safety demanded by European citizens, and not just guarantee road safety but also put an end to unfair competition and therefore ensure that the internal market really operates properly.
The basic difference in position among our three institutions lies in the scope of this new measure. The Commission proposed that all drivers performing international transport operations, regardless of their nationality, should be required to obtain the attestation, so as to preserve equality of treatment for all drivers and specifically to avoid social dumping.
For its part the Council is concerned about the administrative burden that issuing this document would place on the authorities in the Member States and prefers to apply the Regulation first to third country nationals and leave a broadening of the scope of the Regulation for future consideration. I think this House has made a very constructive suggestion in this respect, and I should like to thank the rapporteur Mr van Dam and the rest of the Committee for this. Thanks to this proposal, I believe we can perhaps meet the need for quick results as regards third-country drivers and at the same time attend to the difficulties that the Member States of the Union have, and the Member States can thus commit themselves straight away to taking on the considerable additional administrative burden that applying the Regulation to European Union drivers as well would mean.
The Commission believes that rapid progress in this matter would substantially increase the value of the measure itself. The Commission has therefore already communicated its agreement in principle with the Council' s point of view, even though it departs somewhat from the Commission' s initial proposal. In fact Parliament' s position in favour of applying the Regulation to drivers from European Union Member States as well after a transitional period is interesting. Above all I am convinced that it is important for the Council and Parliament to adopt this much-needed legislation as soon as possible.
Thus - I must make this quite clear - I think Parliament' s idea of introducing a transitional stage may provide the basis for an agreement in the Council, and so I should like to accept its basic thrust in order to reach a solution; I can therefore accept Amendment No 6, which I believe may help combine the two problems.
With regard to the other suggestions made by Parliament, I want to declare my complete agreement with Parliament' s valuable proposal, formulated in its Amendment No 7, concerning the inclusion of certain additional driver details on the attestation, since in my opinion this will make the attestation itself clearer and more precise and will prevent or at least reduce the possibility of abuse.
I cannot, however, accept Amendments Nos 1, 2, 3 and 4 since they have no effect on the achievement of the objective of this Regulation. Neither can I accept Amendment No 5, because I feel it could lead to confusion instead of improving the text of the Regulation.
I should like to thank you all for your productive cooperation in this matter. I hope you can accept the position I am now proposing, by which I accept Amendment Nos 6 and 7, and that on this basis we can at the forthcoming Council of Transport Ministers achieve a common position at first reading, if Parliament really does accept the Commission' s position.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
(The sitting was closed at 11.25 p.m.)